                                                                                                    EXHIBIT
10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


















OHIO WATER DEVELOPMENT AUTHORITY




to




THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee


______________________________________




TRUST INDENTURE




Dated as of April 1, 2006


______________________________________


Securing $90,140,000 of State of Ohio
Pollution Control Revenue Refunding Bonds
Series 2006-A
(FirstEnergy Generation Corp. Project)







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


 
TABLE OF CONTENTS




Page
 RECITALS
1
FORM OF BOND
2
FORM OF CERTIFICATE OF AUTHENTICATION
12
FORM OF LEGAL OPINION
12
FORM OF ASSIGNMENT
13
FORM OF ABBREVIATIONS
13
GRANTING CLAUSE
13
HABENDUM
13



ARTICLE I DEFINITIONS
15
Definitions
 
15
     
ARTICLE II THE BONDS
29
Section 2.01.
Amounts and Terms; Issuance of Bonds
29
Section 2.02.
Designation, Denominations and Maturity; Interest Rates
29
Section 2.03.
Registered Bonds Required; Bond Registrar and Bond Register
37
Section 2.04.
Registration, Transfer and Exchange
38
Section 2.05.
Authentication; Authenticating Agent
38
Section 2.06.
Payment of Principal and Interest; Interest Rights Preserved
39
Section 2.07.
Persons Deemed Owners
40
Section 2.08.
Execution
40
Section 2.09.
Mutilated, Destroyed, Lost or Stolen Bonds
41
Section 2.10.
Cancellation and Disposal of Surrendered Bonds
41
Section 2.11.
Book-Entry System
41
Section 2.12.
Dutch Auction Rate Periods; Dutch Auction Rate: Auction Period
44
Section 2.13.
Early Deposit of Payments
53
Section 2.14.
Calculation of Maximum Dutch Auction Rate, Minimum Dutch Auction Rate and
Overdue Rate
54
     
ARTICLE III ISSUANCE OF BONDS
55
Section 3.01.
Issuance of Bonds
55
     
ARTICLE IV PROCEEDS OF THE BONDS
56
Section 4.01.
Delivery of Proceeds
56
Section 4.02.
Redemption of Refunded Bonds
56
     
ARTICLE V PURCHASE AND REMARKETING OF BONDS
57
Section 5.01.
Purchase of Bonds
57
Section 5.02.
Remarketing of Bonds
60
Section 5.03.
Purchase Fund; Purchase of Bonds Delivered to Tender Agent
61
Section 5.04.
Delivery of Remarketed or Purchased Bonds
62
Section 5.05.
Pledged Bonds
62
Section 5.06.
Drawings on Credit Facility
63
Section 5.07.
Delivery of Proceeds of Sale
64
Section 5.08.
Limitations on Purchase and Remarketing
64






 
i

--------------------------------------------------------------------------------

 
                                                                                                



        Page
ARTICLE VI REVENUES AND APPLICATION THEREOF
65
Section 6.01.
Revenues to Be Paid Over to Trustee
65
Section 6.02.
Bond Fund
65
Section 6.03.
Revenues to Be Held for All Bondholders; Certain Exceptions
66
Section 6.04.
Creation of Rebate Fund
66
 
 
ARTICLE VII CREDIT FACILITIES
68
Section 7.01.
Letter of Credit
68
Section 7.02.
Termination
68
Section 7.03.
Alternate Credit Facilities
69
Section 7.04.
Mandatory Purchase of Bonds
70
Section 7.05.
Notices
70
Section 7.06.
Other Credit Enhancement; No Credit Facility
71
 
 
ARTICLE VIII SECURITY FOR AND INVESTMENT OR DEPOSIT OF FUNDS
72
Section 8.01.
Deposits and Security Therefor
72
Section 8.02.
Investment or Deposit of Funds
72
Section 8.03.
Investment by the Trustee
73
 
 
ARTICLE IX REDEMPTION OF BONDS
74
Section 9.01.
Redemption Dates and Prices
74
Section 9.02.
Company Direction of Optional Redemption
77
Section 9.03.
Selection of Bonds to be Called for Redemption
77
Section 9.04.
Notice of Redemption
78
Section 9.05.
Bonds Redeemed in Part
79
 
 
ARTICLE X COVENANTS OF THE ISSUER
80
Section 10.01.
Payment of Principal of and Interest on Bonds
80
Section 10.02.
Corporate Existence; Compliance with Laws
81
Section 10.03.
Enforcement of Agreement; Prohibition Against Amendments; Notice of Default
81
Section 10.04.
Further Assurances
81
Section 10.05.
Bonds Not to Become Arbitrage Bonds
81
Section 10.06.
Financing Statements
81
   
 
ARTICLE XI EVENTS OF DEFAULT AND REMEDIES
83
Section 11.01.
Events of Default Defined
83
Section 11.02.
Acceleration and Annulment Thereof
83
Section 11.03.
Other Remedies
84
Section 11.04.
Legal Proceedings by Trustee
85
Section 11.05.
Discontinuance of Proceedings by Trustee
85
Section 11.06.
Bondholders May Direct Proceedings
85
Section 11.07.
Limitations on Actions by Bondholders
85
Section 11.08.
Trustee May Enforce Rights Without Possession of Bonds
86
Section 11.09.
Delays and Omissions Not to Impair Right
86
Section 11.10.
Application of Moneys in Event of Default
86




 
ii

--------------------------------------------------------------------------------

                                                                                                  



          Page
Section 11.11.
Trustee, the Credit Facility Issuer and Bondholders Entitled to All Remedies
Under Act; Remedies Not Exclusive
86
   
ARTICLE XII THE TRUSTEE
88
Section 12.01.
Acceptance of Trust
88
Section 12.02.
No Responsibility for Recitals, etc.
88
Section 12.03.
Trustee May Act Through Agents; Answerable Only for Willful Misconduct or
Negligence
88
Section 12.04.
Trustee’s Compensation and Indemnity
88
Section 12.05.
Notice of Default; Right to Investigate
88
Section 12.06.
Obligation to Act on Defaults
89
Section 12.07.
Reliance
89
Section 12.08.
Trustee May Own Bonds
89
Section 12.09.
Construction of Ambiguous Provisions
89
Section 12.10.
Resignation of Trustee
89
Section 12.11.
Removal of Trustee
89
Section 12.12.
Appointment of Successor Trustee
90
Section 12.13.
Qualification of Successor
90
Section 12.14.
Instruments of Succession
90
Section 12.15.
Merger of Trustee
90
Section 12.16.
No Transfer of the Note; Exception
90
Section 12.17.
Subrogation of Rights by Credit Facility Issuer
90
Section 12.18.
Privileges and Immunities of Paying Agent, Tender Agent and Authenticating Agent
90
Section 12.19.
Limitation on Rights of Credit Facility Issuer
90
Section 12.20.
No Obligation to Review Company or Issuer Reports
91
     
ARTICLE XIII THE REMARKETING AGENT AND THE TENDER AGENT
92
Section 13.01.
The Remarketing Agent
92
Section 13.02.
The Tender Agent
92
Section 13.03.
Notices
93
Section 13.04.
Appointment of Auction Agent; Qualifications of Auction Agent; Resignation;
Removal
93
Section 13.05.
Market Agent
94
Section 13.06.
Several Capacities
94
     
ARTICLE XIV ACTS OF BONDHOLDERS; EVIDENCE OF OWNERSHIP OF BONDS
95
Section 14.01.
Acts of Bondholders; Evidence of Ownership
95
     
ARTICLE XV AMENDMENTS AND SUPPLEMENTS
96
Section 15.01.
Amendments and Supplements Without Bondholders’ Consent
96
Section 15.02.
Amendments With Bondholders’ Consent
97
Section 15.03.
Amendment of Agreement, or Note
97
Section 15.04.
Amendment of Credit Facility
97
Section 15.05.
Trustee Authorized to Join in Amendments and Supplements; Reliance on Counsel
98
Section 15.06.
Opinion of Bond Counsel
98

 



 
iii

--------------------------------------------------------------------------------

                                                                                                  



    Page 
ARTICLE XVI DEFEASANCE
99
Section 16.01.
Defeasance
99
   
ARTICLE XVII MISCELLANEOUS PROVISIONS
101
Section 17.01.
No Personal Recourse
101
Section 17.02.
Deposit of Funds for Payment of Bonds
101
Section 17.03.
Effect of Purchase of Bonds
101
Section 17.04.
No Rights Conferred on Others
101
Section 17.05.
Illegal, etc., Provisions Disregarded
101
Section 17.06.
Substitute Notice
101
Section 17.07.
Notices to Trustee and Issuer
101
Section 17.08.
Successors and Assigns
102
Section 17.09.
Headings for Convenience Only
102
Section 17.10.
Counterparts
102
Section 17.11.
Information Under Commercial Code
102
Section 17.12.
Credits on Note
102
Section 17.13.
Payments Due on Saturdays, Sundays and Holidays
102
Section 17.14.
Applicable Law
102
Section 17.15.
Notice of Change
102
EXECUTION
 
104








 
iv

--------------------------------------------------------------------------------



 


THIS INDENTURE, dated as of April 1, 2006 (the “Indenture”), between the OHIO
WATER DEVELOPMENT AUTHORITY (the “Issuer”), a body corporate and politic duly
organized and validly existing under the laws of the State of Ohio (the
“State”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee (the
“Trustee”), a national banking association duly organized and existing under the
laws of the United States of America and authorized to exercise trust powers
under the laws of the State.


RECITALS:


A.  Pursuant to and in full compliance with the Constitution and laws of the
State, particularly Chapter 6121 of the Ohio Revised Code, as amended (the
“Act”), the Issuer has determined to issue and sell the State of Ohio Pollution
Control Revenue Refunding Bonds, Series 2006-A (FirstEnergy Generation Corp.
Project) in the aggregate principal amount of $90,140,000 (the “Bonds”) and to
lend the proceeds to be derived from the sale thereof to FirstEnergy Generation
Corp. (the “Company”), pursuant to a Waste Water Facilities Loan Agreement dated
as of April 1, 2006 (the “Agreement”) between the Issuer and the Company, to
assist the Company in the refunding of the Refunded Bonds (as defined in the
Agreement), outstanding in the aggregate principal amount of $90,140,000, the
proceeds of which were loaned by the Issuer to an Affiliate of the Company to
assist that Affiliate in the refinancing of a portion of the cost of acquiring,
constructing and installing certain facilities comprising “waste water
facilities” as defined in Section 6121.01 of the Ohio Revised Code and generally
described in Exhibit A to the Agreement (the “Project”). The Issuer has
heretofore found and hereby confirms that the Project is a “waste water
facility” for purposes of the Act and will promote the public purposes of the
Act.


B.  The Agreement provides that to finance a portion of the costs of refunding
the Refunded Bonds, the Issuer will issue and sell the Bonds; that the Issuer
will loan the proceeds of the Bonds to the Company, to be repaid at such times
and in such amounts as, and bearing interest over the life of, the Bonds, so
that such payments equal the payments of debt service on the Bonds; that to
evidence such repayment obligation, the Company will deliver to the Trustee,
concurrently with the issuance of the Bonds hereunder, the Company’s
nonnegotiable promissory Waste Water Facilities Note, Series 2006-A dated the
Date of the Bonds (as defined herein) in the aggregate principal amount of
$90,140,000 (the “Note”).


C.  The Company is causing to be delivered to the Trustee an irrevocable letter
of credit dated the date of original issuance of the Bonds (together with any
substitute or replacement letter of credit issued by the Bank, the “Letter of
Credit”) issued by Barclays Bank PLC, acting through its New York Branch (the
“Bank”), in an amount equal to the principal amount of the Bonds plus an amount
equal to 36 days’ interest on the Bonds computed at an assumed rate of ten
percent (10%) per annum and expiring on April 1, 2011. The Bank will be entitled
to reimbursement by the Company for all amounts drawn under the Letter of Credit
pursuant to a Letter of Credit and Reimbursement Agreement dated as of April 3,
2006, among the Company, the Bank, KeyBank National Association, as syndication
agent, and the participating banks listed therein, a copy of which has been
delivered to the Trustee.


D.  Banc of America Securities LLC will be the Remarketing Agent (the
“Remarketing Agent”) for the Bonds.


E.  The execution and delivery of this Indenture, the issuance and sale of the
Bonds and the refunding and redemption of the Refunded Bonds have been in all
respects duly and validly authorized by resolution duly adopted by the Issuer.


F.  The Bonds are to be in substantially the following form:



 

1

--------------------------------------------------------------------------------



 
[Form of Bond]


No.
____________                                                                                                                                                                                                               
$




UNITED STATES OF AMERICA


STATE OF OHIO
POLLUTION CONTROL REVENUE REFUNDING BOND
SERIES 2006-A
(FIRSTENERGY GENERATION CORP. PROJECT)




MATURITY DATE
 
INTEREST RATE MODE 
 
DATE OF THE BONDS
 
CUSIP
                 
May 15, 2019
   
      [If Long-Term Rate also
   
April 3 , 2006
   
677660 ___
     
  identify length of Long- 
                 
 Term Rate Period]
             




 
[[TO BE FILLED IN ONLY IF INTEREST RATE MODE IDENTIFIED
 
ABOVE IS THE COMMERCIAL PAPER RATE AND CEDE & CO. IS
 
NOT THE REGISTERED OWNER:




   
Commercial
 
Commercial
   
Purchase
 
Paper Rate
 
Paper
 
Interest
Date
 
Period
 
Rate
 
Payable]]





Registered Owner:


Principal Sum:


THE STATE OF OHIO (the “State”), a state of the United States of America, by the
Ohio Water Development Authority (the “Issuer”), a body corporate and politic
organized and existing under the Constitution and laws of the State, for value
received, hereby promises to pay (but only out of the sources hereinafter
mentioned) to the Registered Owner named above, or registered assigns, the
Principal Sum stated above on the Maturity Date stated above, unless this Bond
shall have been called for redemption in whole or in part and payment of the
redemption price shall have been duly made or provided for, upon surrender
hereof, and to pay (but only out of the sources hereinafter mentioned) to such
Registered Owner, interest thereon from the last date to which interest has
accrued and been paid or duly provided for, or, if no interest has been paid or
duly provided for, from the Date of the Bonds set forth above, until payment of
said principal sum has been made or provided for, at the interest rate
determined from time to time for the permitted Interest Rate Modes in the manner
described herein and in the Indenture referred to below and payable on the dates
set forth herein and in the Indenture, commencing on the first such Interest
Payment Date thereafter, and interest on overdue principal, and to the extent
permitted by law, on overdue interest, as provided in the Indenture. Principal
and interest shall be paid in any coin or currency of the United States of
America which, at the time of payment, is legal tender for the payment of public
and private debts. Interest so payable, and punctually paid or duly provided
for, on any Interest Payment Date will be paid to the Person in whose name this
Bond is registered at the close of business on the Regular Record Date for such
interest or, in the case of an Interest Payment Date for a Commercial Paper Rate
Period, on such Interest Payment Date. Any such interest not so punctually paid
or duly provided for shall forthwith cease to be payable to the registered owner
at the close of business on such Regular Record Date and may be paid to the
Person in whose name this Bond is registered at the close of business on the
Special Record Date for the payment of such defaulted interest to be fixed by
the Trustee, or may be paid, at any time in any other lawful manner, all as more
fully provided in the Indenture. The principal or redemption price of this Bond
shall be paid upon presentation and surrender at the Designated Office of The
Bank of New York Trust Company, N.A., or at the duly designated office of any
duly appointed alternative or successor paying agent (the “Paying Agent”).
Except when this Bond is registered in the name of a Depository (as defined in
the Indenture), interest on this Bond shall be payable by check mailed by first
class mail, postage prepaid to the registered owner of this Bond at such owner’s
address as it appears on the Bond Register of the Issuer maintained by the
Trustee; provided that if this Bond is registered in the name of other than a
Depository and the Interest Rate Mode for this Bond is the Commercial Paper
Rate, the Dutch Auction Rate, the Daily Rate or the Weekly Rate, interest
payable on this Bond shall, at the written request of the registered owner
received by the Bond Registrar at least one Business Day prior to the applicable
Record Date (or on or prior to an Interest Payment Date if the Interest Rate
Mode is the Commercial Paper Rate), be payable to the registered owner in
immediately available funds by wire transfer to a bank account of such
registered owner within the United States or by deposit into a bank account
maintained by the Paying Agent; provided further however that, if the Interest
Rate Mode is the Commercial Paper Rate and this Bond is registered in the name
of other than a Depository, interest on this Bond payable on the Interest
Payment Date following the end of the Commercial Paper Rate Period shall be paid
only upon presentation and surrender of this Bond at the Designated Office of
the Paying Agent. When this Bond is registered in the name of a Depository or
its nominee, interest is payable in same day funds delivered or transmitted to
the Depository.


2

--------------------------------------------------------------------------------


 
                                This Bond is one of a duly authorized series
(the “Bonds”) limited in aggregate principal amount to $90,140,000 issued under
a Trust Indenture, dated as of April 1, 2006 (the “Indenture”), between the
Issuer and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”),
a national banking association duly organized and validly existing under the
laws of the United States of America. The Bonds are issued by the Issuer
pursuant to and in full compliance with the Constitution and laws of the State
of Ohio, particularly Chapter 6121 of the Ohio Revised Code, as amended (the
“Act”), in order to assist FirstEnergy Generation Corp. (the “Company”) in the
refunding of the Refunded Bonds (as defined in the Agreement identified below),
the proceeds of which were loaned by the Issuer to an Affiliate of the Company
to assist that Affiliate in the refinancing of a portion of the cost of
acquiring, constructing and installing certain facilities comprising “waste
water facilities” as defined in Section 6121.01 of the Ohio Revised Code (the
“Project”), all as set forth in the Agreement.


THE PRINCIPAL OR REDEMPTION PRICE OF AND INTEREST ON THE BONDS ARE PAYABLE
SOLELY AND EXCLUSIVELY FROM THE REVENUES AND FUNDS PLEDGED FOR THEIR PAYMENT
PURSUANT TO THE INDENTURE. THE BONDS ARE SPECIAL OBLIGATIONS OF THE STATE,
ISSUED BY THE ISSUER AND ARE PAYABLE SOLELY FROM THE SOURCES REFERRED TO HEREIN.
THE BONDS DO NOT CONSTITUTE A DEBT OR A PLEDGE OF THE FAITH AND CREDIT OF THE
STATE OR ANY POLITICAL SUBDIVISION THEREOF AND THE HOLDERS OR OWNERS OF THE
BONDS HAVE NO RIGHT TO HAVE TAXES LEVIED BY THE GENERAL ASSEMBLY OF THE STATE OR
TAXING AUTHORITY OF ANY POLITICAL SUBDIVISION OF THE STATE FOR THE PAYMENT OF
THE PRINCIPAL OR REDEMPTION PRICE OF AND INTEREST ON THE BONDS. THE ISSUER HAS
NO TAXING POWER.


If an Event of Default (as defined in the Indenture) occurs, the principal of
and all unpaid and accrued interest on all Bonds issued under the Indenture may
become due and payable upon the conditions and in the manner and with the effect
provided in the Indenture.
 
 
3

--------------------------------------------------------------------------------


 
No recourse shall be had for the payment of the principal or redemption price
of, or interest on, this Bond, or for any claim based hereon or on the
Indenture, against any member, officer or employee, past, present or future, of
the Issuer or of any successor body, as such, either directly or through the
Issuer or any such successor body, under any constitutional provision, statute
or rule of law, or by the enforcement of any assessment or by any legal or
equitable proceeding or otherwise.


The Bonds are payable solely from payments on the Company’s Waste Water
Facilities Note, Series 2006-A (the “Note”) dated the Date of the Bonds and
delivered by the Company to the Trustee pursuant to a Waste Water Facilities
Loan Agreement dated as of April 1, 2006 between the Issuer and the Company (the
“Agreement”) and from any other moneys held by the Trustee under the Indenture
for such purpose, including moneys drawn by the Trustee under the Letter of
Credit referred to herein or such other Credit Facility, if any, as may then be
held by the Trustee under the Indenture for the benefit of the registered owners
of the Bonds. The Company has caused to be delivered to the Trustee an
irrevocable, direct-pay, letter of credit (the “Letter of Credit”) issued by
Barclays Bank PLC, acting through its New York Branch (the “Bank”). Pursuant to
the Indenture, the Letter of Credit may be replaced by an Alternate Credit
Facility or an Additional Credit Facility may be provided. The term “Credit
Facility” includes both the Letter of Credit and any such Additional or
Alternate Credit Facility and the term “Credit Facility Issuer” includes any
issuer of any Credit Facility in effect at the relevant time. There shall be no
other recourse against the State or the Issuer or any other property now or
hereafter owned by either the State or the Issuer.


The Bonds are issuable only as fully registered bonds in authorized
denominations and, except as hereinafter provided, registered in the name of The
Depository Trust Company, New York, New York (“DTC”) or its nominee, which shall
be considered to be the Bondholder for all purposes of the Indenture, including,
without limitation, payment by the Issuer of principal or redemption price of
and interest on the Bonds and receipt of notices and exercise of rights of
Bondholders. There shall be a single Bond which shall be immobilized in the
custody of DTC with the owners of book-entry interests in the Bonds (“book-entry
interests”) having no right to receive Bonds in the form of physical securities
or certificates. Ownership of book-entry interests shall be shown by book-entry
on the system maintained and operated by DTC, its participants (the
“Participants”) and certain Persons acting through the Participants. Transfers
of ownership of book-entry interests are to be made only by DTC and the
Participants by that book-entry system, the Issuer and the Trustee having no
responsibility therefor. DTC is to maintain records of the positions of
Participants in the Bonds, and the Participants and Persons acting through
Participants are to maintain records of the purchasers and owners of book-entry
interests. The Bonds as such shall not be transferable or exchangeable, except
for transfer to another Depository or to another nominee of a Depository,
without further action by the Issuer.


If any Depository determines not to continue to act as a Depository for the
Bonds for use in a book-entry system, the Issuer may attempt to have established
a securities depository/book-entry system relationship with another qualified
Depository under the Indenture. If the Issuer does not or is unable to do so,
the Issuer and the Trustee, after the Trustee has made provision for
notification of the owners of the book-entry interests by the then Depository,
shall permit withdrawal of the Bonds from the Depository, and authenticate and
deliver Bond certificates in fully registered form in authorized denominations
to the assignees of the Depository or its nominee, at the cost and expense
(including costs of printing or otherwise preparing and delivering replacement
Bonds), if the event is not the result of Issuer action or inaction, of those
Persons requesting such authentication and delivery.


Except as otherwise specified in the Indenture, this Bond is entitled to the
benefits of the Indenture equally and ratably both as to principal (and
redemption price) and interest with all other Bonds issued and Outstanding under
the Indenture. Reference is made to the Indenture for a description of the
rights of the registered owners of the Bonds; the rights and obligations of the
Issuer; the rights, duties and obligations of the Trustee; the provisions
relating to amendments to and modifications of the Indenture; and for the
meaning of capitalized terms not otherwise defined herein. The registered owner
of this Bond shall have no right to enforce the provisions of the Indenture, the
Agreement or the Note, or to institute action to enforce the covenants thereof
or rights or remedies thereunder except as provided in the Indenture.
 
 
4

--------------------------------------------------------------------------------



 
This Bond shall bear interest at the interest rate or rates determined for the
“Interest Rate Mode” (as described more fully in Section 2.02 of the Indenture)
selected from time to time by the Company. Until a Conversion to a different
Interest Rate Mode is specified by the Company or until the Maturity Date stated
above, the Interest Rate Mode for this Bond is as specified above. The Company
may from time to time change the Interest Rate Mode for the Bonds, in whole or
in part, to any other permitted Interest Rate Mode in accordance with the terms
of the Indenture. The “Interest Rate Modes” which may be selected are as
follows: (i) a Daily Rate in which the interest rate is determined each Business
Day; (ii) a Weekly Rate in which the interest rate is determined on the day
preceding each Weekly Rate Period or, if such day is not a Business Day, on the
next succeeding Business Day; (iii) a Semi-Annual Rate in which the interest
rate is determined not later than the Business Day preceding each Semi-Annual
Rate Period; (iv) an Annual Rate in which the interest rate is determined not
later than the Business Day preceding each Annual Rate Period; (v) a Two-Year
Rate in which the interest rate is determined not later than the Business Day
preceding each Two-Year Rate Period; (vi) a Three-Year Rate in which the
interest rate is determined not later than the Business Day preceding each
Three-Year Rate Period; (vii) a Five-Year Rate in which the interest rate is
determined not later than the Business Day preceding each Five-Year Rate Period;
(viii) a Long-Term Rate for a period selected by the Company of more than one
year ending on the day preceding an Interest Payment Date, in which the interest
rate is determined not later than the Business Day preceding such Long-Term Rate
Period; (ix) a Commercial Paper Rate for Commercial Paper Rate Periods of one
(1) day to not more than two hundred seventy (270) days (or such lower maximum
number as is then permitted under the Indenture) ending on a day preceding a
Business Day selected by the Remarketing Agent in which the interest rate is
determined on the first day of such Commercial Paper Rate Period; and (x) a
Dutch Auction Rate in which the interest rate for a Dutch Auction Rate Period is
determined pursuant to the Dutch Auction Procedures set forth in the Indenture.


Interest on this Bond at the interest rate or rates for the Daily Rate and the
Weekly Rate is payable on the first Business Day of each month; for the
Semi-Annual Rate, the Annual Rate, the Two-Year Rate, the Three-Year Rate, the
Five-Year Rate and the Long-Term Rate on May 15 and November 15, provided,
however, if any May 15 or November 15 which is a Conversion Date for conversion
to the Daily Rate, the Weekly Rate or the Commercial Paper Rate, is not a
Business Day, then the first Business Day immediately succeeding such May 15 or
November 15, as applicable; for the Commercial Paper Rate on the first Business
Day following the last day of each Commercial Paper Rate Period for such Bond;
for the Dutch Auction Rate, (i) for an Auction Period of 91 days or less, the
Business Day immediately succeeding the last day of such Auction Period and
(ii) for an Auction Period of more than 91 days, each 13th weekly anniversary of
the day immediately following the first day of such Auction Period and the
Business Day immediately succeeding the last day of such Auction Period (in each
case it being understood that in those instances where the immediately preceding
Auction Date falls on a day that is not a Business Day, the Interest Payment
Date with respect to the succeeding Auction Period shall be one Business Day
immediately succeeding the next Auction Date); and, for each Interest Rate Mode,
on the Conversion Date to another Interest Rate Mode or on the effective date of
a change in the Long-Term Rate Period. In any case, the final Interest Payment
Date shall be the Maturity Date. Interest on this Bond shall be computed on the
basis of a year of 365 or 366 days, as appropriate for the actual number of days
elapsed, unless the Interest Rate Mode is the Semi-Annual Rate, the Annual Rate,
the Two-Year Rate, the Three-Year Rate, the Five-Year Rate or the Long-Term
Rate, in which case interest shall be computed on the basis of a 360-day year
consisting of twelve 30-day months, or unless the Interest Rate Mode is the
Dutch Auction Rate, in which case interest shall be computed on the basis of a
360-day year for the actual number of days elapsed. The interest rate or rates
for each Interest Rate Mode (and, if the Interest Rate Mode is the Commercial
Paper Rate, the Commercial Paper Rate Periods) for this Bond shall be determined
by the Remarketing Agent on the dates and at such times as specified in Section
2.02 of the Indenture. Except for the Dutch Auction Rate, each interest rate
determined by the Remarketing Agent shall be the minimum rate of interest
necessary, in the judgment of the Remarketing Agent taking into account
Prevailing Market Conditions, to enable the Remarketing Agent to sell this Bond
at a price equal to the principal amount hereof, plus accrued interest, if any.
Notwithstanding the foregoing, the interest rate borne by this Bond shall not
exceed the lesser of (i) twelve percent (12%) per annum and (ii) so long as the
Bonds are entitled to the benefit of a Credit Facility, the maximum interest
rate specified in the Credit Facility.
 
 
5

--------------------------------------------------------------------------------


 
In the event that the interest rate or rates for an Interest Rate Mode (other
than the Commercial Paper Rate and the Dutch Auction Rate) are not or cannot be
determined for whatever reason, the Interest Rate Mode on the Bonds shall be
converted automatically to the Weekly Rate (without the necessity of complying
with the requirements in the Indenture relating to conversions, including, but
not limited to, the requirement of mandatory purchase) and the interest rate
shall be equal to the Municipal Index; provided that if any of the Bonds are
then in a Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period or
Long-Term Rate Period, the Bonds shall bear interest at a Weekly Rate, but only
if there is delivered to the Issuer, the Trustee, the Tender Agent, the Credit
Facility Issuer, if any, the Company and the Remarketing Agent an opinion of
Bond Counsel to the effect that so determining the interest rate to be borne by
Bonds at a Weekly Rate is authorized or permitted by the Act and will not
adversely affect the exclusion from gross income of interest on the Bonds for
federal income tax purposes. If such opinion is not delivered, the Bonds will
bear interest for a Rate Period of the same length as the immediately preceding
Rate Period at the interest rate which was in effect for the preceding Rate
Period (or, if shorter, a Rate Period ending on the day before the Maturity
Date). Any mandatory purchase of such Bonds will remain effective.


As long as the Interest Rate Mode on the Bonds is the Daily Rate or the Weekly
Rate, the Trustee shall be entitled under the Letter of Credit to draw up to an
amount equal to the principal of the outstanding Bonds plus an amount equal to
36 days’ interest on the Bonds computed at the assumed maximum rate of ten
percent (10%) per annum to pay principal or the purchase price of and interest
on the Bonds (other than Bonds held pursuant to Section 5.05 of the Indenture or
otherwise registered in the name of the Company) on or prior to April 1, 2011,
or, under certain circumstances, such earlier or later date as may be provided
by the Letter of Credit.


Subject to the provisions of the Indenture, the Company may, but is not required
to, provide another Credit Facility upon the cancellation, termination or
expiration of the Letter of Credit or the then current Credit Facility. As
described below, this Bond will become subject to mandatory purchase upon the
cancellation, termination or expiration of that Credit Facility.
 
6

--------------------------------------------------------------------------------


 
Redemption of Bonds


Whenever the Interest Rate Mode for this Bond is the Dutch Auction Rate, this
Bond shall be subject to optional redemption, in whole or in part, at a
redemption price of 100% of the principal amount hereof plus accrued interest,
if any, on the Business Day immediately succeeding any Auction Date. Whenever
the Interest Rate Mode for this Bond is the Daily Rate, the Weekly Rate or the
Semi-Annual Rate, this Bond shall be subject to optional redemption, in whole or
in part, at a redemption price of 100% of the principal amount hereof on any
Interest Payment Date for this Bond. Whenever the Interest Rate Mode for this
Bond is the Commercial Paper Rate, this Bond shall be subject to optional
redemption, in whole or in part, at a redemption price of 100% of the principal
amount hereof on the Interest Payment Date for such Commercial Paper Rate
Period. Whenever the Interest Rate Mode is the Annual Rate, this Bond shall be
subject to optional redemption, in whole or in part, at a redemption price of
100% of the principal amount hereof on the final Interest Payment Date for each
Annual Rate Period. Whenever the Interest Rate Mode is the Two-Year Rate, this
Bond shall be subject to optional redemption, in whole or in part, at a
redemption price of 100% of the principal amount hereof on the final Interest
Payment Date for each Two-Year Rate Period. Whenever the Interest Rate Mode is
the Three-Year Rate, this Bond shall be subject to optional redemption, in whole
or in part, at a redemption price of 100% of the principal amount hereof on the
final Interest Payment Date for each Three-Year Rate Period. Whenever the
Interest Rate Mode is the Five-Year Rate, this Bond shall be subject to optional
redemption, in whole or in part, at a redemption price of 100% of the principal
amount hereof on the final Interest Payment Date for each Five-Year Rate Period.
Whenever the Interest Rate Mode for this Bond is the Long-Term Rate, this Bond
shall be subject to optional redemption, in whole or in part (i) on the final
Interest Payment Date for such Long-Term Rate Period, at a redemption price
equal to the principal amount hereof plus accrued interest, if any, to the date
of redemption and (ii) during the then current Long-Term Rate Period at any time
with accrued interest during the redemption periods and at the redemption prices
set forth below.


Original Length of
     
Redemption Price
Current Long-Term
 
Commencement of
 
as Percentage
Rate Period (Years)
 
Redemption Period
 
of Principal
         
More than 15 years
 
Tenth anniversary of
       
commencement of Long-
       
Term Rate Period
 
       100%
         
Greater than 10 years
 
Fifth anniversary of
   
but equal to or less
 
commencement of Long-
   
than 15 years
 
Term Rate Period
 
100%
         
Equal to or less than 10 years
 
Non-callable
 
Non-callable



If the Company has given notice of a change in the Long-Term Rate Period or
notice of Conversion of the Interest Rate Mode for the Bonds to the Long-Term
Rate and, at least forty (40) days prior to such change in the Long-Term Rate
Period or such Conversion of an Interest Rate Mode for the Bonds to the
Long-Term Rate, the Company has provided (i) a certification of the Remarketing
Agent to the Trustee and the Issuer that the foregoing schedule is not
consistent with Prevailing Market Conditions and (ii) an opinion of Bond Counsel
that a change in the redemption provisions will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes, the foregoing redemption periods and redemption prices may be revised,
effective as of the date of such change in the Long-Term Rate Period or the
Conversion Date, as determined by the Remarketing Agent in its judgment, taking
into account the then Prevailing Market Conditions, as set forth in such
certification.


Whenever the Interest Rate Mode for this Bond is the Long-Term Rate, this Bond
shall also be subject to extraordinary optional redemption at any time, in
whole, at a redemption price of 100% of the principal amount hereof, plus
accrued interest to the date fixed for redemption, if any, if the Company has
determined that:
 
(A) any federal, state or local body exercising governmental or judicial
authority has taken any action which results in the imposition of burdens or
liabilities with respect to the Project, or any facilities serviced thereby,
rendering impracticable or uneconomical the operation of all or a substantial
portion of the Project (or the facilities serviced thereby) by the Company
including, without limitation, the condemnation or taking by eminent domain of
all or a substantial portion of the Project or any facilities serviced thereby;
or
 
7

--------------------------------------------------------------------------------


 
(B) changes in the economic availability of raw materials, operating supplies,
or facilities or technological or other changes have made the continued
operation of all or a substantial portion of the Project, or the operation of
the facilities serviced thereby, uneconomical; or


(C) all or a substantial portion of the Project has been damaged or destroyed to
such an extent that it is not practicable or desirable to rebuild, repair or
restore such Project; or


(D) as a result of any changes in the Constitution of the State of Ohio or the
Constitution of the United States of America or by legislative or administrative
action (whether state or federal) or by final decree, judgment or order of any
court or administrative body (whether state or federal) after any contest
thereof by the Company in good faith, the Indenture, the Agreement, the Note or
the Bonds shall become void or unenforceable or impossible of performance in
accordance with the intent and purposes of the parties as expressed in the
Indenture or the Agreement; or


(E) any court or administrative body shall enter a judgment, order or decree, or
shall take administrative action, requiring the Company to cease all or any
substantial part of its operations served by the Project to such extent that the
Company is or will be prevented from carrying on its normal operations at the
facilities being served by such Project for a period of at least six (6)
consecutive months; or


(F) the Company has terminated operations at the facilities being served by the
Project;


provided that any such redemption shall be made not more than one (1) year from
the date of such determination by the Company.


Bonds subject to optional redemption may be purchased in lieu of redemption on
the applicable redemption date at a purchase price equal to 100% of the
principal amount thereof, plus accrued interest thereon to, but not including,
the date of such purchase, if the Trustee has received a written request from
the Company on or before the Business Day prior to the date the Bonds would
otherwise be subject to redemption specifying that moneys provided or to be
provided by the Company shall be used to purchase such Bonds in lieu of
redemption. While a Credit Facility is in place, any such purchase will be made
from moneys received from a drawing on such Credit Facility and applied as
provided in the Indenture. In that instance, the date of such purchase shall be
deemed to be a Purchase Date and the Bonds so purchased shall be deemed to be
Pledged Bonds and shall be held by the Tender Agent pursuant to the Indenture.


The Bonds shall be subject to special mandatory redemption in whole (or in part,
if, in the opinion of Bond Counsel, such partial redemption will preserve the
exclusion from gross income for federal income tax purposes of interest on the
Bonds remaining Outstanding after such redemption) at any time at a redemption
price equal to 100% of the principal amount thereof, plus interest accrued to
the redemption date, if a “final determination” is made that the interest paid
or payable on any Bond to other than a “substantial user” of the Project or a
“related person” (within the meaning of to Section 147(a) of the Internal
Revenue Code of 1986, as amended (the “Code”)) is or was includable in the gross
income of the owner thereof for federal income tax purposes under the Code, as a
result of the failure of the Company to observe or perform any covenant,
condition or agreement on its part to be observed or performed under the
Agreement or the inaccuracy of any representation or warranty of the Company
under the Agreement. A “final determination” shall be deemed to have occurred
upon the issuance of a published or private ruling, technical advice or
determination by the Internal Revenue Service or a judicial decision in a
proceeding by any court of competent jurisdiction in the United States (from
which ruling, advice, determination or decision no further right of appeal
exists), in all cases in which the Company, at its expense, has participated or
been a party or has been given the opportunity to contest the same or to
participate or be a party, or receipt by the Company of an opinion of Bond
Counsel to such effect obtained by the Company and rendered at the request of
the Company. Any special mandatory redemption shall be made as soon as
practicable but in any event not more than one hundred eighty (180) days from
the date of such “final determination”; provided that, not later than sixty (60)
days after a “final determination” is so made, the Company may advise the
Trustee of the date, which shall be not later than the 180th day from the date
of such “final determination”, on which the Bonds are to be redeemed. If no date
is so specified, the Trustee shall establish a redemption date which shall be
the 120th day, or if such day is not a Business Day, the next succeeding
Business Day, following the delivery of notice to the Trustee of the making of a
“final determination”. Any special mandatory redemption of less than all of the
Bonds shall be made in such manner as the Trustee, with the advice of Bond
Counsel, shall deem proper. If the Indenture has been released prior to the
occurrence of a “final determination”, the Bonds will not be redeemed as
described in this paragraph.


8

--------------------------------------------------------------------------------


Any notice of redemption, identifying the Bonds or portions thereof to be
redeemed, shall be given by first class mail to the registered owner of each
Bond to be redeemed in whole or in part at the address shown on the Bond
Register of the Issuer maintained by the Bond Registrar not more than ninety
(90) days and not fewer than thirty (30) days (fifteen (15) days when the
Interest Rate Mode for the Bonds is the Dutch Auction Rate) prior to the
redemption date. If, at the time of the mailing of a notice of any optional
redemption, the Trustee shall not have received moneys sufficient to redeem all
the Bonds called for redemption, such redemption may be conditioned on, and such
notice may state that it is conditional in that it is subject to, the receipt of
such moneys by the Trustee not later than the redemption date, and such notice
shall be of no effect unless such moneys are so received. All Bonds so called
for redemption will cease to bear interest on the specified redemption date,
provided funds for their redemption and any accrued interest payable on the
redemption date are on deposit with the Trustee or Paying Agent at that time.


Purchase of Bonds


This Bond shall be subject to mandatory purchase (i) on the effective date of
(a) the Conversion of the Interest Rate Mode for this Bond or (b) a change by
the Company of the length of the Long-Term Rate Period for this Bond, (ii) on
the Business Day following the end of each Commercial Paper Rate Period, Annual
Rate Period, Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period
and Long-Term Rate Period, (iii) on the second day (or if such day is not a
Business Day, the preceding Business Day) preceding the date of the cancellation
or termination by the Trustee at the request of the Company of the then current
Credit Facility, if any, or the 15th day (or if such day is not a Business Day,
the preceding Business Day) preceding the stated expiration of the then current
Credit Facility, if any, (iv) at the direction of the Credit Facility Issuer on
the third Business Day after notice from the Credit Facility Issuer to the
Trustee stating that an event of default has occurred and is continuing under
the Reimbursement Agreement (as defined in the Indenture), and (v) if the
Interest Rate Mode for this Bond is the Dutch Auction Rate, upon an assignment
by the Company under Section 5.12 of the Agreement, on the last Interest Payment
Date for the current Dutch Auction Rate Period, in each case, at a purchase
price equal to 100% of the principal amount hereof, plus, if the Interest Rate
Mode for this Bond is the Long-Term Rate, the optional redemption premium, if
any, which would be payable if the Bonds were redeemed on such date, plus
accrued interest, if any, to the Purchase Date; provided that no premium shall
be paid as part of the purchase price upon a mandatory purchase described in
either clause (iii) above resulting from the stated expiration of the term of
the then current Credit Facility, if any, or clause (iv) above resulting from
the direction of the Credit Facility Issuer of that then current Credit
Facility, if any, that an event of default has occurred and is continuing under
the Reimbursement Agreement for any such Credit Facility.


9

--------------------------------------------------------------------------------


 
                This Bond, or a portion hereof in an authorized denomination
(provided that the portion of this Bond to be retained by the registered owner
shall also be in an authorized denomination), shall be purchased on the demand
of the registered owner hereof at the times and the prices set forth below for
the applicable Interest Rate Mode; provided, that if the Interest Rate Mode for
this Bond is the Dutch Auction Rate, Commercial Paper Rate, the Annual Rate, the
Two-Year Rate, the Three-Year Rate, the Five-Year Rate or the Long-Term Rate,
the registered owner shall have no right to demand purchase of this Bond. If the
Interest Rate Mode for this Bond is the Daily Rate, this Bond shall be purchased
on the demand of the registered owner hereof, on any Business Day at a purchase
price equal to the principal amount hereof plus accrued interest, if any, to the
Purchase Date upon written notice or electronic notice to the Tender Agent not
later than 10:30 a.m. (New York City time) on such Business Day. If the Interest
Rate Mode for this Bond is the Weekly Rate, this Bond shall be purchased on the
demand of the registered owner hereof, on any Business Day at a purchase price
equal to the principal amount hereof, plus accrued interest, if any, to the
Purchase Date, upon written notice to the Tender Agent at or before 5:00 p.m.
(New York City time) on a Business Day not later than the seventh day prior to
the Purchase Date. If the Interest Rate Mode is the Semi-Annual Rate, this Bond
shall be purchased on demand of the registered owner hereof, on any Interest
Payment Date (or, if such Interest Payment Date is not a Business Day, on the
next succeeding Business Day) at a purchase price equal to the principal amount
hereof, plus accrued interest, if any, to the Purchase Date, upon written notice
to the Tender Agent on a Business Day not later than 5:00 p.m. on the seventh
day prior to the Purchase Date.


Any notice in connection with a demand for purchase of this Bond as set forth in
the preceding paragraph hereof shall be given at the address of the Tender Agent
designated to the Trustee and shall (A) state the number and principal amount
(or portion hereof in an authorized denomination) of this Bond to be purchased;
(B) state the Purchase Date on which this Bond shall be purchased and (C)
irrevocably request such purchase and agree to deliver this Bond to the Tender
Agent on the Purchase Date. ANY SUCH NOTICE SHALL BE IRREVOCABLE WITH RESPECT TO
THE PURCHASE FOR WHICH SUCH DIRECTION WAS DELIVERED AND, UNTIL SURRENDERED TO
THE TENDER AGENT, THIS BOND OR ANY PORTION HEREOF WITH RESPECT TO WHICH SUCH
DIRECTION WAS DELIVERED SHALL NOT BE TRANSFERABLE. This Bond must be delivered
(together with an appropriate instrument of transfer executed in blank with all
signatures guaranteed and in form satisfactory to the Tender Agent) at the
Designated Office of the Tender Agent at or prior to 12:00 noon New York City
time on the date specified in the aforesaid notice in order for the owner hereof
to receive payment of the purchase price due on such Purchase Date. NO
REGISTERED OWNER SHALL BE ENTITLED TO PAYMENT OF THE PURCHASE PRICE DUE ON SUCH
PURCHASE DATE EXCEPT UPON SURRENDER OF THIS BOND AS SET FORTH HEREIN.
NOTWITHSTANDING THE FOREGOING, THIS BOND SHALL NOT BE PURCHASED IF THE BONDS
HAVE BEEN DECLARED DUE AND PAYABLE PURSUANT TO THE INDENTURE. No purchase of
Bonds pursuant to Section 5.01 of the Indenture shall be deemed to be a payment
or redemption of such Bonds or any portion thereof within the meaning of the
Indenture.


BY ACCEPTANCE OF THIS BOND, THE REGISTERED OWNER HEREOF AGREES THAT THIS BOND
WILL BE PURCHASED, WHETHER OR NOT SURRENDERED, (A) ON THE APPLICABLE PURCHASE
DATE IN CONNECTION WITH THE EXPIRATION OF EACH COMMERCIAL PAPER RATE PERIOD,
ANNUAL RATE PERIOD, TWO-YEAR RATE PERIOD, THREE-YEAR RATE PERIOD, FIVE-YEAR RATE
PERIOD OR LONG-TERM RATE PERIOD FOR THIS BOND OR ON A CHANGE OF THE LONG-TERM
RATE PERIOD OR ON CONVERSION OF THE INTEREST RATE MODE OF THIS BOND OR ANY
CANCELLATION, TERMINATION OR EXPIRATION OF ANY CREDIT FACILITY WHICH MAY THEN BE
IN EFFECT OR AT THE DIRECTION OF ANY SUCH CREDIT FACILITY ISSUER AS DESCRIBED
ABOVE OR IF THE INTEREST RATE MODE FOR THIS BOND IS THE DUTCH AUCTION RATE, UPON
AN ASSIGNMENT BY THE COMPANY UNDER SECTION 5.12 OF THE AGREEMENT OR (B) ON ANY
PURCHASE DATE SPECIFIED BY THE REGISTERED OWNER HEREOF IN THE EXERCISE OF THE
RIGHT TO DEMAND PURCHASE OF THIS BOND AS DESCRIBED ABOVE. IN SUCH EVENT, THE
REGISTERED OWNER OF THIS BOND SHALL NOT BE ENTITLED TO RECEIVE ANY FURTHER
INTEREST HEREON AND SHALL HAVE NO FURTHER RIGHTS UNDER THIS BOND OR THE
INDENTURE EXCEPT TO PAYMENT OF THE PURCHASE PRICE HELD THEREFOR.
 
10

--------------------------------------------------------------------------------


 
The initial Remarketing Agent under the Indenture is Banc of America Securities
LLC. The initial Tender Agent under the Indenture is The Bank of New York Trust
Company, N.A. On or before the effective date of a Conversion to a Dutch Auction
Rate, a Market Agent and an Auction Agent are to be appointed in accordance with
the Indenture. The Remarketing Agent, the Market Agent, the Tender Agent and the
Auction Agent may be changed at any time in accordance with the Indenture.


The Bonds are issuable only as fully registered Bonds in the denominations of
$5,000 and any integral multiple thereof except that Bonds authenticated when
the Interest Rate Mode is the Daily Rate, the Weekly Rate, the Commercial Paper
Rate or the Semi-Annual Rate shall be in denominations of $100,000 and any
larger denomination constituting an integral multiple of $5,000 and except that
Bonds authenticated when the Interest Rate Mode is the Dutch Auction Rate shall
be in denominations of $5,000 and any integral multiple thereof. Subject to the
limitations provided in the Indenture and upon payment of any tax or government
charge, if any, Bonds may be exchanged for a like aggregate principal amount of
Bonds of other authorized denominations and in the same Interest Rate Mode.


This Bond is transferable by the registered owner hereof or his duly authorized
attorney at the corporate trust office of the Bond Registrar, upon surrender of
this Bond, accompanied by a duly executed instrument of transfer in form and
with guaranty of signature satisfactory to the Bond Registrar, subject to such
reasonable regulations as the Issuer, the Tender Agent, the Trustee or the Bond
Registrar may prescribe, and upon payment of any tax or other governmental
charge incident to such transfer, PROVIDED, THAT, IF MONEYS FOR THE PURCHASE OF
THIS BOND HAVE BEEN DEPOSITED WITH THE TENDER AGENT UNDER THE INDENTURE, THIS
BOND SHALL NOT BE TRANSFERABLE TO ANYONE UNTIL DELIVERED TO THE TENDER AGENT AND
PROVIDED FURTHER THAT NEITHER THE ISSUER NOR THE BOND REGISTRAR SHALL BE
REQUIRED (i) TO REGISTER THE TRANSFER OF OR EXCHANGE ANY BOND DURING A PERIOD
BEGINNING AT THE OPENING OF BUSINESS FIFTEEN (15) DAYS BEFORE THE DAY OF MAILING
OF A NOTICE OF REDEMPTION OF BONDS SELECTED FOR REDEMPTION AND ENDING AT THE
CLOSE OF BUSINESS ON THE DAY OF SUCH MAILING, (ii) TO REGISTER THE TRANSFER OF
OR EXCHANGE ANY BOND SO SELECTED FOR REDEMPTION IN WHOLE OR IN PART, OR (iii)
OTHER THAN PURSUANT TO ARTICLE V OF THE INDENTURE, TO REGISTER ANY TRANSFER OF
OR EXCHANGE ANY BOND WITH RESPECT TO WHICH THE OWNER HAS SUBMITTED A DEMAND FOR
PURCHASE IN ACCORDANCE WITH SECTION 5.01(a) OR WHICH HAS BEEN PURCHASED PURSUANT
TO SECTION 5.01(b) OF THE INDENTURE. Upon any such transfer, a new Bond or Bonds
in the same aggregate principal amount and in the same Interest Rate Mode will
be issued to the transferee. Except as set forth in this Bond and as otherwise
provided in the Indenture, the Person in whose name this Bond is registered
shall be deemed the owner hereof for all purposes, and the Issuer, any Paying
Agent, the Bond Registrar, the Tender Agent, the Remarketing Agent, the Market
Agent, the Auction Agent and the Trustee shall not be affected by any notice to
the contrary.


This Bond is not valid unless the Certificate of Authentication endorsed hereon
has been executed by the manual signature of an authorized signatory of the
Trustee.
 
 
11

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the State of Ohio, by the Ohio Water Development Authority,
has caused this Bond to be executed in its name by the facsimile signature of
the Chairman and Vice Chairman of the Issuer, and the facsimile of the corporate
seal of the Issuer to be printed hereon and attested by the facsimile signature
of the Secretary-Treasurer of the Issuer, all as of the Date of the Bonds shown
above.



 
STATE OF OHIO, BY THE OHIO WATER
 
DEVELOPMENT AUTHORITY
             
By:________________________________
[SEAL]
Chairman
               
By: ________________________________
 
            Vice Chairman
       
ATTEST:
               
Secretary-Treasurer
   



[FORM OF CERTIFICATE OF AUTHENTICATION]


This Bond is one of the Bonds described in the within mentioned Indenture.


Date of Authentication:

 
THE BANK OF NEW YORK TRUST
 
COMPANY, N.A.
   
as Trustee
               
By: _________________________________
 
Authorized Signature
       

[FORM OF LEGAL OPINION]


The following is a true copy of the text of the opinion rendered to the original
purchasers of the Bonds by Squire, Sanders & Dempsey L.L.P. in connection with
the original issuance of the Bonds. That opinion is dated as of and premised on
the transcript of proceedings examined and the law in effect on the date of
original delivery of the Bonds. A signed copy of the opinion is on file in this
office.



 
OHIO WATER DEVELOPMENT
 
AUTHORITY
               
By ____________(facsimile)_______________
 
Secretary-Treasurer

 
 
12

--------------------------------------------------------------------------------


 
[TEXT OF LEGAL OPINION]

             
Respectfully submitted,
             
SQUIRE, SANDERS & DEMPSEY L.L.P.
       

[FORM OF ASSIGNMENT]


For value received, the undersigned hereby sells, assigns and transfers unto
______________________________ the within bond and all rights thereunder, and
hereby irrevocably constitutes and appoints _______________________________,
attorney to transfer the said bond on the Bond Register, with full power of
substitution in the premises.


Dated:  _______________     
Social Security Number or
Employer Identification
Number of Transferee:      
 
Signature guaranteed:   ____________________________
Signature must be guaranteed by a
member of an approved Signature
Guarantee Medallion Program.


NOTICE:
The assignor’s signature to this Assignment must correspond with the name as it
appears on the face of the within bond in every particular without alteration,
enlargement or any change whatever.





[FORM OF ABBREVIATIONS]


The following abbreviations, when used in the inscription on the face of the
within bond, shall be construed as though they were written out in full
according to applicable laws or regulations.


 
TEN COM - as tenants in common
 
TEN ENT - as tenants by the entireties
 
JT TEN - as joint tenants with right of survivorship and not as tenants in
common



UNIFORM TRANSFERS TO MIN ACT - ___________________ Custodian ________________
                  (Cust)                     (Minor)


under Uniform Transfers to Minors Act _______________________
                                     (State)


Additional abbreviations may also be used though not in the above list.


Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange, or payment, and any certificate
issued is registered in the name of CEDE & CO. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
CEDE & CO. or to such other entity as is requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
hereof, CEDE & CO., has an interest herein.


[End of Form of Bond]

 

13

--------------------------------------------------------------------------------



G.  In connection with the issuance of the Bonds, the Company has executed and
delivered to the Trustee the Note.


H. The Company has caused to be delivered to the Trustee the Letter of Credit.


I.  The execution and delivery of the Bonds and of this Indenture have been duly
authorized and all things necessary to make the Bonds, when executed by the
Issuer and authenticated by the Trustee, valid and binding legal obligations of
the State and to make this Indenture a valid and binding agreement have been
done.


NOW, THEREFORE, THIS INDENTURE WITNESSETH, that to provide for the payment of
principal or redemption price (as the case may be) in respect of all Bonds
issued and Outstanding under this Indenture, together with interest thereon, the
rights of the Bondholders, and the performance of the covenants contained in
said Bonds and herein, the Issuer has caused the Company to deliver the Note to
the Trustee and the Issuer does hereby assign forever all rights in the Credit
Facility Account and sell, assign, transfer, set over and pledge unto the
Trustee, its successors in the trust and its assigns forever: (1) all of the
other rights, title and interests of the Issuer in and to the “Revenues” as
hereinafter defined; (2) all rights of the Issuer under the Agreement (except
the Issuer’s rights under Sections 5.4 and 5.5 thereof); and (3) all of the
right, title and interest of the Issuer in the Note and the moneys payable
thereunder.


TO HAVE AND TO HOLD in trust, nevertheless, first for the equal and ratable
benefit and security of all present and future holders of the Bonds issued and
to be issued under the Indenture, without preference, priority or distinction as
to lien or otherwise (except as herein expressly provided), of any one Bond over
any other Bond, and second, for the benefit of any Credit Facility Issuer (as
defined herein), upon the terms and subject to the conditions hereinafter set
forth.




(balance of page intentionally left blank)

 

14

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS


In this Indenture and any indenture supplemental hereto (except as otherwise
expressly provided or unless the context otherwise requires) the singular
includes the plural, the masculine includes the feminine and the neuter, and the
following terms shall have the meanings specified (other than in the form of
Bond) in the foregoing recitals:


Act
 
Letter of Credit
Agreement
 
Note
Bank
 
Project
Bonds
 
Refunded Bonds
Company
 
State
Issuer
 
                                Trustee



In addition, the following terms shall have the meanings specified in this
Article, unless the context otherwise requires:


“Additional Credit Facility” means any direct pay letter of credit or other
credit enhancement or support facility delivered to the Trustee pursuant to
Section 7.03 to pay any portion of the principal or redemption or purchase price
of, or interest on, the Bonds while another Credit Facility is then in effect.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. With respect to Bonds bearing interest at the Dutch Auction Rate,
that term shall mean any Person known to the Auction Agent to be controlled by,
in control of or under common control with the Company; provided that no
Broker-Dealer shall be deemed an Affiliate solely because a director or
executive officer of such Broker-Dealer or of any Person controlling, controlled
by or under common control with such Broker-Dealer is also a director of the
Company.


“After-Tax Equivalent Rate” shall mean on any date of determination the interest
rate per annum equal to the product of (x) the Commercial Paper/Treasury Rate on
such date and (y) 1.00 minus the highest tax rate bracket (expressed in
decimals) applicable in the then current taxable year on the taxable income of
every corporation as set forth in Section 11 of the Code or any successor
section without regard to any minimum additional tax provision or provisions
regarding changes in rates during such taxable year on such date.


“Agent Member” shall mean a member of, or participant in, DTC.


“Alternate Credit Facility” means any direct pay letter of credit or other
credit enhancement or support facility delivered to the Trustee pursuant to
Section 7.03 other than an Additional Credit Facility and may include any
combination of such facilities.


“Annual Rate” means the Interest Rate Mode for the Bonds in which the interest
rate on the Bonds is determined in accordance with Section 2.02(c)(v).


“Annual Rate Period” means the period beginning on, and including, the
Conversion Date to the Annual Rate and ending on, and including, the day next
preceding the second Interest Payment Date thereafter and each successive twelve
(12) month period (or portion thereof) thereafter until the day preceding
Conversion to a different Interest Rate Mode or the maturity of the Bonds.
 
15

--------------------------------------------------------------------------------



           “Applicable Percentage” shall mean on any date of determination the
percentage determined as set forth below (as such percentage may be adjusted
pursuant to Section 2.12(a)) based on the prevailing rating of the Bonds in
effect at the close of business on the Business Day immediately preceding such
date of determination:



   
Applicable
Prevailing Rating
 
Percentage
     
AAA/Aaa
 
175%
AA/Aa
 
185%
A/A
 
195%
BBB/Baa
 
200%
Below BBB/Baa
 
265%



For purposes of this definition, the prevailing rating of the Bonds will be (a)
AAA/Aaa, if the Bonds have a rating of AAA by S&P and a rating of Aaa by
Moody’s, (b) if not AAA/Aaa, then AA/Aa if the Bonds have a rating of AA- or
better by S&P and a rating of Aa3 or better by Moody’s, (c) if not AAA/Aaa or
AA/Aa, then A/A if the Bonds have a rating of A- or better by S&P and a rating
of A3 or better by Moody’s, (d) if not AAA/Aaa, AA/Aa or A/A, then BBB/Baa, if
the Bonds have a rating of BBB- or better by S&P and a rating of Baa3 or better
by Moody’s, and (e) if not AAA/Aaa, AA/Aa, A/A or BBB/Baa, then Below BBB/Baa.


“Auction” shall mean each periodic implementation of the Dutch Auction
Procedures.


“Auction Agent Agreement” means any agreement of the Company with an Auction
Agent and which provides that it shall be deemed to be an Auction Agent
Agreement for the purpose of this Indenture.


“Auction Agent” shall mean the auction agent appointed in accordance with
Section 13.04.


“Auction Date” shall mean the date established by the Market Agent on or before
the effective date of a Conversion to a Dutch Auction Period, and with respect
to each Auction Period thereafter the last day of the week (which day of the
week shall be such day established by the Market Agent on or before the
effective date of a Conversion to a Dutch Auction Period) of the immediately
preceding Auction Period or, if such last day is not a Business Day, the next
succeeding Business Day. The Market Agent shall furnish such information in
writing to the Company, the Trustee, the Bond Insurer, the Auction Agent, the
Issuer and DTC on or before the effective date of a Conversion to a Dutch
Auction Period.


“Auction Period” shall mean, during a Dutch Auction Rate Period, the last
Interest Payment Date for the immediately preceding Auction Period, Daily Rate
Period, Weekly Rate Period, Semi-Annual Rate Period, Annual Rate Period,
Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period, Long-Term
Rate Period or Commercial Paper Rate Period, as the case may be, to and
including the earliest of (i) the day next preceding the Maturity Date of the
Bonds, (ii) the day next preceding the last Interest Payment Date in respect of
each Auction Period and (iii) the last day of such Dutch Auction Rate Period.
 
 
16

--------------------------------------------------------------------------------


 
“Authenticating Agent” means the Trustee and, if appointed pursuant to
Section 2.05, the Bond Registrar for the Bonds, each of which shall be a
transfer agent registered in accordance with Section 17A(c) of the Securities
Exchange Act of 1934, as amended.


“Authorized Newspaper” means a financial journal or newspaper, including without
limitation The Bond Buyer and any successor thereto, in English customarily
published each business day and generally circulated in the financial community
in the Borough of Manhattan, City and State of New York.


“Available Auction Bonds” shall have the meaning set forth in Section 2.12(e).


“Bankruptcy Counsel” means nationally recognized counsel experienced in
bankruptcy matters as selected by the Company.


“Bid” shall have the meaning set forth in Section 2.12(c).


“Bidder” shall have the meaning set forth in Section 2.12(c).


“Bond” or “Bonds” means any bond or bonds authenticated and delivered under this
Indenture.


“Bond Counsel” means an attorney-at-law or a firm of attorneys of nationally
recognized standing in matters pertaining to the exclusion from gross income for
federal income tax purposes of interest on bonds issued by states and their
political subdivisions, duly admitted to the practice of law before the highest
court of any state of the United States of America.


“Bond Fund” means the fund so designated which is established pursuant to
Section 6.02.


“Bond Insurer” means the issuer of any bond insurance policy then in effect for
the Bonds. References to the Bond Insurer in this Indenture shall be given no
effect if there is no such bond insurance policy in effect for the Bonds.


“Bondholder” or “holder of Bonds” or “owner of Bonds” means the registered owner
of any Bond.


“Bond Register” means the books kept and maintained by the Bond Registrar for
registration and transfer of Bonds pursuant to Section 2.03.


“Bond Registrar” means the registrar of the Bonds pursuant to Section 2.03.


“Bond Year” means, during the period while Bonds remain outstanding, the annual
period provided for the computation of Excess Earnings under Section 148(f) of
the Code.


“Book-Entry Form” or “Book-Entry System” means a form or system, as applicable,
under which physical Bond certificates in fully registered form are registered
only in the name of a Depository or its nominee as Bondholder, with the physical
Bond certificates held by and “immobilized” in the custody of the Depository and
the book-entry system maintained by and the responsibility of others than the
Issuer or the Trustee is the record that identifies and records the transfer of
the interests of the owners of book-entry interests in those Bonds.


“Broker-Dealer” shall mean any entity permitted by law to perform the functions
required of a Broker-Dealer set forth in the Dutch Auction Procedures (i) that
is an Agent Member (or an affiliate of an Agent Member), (ii) that has been
selected by the Company with the consent of the Auction Agent and (iii) that has
entered into a Broker-Dealer Agreement with the Auction Agent that remains
effective.
 
 
17

--------------------------------------------------------------------------------



 
“Broker-Dealer Agreement” shall mean each agreement between a Broker-Dealer and
the Auction Agent, pursuant to which a Broker-Dealer, among other things, agrees
to participate in Auctions as set forth in the Dutch Auction Procedures, and
which provides that it shall be deemed to be a Broker-Dealer Agreement for the
purpose of this Indenture.


“Business Day” means any day other than (i) a Saturday or Sunday or legal
holiday or a day on which banking institutions in the city or cities in which
the Designated Offices of the Trustee, the Tender Agent or the Paying Agent or
the office of the Credit Facility Issuer which will honor draws upon any such
Credit Facility, are located are authorized by law or executive order to close
or (ii) a day on which the New York Stock Exchange, the Company or the
Remarketing Agent is closed.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and, as applicable, under the Internal Revenue Code of 1954, as amended to the
date of enactment of the Tax Reform Act of 1986. References to the Code and
Sections of the Code include relevant applicable regulations and proposed
regulations thereunder and under any successor provisions to those Sections,
regulations or proposed regulations and, in addition, all revenue rulings,
announcements, notices, procedures and judicial determinations under the
foregoing applicable to the Bonds.


“Commercial Paper Dealer” shall mean the Market Agent.


“Commercial Paper/Treasury Rate” shall mean on any date of determination (i) in
the case of any Auction Period of less than 49 days, the interest equivalent of
the 30-day rate, (ii) in the case of any Auction Period of 49 days or more but
less than 70 days, the interest equivalent of the 60-day rate, (iii) in the case
of any Auction Period of 70 days or more but less than 85 days, the arithmetic
average of the interest equivalent of the 60-day and 90-day rates, (iv) in the
case of any Auction Period of 85 days or more but less than 99 days, the
interest equivalent of the 90-day rate, (v) in the case of any Auction Period of
99 days or more but less than 120 days, the arithmetic average of the interest
equivalent of the 90-day and 120-day rates, (vi) in the case of any Auction
Period of 120 days or more but less than 141 days, the interest equivalent of
the 120-day rate, (vii) in the case of any Auction Period of 141 days or more
but less than 162 days, the arithmetic average of the interest equivalent of the
120-day and 180-day rates, (viii) in the case of any Auction Period of 162 days
or more but less than 183 days, the interest equivalent of the 180-day rate, and
(ix) in the case of any Auction Period of 183 days or more, the Treasury Rate
with respect to such Auction Period, which rates shall be, in all cases other
than the Treasury Rate, rates on commercial paper with the specified maturities
placed on behalf of issuers whose corporate bonds are rated AA by S&P or the
equivalent of such rating by S&P, as made available on a discount basis or
otherwise by the Federal Reserve Bank of New York for the Business Day
immediately preceding such date of determination, or in the event that the
Federal Reserve Bank of New York does not make available any such rate, then the
arithmetic average of such rates, as quoted on a discount basis or otherwise, by
the Commercial Paper Dealer, to the Auction Agent for the close of business on
the Business Day immediately preceding such date of determination.


If the Commercial Paper Dealer does not quote a commercial paper rate required
to determine the Commercial Paper/Treasury Rate, the Commercial Paper/Treasury
Rate shall be determined on the basis of such quotation or quotations furnished
by the Substitute Commercial Paper Dealer selected by the Company to provide
such quotation or quotations not being supplied by the Commercial Paper Dealer.
For purposes of this definition, the “interest equivalent” of a rate stated on a
discount basis (a “discount rate”) for commercial paper of a given day’s
maturity shall be equal to the product of (A) 100 and (B) the quotient (rounded
upwards to the next higher one-thousandth (.001) of 1%) of (x) the discount rate
(expressed in decimals) and (y) the difference between (1) 1.00 and (2) a
fraction the numerator of which shall be the product of the discount rate
(expressed in decimals) times the number of days in which such commercial paper
matures and the denominator of which shall be 360.
 
18

--------------------------------------------------------------------------------


 
         “Commercial Paper Rate” means the Interest Rate Mode for Bonds in which
the interest rate for such Bond is determined with respect to such Bond during
each Commercial Paper Rate Period applicable to that Bond, as provided in
Section 2.02(c)(i)(A).


“Commercial Paper Rate Period” means, with respect to any Bond bearing interest
at a Commercial Paper Rate, each period, which may be from one (1) day to two
hundred seventy (270) days (or such lower maximum number as is then permitted
hereunder) determined for such Bond as provided in Section 2.02(c)(i)(B).


“Company Account” means the account of that name established in the Bond Fund
pursuant to Section 6.02.


“Company Fund” shall have the meaning specified in Section 5.07.


“Conversion” means, with respect to a Bond, any conversion from time to time in
accordance with the terms of this Indenture of that Bond, in whole or in part,
from one Interest Rate Mode to another Interest Rate Mode.


“Conversion Date” means the date on which any Conversion becomes effective.


“Counsel” means an attorney at law or law firm satisfactory to the Trustee (who
may be counsel for the Issuer or the Company, including an attorney at law who
is an employee of the Company).


“Credit Facility” means the Letter of Credit delivered to the Trustee pursuant
to Section 7.01 or any Alternate Credit Facility or any Additional Credit
Facility delivered to the Trustee pursuant to Section 7.03. References to the
Credit Facility in this Indenture shall be given no effect if there is no Credit
Facility held by the Trustee pursuant to Article VII and no amounts remain owing
to the Credit Facility Issuer.


“Credit Facility Account” means the account of that name established in the Bond
Fund pursuant to Section 6.02.


“Credit Facility Issuer” means the Bank with respect to the Letter of Credit or
the institution issuing any Alternate Credit Facility or Additional Credit
Facility. “Designated Office” of the Bank means its principal office located at
222 Broadway in New York, New York. “Designated Office” of any other Credit
Facility Issuer shall mean the office thereof designated in the corresponding
Credit Facility and which shall mean, in the case of a foreign bank, the
licensed branch or agency thereof in the United States which has issued the
Credit Facility. References to the Credit Facility Issuer in this Indenture or
the Agreement shall be given no effect if there is no Credit Facility held by
the Trustee pursuant to Article VII and no amounts remain owing to the Credit
Facility Issuer.
 
         “Credit Facility Proceeds Account” means the account of that name
established in the Purchase Fund pursuant to Section 5.03.
 
 
19

--------------------------------------------------------------------------------



 
“Custodian Agreement” means the Custodian and Pledge Agreement dated as of April
3, 2006 among the Company, the Bank and the Tender Agent, as amended from time
to time, or any other agreement among the Company, a Credit Facility Issuer and
the Tender Agent which provides that it shall be deemed to be a Custodian
Agreement for purposes of this Indenture.


“Daily Rate” means the Interest Rate Mode for Bonds in which the interest rate
on such Bonds is determined on each Business Day in accordance with Section
2.02(c)(ii).


“Daily Rate Period” means the period beginning on, and including, the Conversion
Date of Bonds to the Daily Rate and ending on, and including, the day preceding
the next Business Day and each period thereafter beginning on, and including, a
Business Day and ending on, and including, the day preceding the next succeeding
Business Day until the day preceding the earlier of the Conversion of such Bonds
to a different Interest Rate Mode or the maturity of the Bonds.


“Date of the Bonds” means April 3, 2006.


“Defaulted Interest” shall have the meaning set forth in Section 2.06.


“Depository” means any securities depository that is a clearing agency under
federal law operating and maintaining, with its participants or otherwise, a
book entry-system to record ownership of book-entry interests in Bonds, and to
effect transfers of book-entry interests in Bonds in book-entry form, and
includes and means initially The Depository Trust Company (a limited purpose
trust company), New York, New York.


“Designated Office” of the Trustee means the designated office of the Trustee,
which office at the date of acceptance by the Trustee of the duties and
obligations imposed on the Trustee by this Indenture is located at 525 Vine
Street, Suite 900, Cincinnati, Ohio 45202.


“DTC” means The Depository Trust Company, New York, New York, its successors and
their assigns or if The Depository Trust Company or its successor or assign
resigns from its functions as depository for the Bonds, any other securities
depository which agrees to follow the procedures required to be followed by a
securities depository in connection with the Bonds and which is selected by the
Issuer, at the direction of the Company, with the consent of the Market Agent.


“Dutch Auction Procedures” shall mean the procedures set forth in Sections
2.12(c), (d), (e) and (f).


“Dutch Auction Rate” shall mean the interest rate to be determined for the Bonds
pursuant to Section 2.12.


“Dutch Auction Rate Period” shall mean each period during which the Bonds bear
interest at a Dutch Auction Rate.


“Electronic Notice” means notice transmitted through a time-sharing terminal, if
operative as between any two parties, or if not operative, in writing, by
facsimile transmission or by telephone (promptly confirmed in writing or by
facsimile transmission).
 
         “Escrow Agreement” means the Escrow Agreement dated as of April 1, 2006
among the Escrow Trustee, the Company and The Cleveland Electric Illuminating
Company providing for the Escrow Trustee to hold in trust the proceeds of the
Bonds delivered to the Escrow Trustee pursuant to Section 4.01, together with
any moneys provided by the Company and any interest earnings on those proceeds
and those moneys, for the purpose of paying all of the remaining principal of
and interest due on the 1988 Bonds and the 2004 Bonds (as defined in the
Agreement) to their respective redemption date.
 
 
20

--------------------------------------------------------------------------------


 
                                 “Escrow Trustee” means J.P. Morgan Trust
Company, National Association, and any successor Escrow Trustee under the Escrow
Agreement.


“Event of Bankruptcy” means a petition by or against the Company or by the
Issuer under any bankruptcy act or under any similar act which may be enacted
which shall have been filed (other than bankruptcy proceedings instituted by the
Company or the Issuer against third parties) unless such petition shall have
been dismissed and such dismissal shall be final and not subject to approval.


“Event of Default” means any of the events described in Section 11.01.


“Excess Earnings” means, as of the date of any computation or for any period, an
amount equal to the sum of (i) plus (ii) where:


(i) is the excess of


(a) the aggregate amount earned from the date of physical delivery of the Bonds
by the Issuer in exchange for the purchase price of the Bonds to such date or
for such period on all nonpurpose investments in which gross proceeds of the
Bonds are invested (other than investments attributable to an excess described
in this clause (i)), taking into account any gain or loss on the disposition of
nonpurpose investments, over


(b) the amount which would have been earned if the amount of the gross proceeds
of the Bonds invested in such nonpurpose investments (other than investments
attributable to an excess described in this clause (i)) had been invested at a
rate equal to the yield on the Bonds; and


(ii) is any income attributable to the excess described in clause (i), taking
into account any gain or loss on the disposition of investments.


The sum of (i) plus (ii) shall be determined in accordance with Section 148(f)
of the Code. As used herein, the terms “gross proceeds”, “nonpurpose
investments” and “yield” have the meanings assigned to them for purposes of
Section 148 of the Code.


“Existing Holder” shall mean, for purposes of each Auction, a Person who is
listed as the beneficial owner of Bonds in the records of the Auction Agent as
of the Regular Record Date in respect of the last Interest Payment Date for the
Auction Period then ending.


“Failure to Deposit” means any failure to make the deposits required by Section
2.13 by the time specified therein.


“Fiscal Agent” shall have the meaning set forth in Section 6.05(a).


“Five-Year Rate” means the Interest Rate Mode for the Bonds in which the
interest rate on the Bonds is determined in accordance with Section 2.02(c)(ix).


“Five-Year Rate Period” means the period beginning on, and including, the
Conversion Date to the Five-Year Rate and ending on, and including, the day next
preceding the tenth Interest Payment Date thereafter and each successive sixty
(60) month period (or portion thereof) thereafter until the day preceding
Conversion to a different Interest Rate Mode or the maturity of the Bonds.
 
 
21

--------------------------------------------------------------------------------



 
“Governmental Obligations” means non-callable (a) direct obligations of the
United States of America (including obligations issued or held in book-entry
form on the books of the Department of the Treasury), (b) obligations
unconditionally guaranteed as to full and timely payment by the United States of
America and (c) certificates or receipts representing direct ownership interests
in future obligations of specified portions (such as future principal or future
interest) of obligations described in (a) or (b), which obligations are held by
a custodian in safekeeping on behalf of the owners of such certificates or
receipts.


“Hold Order” shall have the meaning set forth in Section 2.12(c).


“Indenture” means this Trust Indenture as amended or supplemented at the time in
question.


“Index”, on any date of determination, shall mean (1) the tax-exempt money
market rate index for 30-day variable rate obligations prepared by the Market
Agent published on The BLOOMBERG provided through Bloomberg Financial Markets of
Bloomberg L.P., or on Dalcomp system on such date of determination or (ii) if
such rate is not published by 9:00 a.m., New York City time, on such date of
determination, the interest index selected by the Market Agent representing the
weighted average of the yield on tax-exempt commercial paper, or tax-exempt
bonds bearing interest at a commercial paper rate or pursuant to a commercial
paper mode, having a range of maturities or mandatory purchase dates between 25
and 36 days traded during the immediately preceding five Business Days.


“Interest Payment Date” means (a) (i) if the Interest Rate Mode is the Daily
Rate or the Weekly Rate, the first Business Day of each month, (ii) if the
Interest Rate Mode is the Commercial Paper Rate, the first Business Day
following the last day of each Commercial Paper Rate Period for such Bond and
(iii) if the Interest Rate Mode is the Semi-Annual Rate, the Annual Rate, the
Two-Year Rate, the Three-Year Rate, the Five-Year Rate or the Long-Term Rate,
May 15 and November 15, provided, however, that if any May 15 or November 15
which is a Conversion Date for Conversion to the Daily Rate, the Weekly Rate or
the Commercial Paper Rate, is not a Business Day, then the first Business Day
immediately succeeding such May 15 or November 15, as applicable; (b) when used
with respect to Bonds bearing interest at a Dutch Auction Rate, (i) for an
Auction Period of 91 days or less, the Business Day immediately succeeding the
last day of such Auction Period and (ii) for an Auction Period of more than 91
days, each 13th weekly anniversary of the day immediately following the first
day of such Auction Period and the Business Day immediately succeeding the last
day of such Auction Period (in each case it being understood that in those
instances where the immediately preceding Auction Date falls on a day that is
not a Business Day, the Interest Payment Date with respect to the succeeding
Auction Period shall be one Business Day immediately succeeding the next Auction
Date); and (c) the Conversion Date or the effective date of a change to a new
Long-Term Rate Period for such Bond. In any case, the final Interest Payment
Date shall be the Maturity Date.


“Interest Period” means for any Bond the period from, and including, each
Interest Payment Date for such Bond to, and including, the day next preceding
the next Interest Payment Date for such Bond, provided, however, that the first
Interest Period for any Bond shall begin on (and include) the Date of the Bonds
and the final Interest Period shall end the day next preceding the Maturity Date
of the Bonds.


“Interest Rate Mode” means the Commercial Paper Rate, the Daily Rate, the Dutch
Auction Rate, the Weekly Rate, the Semi-Annual Rate, the Annual Rate, the
Two-Year Rate, the Three-Year Rate, the Five-Year Rate and the Long-Term Rate.
 
 
22

--------------------------------------------------------------------------------



 
“Long-Term Rate” means the Interest Rate Mode for Bonds in which the interest
rate on such Bonds is determined in accordance with Section 2.02(c)(vi).


“Long-Term Rate Period” means any period established by the Company pursuant to
Section 2.02(d)(i) and beginning on, and including, the Conversion Date of Bonds
to the Long-Term Rate and ending on, and including, the day preceding the last
Interest Payment Date for such period and, thereafter, each successive period,
if any, of substantially the same duration as that established period until the
day preceding the earliest of the change to a different Long-Term Rate Period,
the Conversion of such Bonds to a different Interest Rate Mode or the maturity
of the Bonds.


“Market Agent” shall mean the market agent appointed pursuant to Section 13.05,
and its successors and their assigns.


“Maturity Date” means May 15, 2019.


“Maximum Dutch Auction Rate” shall mean on any date of determination (i) if such
determination is in respect of an Auction with respect to a Standard Auction
Period, and is made during a Standard Auction Period, the interest rate per
annum equal to the lesser of (A) 12% and (B) the Applicable Percentage of the
greater of (a) the After-Tax Equivalent Rate, as determined on such date with
respect to a Standard Auction Period and (b) the Index on such date or (ii) if
such determination is in respect of an Auction with respect to an Auction Period
which is not of the same duration as the Auction Period then ending, the
interest rate per annum equal to the lesser of (A) 12% and (B) the greatest of
(a) the Applicable Percentage of the After-Tax Equivalent Rate, as determined on
such date with respect to a Standard Auction Period, (b) the Applicable
Percentage of the After-Tax Equivalent Rate, as determined on such date with
respect to the Auction Period, if any, which is proposed to be established, (c)
the Applicable Percentage of the After-Tax Equivalent Rate, as determined on
such date with respect to the Auction Period then ending and (d) the Applicable
Percentage of the Index on such date.


“Minimum Dutch Auction Rate” shall mean on any date of determination the
interest rate per annum equal to the lesser of (i) 12%, (ii) 90% (as such
percentage may be adjusted pursuant to Section 2.12(a)) of the After-Tax
Equivalent Rate on such date and (iii) 90% of the Index on such date.


“Money Market Funds” shall have the meaning set forth in Section 8.02.


“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “Moody’s” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Company, with the consent of the
Issuer. All notices to Moody’s shall be sent to 99 Church Street, New York, New
York 10007, or to such other address as designated in writing by Moody’s to the
Trustee.


“Municipal Index” means The Bond Market Association Municipal Swap Index™ as of
the most recent date for which such index was published or such other weekly,
high-grade index comprised of seven-day, tax-exempt variable rate demand notes
produced by Municipal Market Data, Inc., or its successor, or otherwise
designated by The Bond Market Association; provided, however, that, if such
index is no longer provided by Municipal Market Data, Inc. or its successor, the
“Municipal Index” shall mean such other reasonably comparable index selected by
the Remarketing Agent.
 

 
23

--------------------------------------------------------------------------------


 
         “Order” shall have the meaning set forth in Section 2.12(c).


“Outstanding” in connection with Bonds means, as of the time in question, all
Bonds authenticated and delivered under the Indenture, except:


(A) Bonds cancelled upon surrender, exchange or transfer, or cancelled because
of payment or redemption at or prior to that time;


(B) On or after any Purchase Date for Bonds (other than Pledged Bonds) pursuant
to Article V hereof, all Bonds (or portions of Bonds) which have been purchased
on such date, but which have not been delivered to the Tender Agent, provided
that funds sufficient for such purchase are on deposit with the Tender Agent in
accordance with the provisions hereof;


(C) Bonds (other than Pledged Bonds), or any portion thereof, for the payment,
redemption or purchase for cancellation of which sufficient moneys have been
deposited and credited with the Trustee or Paying Agent on or prior to that date
for that purpose (whether upon or prior to the maturity or redemption date of
those Bonds); provided, that if any of those Bonds are to be redeemed prior to
their maturity, notice of that redemption shall have been given or arrangements
satisfactory to the Trustee shall have been made for giving notice of that
redemption, or waivers by the affected Bondholders of that notice in form
satisfactory to the Trustee shall have been filed with the Trustee;


(D) Bonds, or any portion thereof, which are deemed to have been paid and
discharged or caused to have been paid and discharged pursuant to the provisions
of Article XVI hereof;


(E) Bonds paid pursuant to Section 2.09 hereof; and


(F) Bonds in lieu of which others have been authenticated under Article II of
this Indenture.


In determining whether the owners of a requisite aggregate principal amount of
Bonds have concurred in any request, demand, authorization, direction, notice,
consent or waiver under the provisions hereof, Bonds which are held by or on
behalf of the Company or any Affiliate (unless all of the Outstanding Bonds,
other than Pledged Bonds, are then owned by the Company or any Affiliate) shall
be disregarded for the purpose of any such determination; provided that only
those Bonds which a responsible officer of the Trustee actually knows to be so
held shall be so disregarded and provided further that Bonds delivered to the
Tender Agent pursuant to Section 5.04(a)(ii) shall not be so disregarded.


“Overdue Rate” shall mean, on any date of determination, the lesser of (i) 12%
and (ii) the Applicable Percentage (determined as if the Bonds had a prevailing
rating of Below BBB/Baa) of the Index on such date.


“Paying Agent” or “Co-Paying Agent” means any national banking association,
bank, bank and trust company or trust company appointed by the Issuer pursuant
to Section 10.01 and shall initially be The Bank of New York Trust Company, N.A.
“Designated Office” of any Paying Agent shall mean the office thereof designated
in writing to the Trustee and the Credit Facility Issuer.


“Person” or words importing persons means firms, associations, partnerships
(including without limitation, general and limited partnerships), societies,
estates, trusts, corporations, public or governmental bodies, other legal
entities and natural persons.
 
 
24

--------------------------------------------------------------------------------



 
“Pledged Bonds” shall mean Bonds purchased pursuant to Sections 5.01(a) and
5.01(b) that are purchased from moneys received by the Tender Agent from a
demand for payment under the Credit Facility, if any, then in effect until
subsequently remarketed pursuant to Section 5.02.


“Potential Holder” means any Person, including any Existing Holder, who may be
interested in acquiring the beneficial ownership of Bonds during a Dutch Auction
Rate Period or, in the case of an Existing Holder thereof, the beneficial
ownership of an additional principal amount of Bonds during a Dutch Auction Rate
Period.


“Prevailing Market Conditions” means, without limitation, the following factors:
existing short-term market rates for securities, the interest on which is
excluded from gross income for federal income tax purposes; indexes of such
short-term rates; the existing market supply and demand and the existing yield
curves for short-term and long-term securities for obligations of credit quality
comparable to the Bonds, the interest on which is excluded from gross income for
federal income tax purposes; general economic conditions, economic conditions in
the electric utilities industry and financial conditions that may affect or be
relevant to the Bonds; and such other facts, circumstances and conditions as the
Remarketing Agent, in its sole discretion, shall determine to be relevant to the
remarketing of the Bonds at the principal amount thereof.


“Purchase Agreement” means the Bond Purchase Agreement dated March 31, 2006
between the Issuer and the underwriter or underwriters identified therein
(collectively, the “Underwriter”) providing for the sale of the Bonds to the
Underwriter.


“Purchase Date” means (i) if the Interest Rate Mode is the Daily Rate or the
Weekly Rate, any Business Day as set forth in Section 5.01(a)(i) and Section
5.01(a)(ii), respectively, (ii) if the Interest Rate Mode is the Semi-Annual
Rate, any Interest Payment Date or, if such Interest Payment Date is not a
Business Day, the next Business Day, and (iii) each day that such Bond is
subject to mandatory purchase pursuant to Section 5.01(b); provided, however,
that the date of the stated maturity of the Bonds shall not be a Purchase Date.


“Purchase Fund” means the fund so designated which is established pursuant to
Section 5.03.


“Rate Period” means any period during which a single interest rate is in effect
for a Bond. 


“Rating Agency” means Moody’s, S&P and any other nationally recognized
securities rating agency which has assigned a rating on the Bonds.


“Rebate Fund” means the Rebate Fund created in Section 6.04.


“Record Date” means, as the case may be, the applicable Regular or Special
Record Date.


“Regular Record Date” means (a) with respect to any Interest Period during which
the Interest Rate Mode is the Daily Rate or the Weekly Rate, the close of
business on the last Business Day of such Interest Period, (b) with respect to
any Interest Period during which the Interest Rate Mode is the Dutch Auction
Rate, the second Business Day preceding an Interest Payment Date for such
Interest Period, and (c) with respect to any Interest Period during which the
Interest Rate Mode is the Semi-Annual Rate, the Annual Rate, the Two-Year Rate,
the Three-Year Rate, the Five-Year Rate or the Long-Term Rate, the last day
(whether or not a Business Day) of the calendar month next preceding each
Interest Payment Date for such Interest Period.
 
 
25

--------------------------------------------------------------------------------



 
“Reimbursement Agreement” means the Letter of Credit and Reimbursement
Agreement, dated as of April 3, 2006, among the Company, the Bank, KeyBank
National Association, as syndication agent, and the participating banks listed
therein, as the same may be amended from time to time, and any other agreement
of the Company with a Credit Facility Issuer setting forth the obligations of
the Company to such Credit Facility Issuer arising out of any payments under a
Credit Facility and which provides that it shall be deemed to be a Reimbursement
Agreement for the purpose of this Indenture.


“Remarketing Agent” means Banc of America Securities LLC, and its successor or
successors as provided in Section 13.01. “Principal Office” of the Remarketing
Agent means the office or offices designated in writing to the Issuer, the
Trustee, the Tender Agent, the Credit Facility Issuer and the Company.


“Remarketing Agreement” means the Remarketing Agreement between the Company and
the Remarketing Agent, as the same may be amended from time to time, and any
remarketing agreement between the Company and a successor Remarketing Agent.


“Remarketing Proceeds Account” means the account of that name established in the
Purchase Fund pursuant to Section 5.03.


“Representation Letter” means, respectively, the Blanket Issuer Letter of
Representations from the Issuer to DTC and the Operational Arrangements Letter
of Representations from the Trustee to DTC, and whereby the Issuer and the
Trustee have each respectively agreed to comply with the requirements stated in
DTC’s Operational Arrangements with respect to the Bonds.


“Revenues” means (a) all amounts payable to the Trustee with respect to the
principal or redemption price of, or interest on, the Bonds (i) upon deposit in
the Bond Fund from the proceeds of obligations issued by the Issuer to refund
the Bonds; (ii) by the Company under the Agreement and the Note, and (iii) by
the Credit Facility Issuer under a Credit Facility, if any; and (b) investment
income in respect of the foregoing moneys held by the Trustee in the Bond Fund.
The term “Revenues” does not include any moneys or investments in the Rebate
Fund, the Purchase Fund or the Company Fund.


“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies and its successors and assigns, and, if such division shall be
dissolved or liquidated or shall no longer perform the functions of a securities
rating agency, “S&P” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Company, with the consent of the
Issuer. All notices to S&P shall be sent to 55 Water Street, New York, New York
10041-0003, Attention: LOC Surveillance, or to such other address as designated
in writing by S&P to the Trustee.


“Sell Order” shall have the meaning set forth in Section 2.12(c).


“Semi-Annual Rate” means the Interest Rate Mode for the Bonds in which the
interest rate on the Bonds is determined in accordance with Section 2.02(c)(iv).


“Semi-Annual Rate Period” means any period beginning on, and including, the
Conversion Date to the Semi-Annual Rate and ending on, and including, the day
preceding the first Interest Payment Date thereafter and each successive six
month period thereafter until the day preceding Conversion to a different
Interest Rate Mode or the maturity of the Bonds.


“Special Record Date” means such date as may be fixed for the payment of default
interest in accordance with Section 2.06.
 
26

--------------------------------------------------------------------------------


 
         “Standard Auction Period” initially shall mean an Auction Period of a
certain number of days (such number of days being established by the Market
Agent on or before the effective date of a Conversion to a Dutch Auction Period)
and after the establishment of a different period pursuant to Section 2.12(b)
shall mean such different period. The Market Agent shall furnish such
information in writing to the Company, the Trustee, the Bond Insurer, the
Auction Agent, the Issuer and DTC on or before the effective date of a
Conversion to a Dutch Auction Period.


“Submission Deadline” means 1:00 p.m., New York City time, on any Auction Date
or such other time on any Auction Date by which Brokers-Dealers are required to
submit Orders to the Auction Agent as specified by the Auction Agent from time
to time.


“Submitted Bid” shall have the meaning set forth in Section 2.12(e).


“Submitted Hold Order” shall have the meaning set forth in Section 2.12(e).


“Submitted Order” shall mean have the meaning set forth in Section 2.12(e).


“Submitted Sell Order”‘ shall have the meaning set forth in Section 2.12(e).


“Substitute Commercial Paper Dealer” shall mean Credit Suisse First Boston
Corporation or its affiliates or successors, if such Person is a commercial
paper dealer, provided that neither such Person nor any of its affiliates or
successors shall be a Commercial Paper Dealer.


“Substitute U.S. Government Securities Dealer” shall mean Credit Suisse First
Boston Corporation, or its respective successors and their respective assigns.


“Sufficient Clearing Bids” shall have the meaning set forth in Section 2.12(e).


“Tender Agent” means the initial and any successor tender agent appointed in
accordance with Section 13.02. “Designated Office” of the Tender Agent means the
office thereof designated in writing to the Issuer, the Trustee, the Company,
the Credit Facility Issuer and the Remarketing Agent.


“Three-Year Rate” means the Interest Rate Mode for the Bonds in which the
interest rate on the Bonds is determined in accordance with Section
2.02(c)(viii).


“Three-Year Rate Period” means the period beginning on, and including, the
Conversion Date to the Three-Year Rate and ending on, and including, the day
next preceding the sixth Interest Payment Date thereafter and each successive
thirty-six (36) month period (or portion thereof) thereafter until the day
preceding Conversion to a different Interest Rate Mode or the maturity of the
Bonds.


“Treasury Rate” shall mean on any date of determination for any Auction Period,
(i) the bond equivalent yield calculated in accordance with prevailing industry
convention of the rate on the most recently auctioned direct obligations of the
U.S. Government having a maturity at the time of issuance of 364 days or less
with a remaining maturity closest to the length of such Auction Period as quoted
in The Wall Street Journal on such date for the Business Day next preceding such
date; or (ii) in the event that any such rate is not published by The Wall
Street Journal, then the bond equivalent yield calculated in accordance with
prevailing industry convention as calculated by reference to the arithmetic
average of the bid price quotations of the most recently auctioned direct
obligations of the U.S. Government having a maturity at the time of issuance of
364 days or less with a remaining maturity closest to the length of such Auction
Period, based on bid price quotations on such date obtained by the Auction Agent
from the U.S. Government Securities Dealer; provided, that, if the U.S.
Government Securities Dealer does not provide a bid price quotation required to
determine the Treasury Rate, the Treasury Rate shall be determined on the basis
of the quotation or quotations furnished by any Substitute U.S. Government
Securities Dealer selected by the Company to provide such rate or rates not
being supplied by the U.S. Government Securities Dealer.
 
 
27

--------------------------------------------------------------------------------


 
“Two-Year Rate” means the Interest Rate Mode for the Bonds in which the interest
rate on the Bonds is determined in accordance with Section 2.02(c)(vii).


“Two-Year Rate Period” means the period beginning on, and including, the
Conversion Date to the Two-Year Rate and ending on, and including, the day next
preceding the fourth Interest Payment Date thereafter and each successive
twenty-four (24) month period (or portion thereof) thereafter until the day
preceding Conversion to a different Interest Rate Mode or the maturity of the
Bonds.


“U.S. Government Securities Dealer” means the Market Agent.


“Weekly Rate” means the Interest Rate Mode for the Bonds in which the interest
rate on such Bonds is determined weekly in accordance with Section 2.02(c)(iii).


“Weekly Rate Period” means the period beginning on, and including, the
Conversion Date of Bonds to the Weekly Rate and ending on, and including, the
next Tuesday and thereafter the period beginning on, and including, any
Wednesday and ending on, and including, the earliest of the following Tuesday,
the day preceding the Conversion of such Bonds to a different Interest Rate Mode
or the maturity of the Bonds.


“Winning Bid Rate” shall have the meaning set forth in Section 2.12(e).


Upon the effectiveness of an assignment and assumption under Section 5.12 of the
Agreement, the assignee thereunder shall be deemed to be the “Company”
hereunder.


The words “hereof”, “herein”, “hereto”, “hereby” and “hereunder” (except in the
form of Bond) refer to the entire Indenture.


Every “request”, “order”, “demand”, “application”, “appointment”, “notice”,
“statement”, “certificate”, “consent” or similar action hereunder by the Issuer
shall, unless the form thereof is specifically provided, be in writing signed by
the Chairman, Vice Chairman, Secretary-Treasurer or Executive Director of the
Issuer.


(End of Article I)

 

28

--------------------------------------------------------------------------------



ARTICLE II
THE BONDS


Section 2.01.  Amounts and Terms; Issuance of Bonds. Except as provided in
Section 2.09, the Bonds shall be limited to $90,140,000 in aggregate principal
amount, and shall contain substantially the terms recited in the form of Bond
above. All Bonds shall provide that principal or redemption price and interest
in respect thereof shall be payable only out of the Revenues. The Issuer shall
cause a copy of the text of the opinion of nationally recognized bond counsel to
be printed on the Bonds and the Secretary-Treasurer of the Issuer shall certify
to the correctness of the copy appearing on the Bonds by manual or facsimile
signature. The Bonds shall be issued as fully registered bonds in printed,
typewritten or xerographically reproduced form without coupons in authorized
denominations. The Bonds shall be numbered from “R-1” upwards, or in such other
manner as the Trustee shall direct. Pursuant to recommendations promulgated by
the Committee on Uniform Security Identification Procedures, “CUSIP” numbers may
be printed on the Bonds. The Bonds may bear such other endorsement or legend
satisfactory to the Trustee as may be required to conform to usage or law with
respect thereto.


Section 2.02. Designation, Denominations and Maturity; Interest Rates.


(a) The Bonds shall be designated “State of Ohio Pollution Control Revenue
Refunding Bonds, Series 2006-A (FirstEnergy Generation Corp. Project).” The
Bonds shall be issuable only as fully registered Bonds in the denominations of
$5,000 and any integral multiple thereof, provided that if the Interest Rate
Mode for the Bonds is the Daily Rate, the Weekly Rate, the Commercial Paper Rate
or the Semi-Annual Rate, the Bonds may be issued only in denominations of
$100,000 and any larger denomination constituting an integral multiple of
$5,000, and provided further that if the Interest Rate Mode for the Bonds is the
Dutch Auction Rate, the Bonds may be issued only in denominations of $5,000 and
any integral multiple thereof.


The Bonds shall be dated as of the Date of the Bonds. Each Bond shall bear
interest from the last Interest Payment Date to which interest has accrued and
has been paid or duly provided for, or if no interest has been paid or duly
provided for, from the Date of the Bonds until payment of the principal or
redemption price thereof shall have been made or provided for in accordance with
the provisions of this Indenture, whether upon maturity, redemption or
otherwise.


The Bonds shall mature on the Maturity Date.


(b) Interest Rates on the Bonds. Except with respect to the Dutch Auction Rate,
during each Interest Period for each Interest Rate Mode, the interest rate or
rates for the Bonds shall be determined in accordance with Section 2.02(c) and
shall be payable on an Interest Payment Date for such Interest Period; provided
that the interest rate or rates borne by the Bonds shall not exceed the lesser
of (i) twelve percent (12%) per annum and (ii) so long as the Bonds are entitled
to the benefit of a Credit Facility, the maximum interest rate specified in the
Credit Facility. Interest on Bonds while they accrue interest at the Daily Rate,
Weekly Rate or Commercial Paper Rate shall be computed upon the basis of a 365-
or 366-day year, as applicable, for the actual number of days elapsed. Interest
on Bonds while they accrue interest at the Dutch Auction Rate shall be computed
on the basis of a 360-day year for the actual number of days elapsed. Interest
on Bonds while they accrue interest at the Semi-Annual Rate, Annual Rate,
Two-Year Rate, Three-Year Rate, Five-Year Rate or Long-Term Rate shall be
computed upon the basis of a 360-day year, consisting of twelve 30-day months.
Each Bond shall bear interest on overdue principal and, to the extent permitted
by law, on overdue interest at the rate borne by such Bond on the day before the
default or Event of Default occurred, provided that if the Interest Rate Mode
was then the Commercial Paper Rate, the default rate for all of the Bonds shall
be equal to the highest interest rate then in effect for any Bond.
 
 
29

--------------------------------------------------------------------------------


 
(c) Interest Rate Modes. The initial Interest Rate Mode for the Bonds shall be
the Daily Rate for an initial Daily Rate Period and initially bearing interest
at the rate of 3.03% per annum commencing as of the Date of the Bonds. The Bonds
shall bear interest at the Daily Rate stated above and thereafter at the Daily
Rate (until Conversion to a different Interest Rate Mode as provided in Section
2.02(e)) determined as set forth in this Section 2.02(c). At any one time,
portions of the Bonds in authorized denominations may be in different Interest
Rate Modes (including different Long-Term Rate Periods) and the provisions of
this Indenture shall apply with respect to the Interest Rate Mode for each such
portion.


Except for the Dutch Auction Rate, which shall be determined in accordance with
Section 2.12, interest rates on (and, if the Interest Rate Mode is the
Commercial Paper Rate, Commercial Paper Rate Periods for) Bonds shall be
determined as follows:


(i) (A) If the Interest Rate Mode for Bonds is the Commercial Paper Rate, the
interest rate on a Bond for a specific Commercial Paper Rate Period shall be the
rate established by the Remarketing Agent no later than 12:30 p.m. (New York
City time) on the first day of that Commercial Paper Rate Period as the minimum
rate of interest necessary, in the judgment of the Remarketing Agent taking into
account then Prevailing Market Conditions, to enable the Remarketing Agent to
sell such Bond on that day at a price equal to the principal amount thereof.


(B) Each Commercial Paper Rate Period applicable for a Bond shall be determined
separately by the Remarketing Agent on or prior to the first day of such
Commercial Paper Rate Period as being the Commercial Paper Rate Period permitted
hereunder which, in the judgment of the Remarketing Agent, taking into account
then Prevailing Market Conditions, will with respect to such Bond be the period
which, if implemented on such day, would result in the Remarketing Agent being
able to remarket the Bonds at the principal amount thereof at the lowest rate
then available and for the longest Commercial Paper Rate Period available
hereunder at such rate, provided that on such determination date, if the
Remarketing Agent determines that the current or anticipated future market
conditions or anticipated future events are such that a different Commercial
Paper Rate Period would result in a lower average interest cost on such Bond
over the succeeding twelve (12) month period, then the Remarketing Agent shall
select the Commercial Paper Rate Period which in the judgment of the Remarketing
Agent would permit such Bond to achieve such lower average interest cost. Each
Commercial Paper Rate Period shall be from one day to 270 days in length, shall
end on a day preceding a Business Day and, if a Credit Facility is then in
effect, shall not be longer than a period equal to the maximum number of days’
interest coverage provided by such Credit Facility minus fifteen days and if
such 15th day is not a Business Day, then the immediately preceding Business
Day.


(C) Notwithstanding subsection (B) above:


(1)  if a Credit Facility is in effect and if no Alternate Credit Facility has
taken effect, no new Commercial Paper Rate Period shall be established for any
Bond unless the last Interest Payment Date for such Commercial Paper Rate Period
occurs at least 15 days prior to the expiration, termination or cancellation of
the then current Credit Facility;


(2)  if the Company has previously determined to convert the Interest Rate Mode
for any Bonds from the Commercial Paper Rate, no new Commercial Paper Rate
Period for any such Bond to be converted shall be established unless the last
day of such Commercial Paper Rate Period occurs prior to the Conversion Date;


(3)  no Commercial Paper Rate Period may be established after the making of a
determination requiring mandatory redemption of all Bonds pursuant to Section
9.01(b) unless the Remarketing Agent discloses such determination to the
purchaser (and evidence of the making of each such disclosure shall be furnished
to the Trustee, the Issuer and the Company prior to the establishment of such
Commercial Paper Rate Period) and unless the last day of such Commercial Paper
Rate Period occurs prior to the redemption date;
 
 
30

--------------------------------------------------------------------------------



 
(4)  the Commercial Paper Rate Period for any Bond held by the Tender Agent
pursuant to Section 5.05 shall be the period from and including the date of
purchase pursuant to Section 5.01 through the next day immediately preceding a
Business Day, which period will be re-established automatically until the day
preceding the earliest of the Conversion to a different Interest Rate Mode, the
maturity of the Bonds or the sale of such Bond pursuant to Section 5.02(b), and
during such Commercial Paper Rate Period such Bond shall not bear interest but
shall nevertheless remain Outstanding under this Indenture; and


(5)  if the Remarketing Agent fails to set the length of a Commercial Paper Rate
Period for any Bond, a new Commercial Paper Rate Period lasting through the next
day immediately preceding a Business Day (or until the earlier stated maturity
of the Bonds) will be established automatically and, if in that instance the
Remarketing Agent fails for whatever reason to determine the interest for such
Bond, then the interest rate for such Bond for that Commercial Paper Rate Period
shall be the interest rate in effect for such Bond for the preceding Commercial
Paper Rate Period.


(ii) If the Interest Rate Mode for Bonds is the Daily Rate, the interest rate on
such Bonds for any Business Day shall be the rate established by the Remarketing
Agent no later than 9:30 a.m. (New York City time) on such Business Day as the
minimum rate of interest necessary, in the judgment of the Remarketing Agent,
taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such Business Day at a price equal to
the principal amount thereof, plus accrued interest, if any, thereon as of such
day. For any day which is not a Business Day or if the Remarketing Agent does
not give notice of a change in the interest rate, the interest rate on Bonds in
the Daily Rate shall be the interest rate for such Bonds in effect for the next
preceding Business Day.


(iii) If the Interest Rate Mode for Bonds is the Weekly Rate, the interest rate
on such Bonds for a particular Weekly Rate Period shall be the rate established
by the Remarketing Agent no later than 5:00 p.m. (New York City time) on the day
preceding the first day of such Weekly Rate Period, or, if such preceding day is
not a Business Day, on the next succeeding Business Day, as the minimum rate of
interest necessary, in the judgment of the Remarketing Agent, taking into
account the then Prevailing Market Conditions, to enable the Remarketing Agent
to sell such Bonds on such first day at a price equal to the principal amount
thereof, plus accrued interest, if any, thereon.


(iv) If the Interest Rate Mode for Bonds is the Semi-Annual Rate, the interest
rate on such Bonds for a particular Semi-Annual Rate Period shall be the rate
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Semi-Annual Rate
Period as the minimum rate of interest necessary, in the judgment of the
Remarketing Agent, taking into account the then Prevailing Market Conditions, to
enable the Remarketing Agent to sell such Bonds on such first day at a price
equal to the principal amount thereof.


(v) If the Interest Rate Mode for Bonds is the Annual Rate, the interest rate on
such Bonds for a particular Annual Rate Period shall be the rate of interest
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Annual Rate Period as
the minimum rate of interest necessary, in the judgment of the Remarketing
Agent, taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such first day at a price equal to the
principal amount thereof.
 
 
31

--------------------------------------------------------------------------------



 
(vi) If the Interest Rate Mode for Bonds is the Long-Term Rate, the interest
rate on such Bonds for a particular Long-Term Rate Period shall be the rate
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Long-Term Rate Period
as the minimum rate of interest necessary, in the judgment of the Remarketing
Agent, taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such first day at a price equal to the
principal amount thereof.


(vii) If the Interest Rate Mode for Bonds is the Two-Year Rate, the interest
rate on such Bonds for a particular Two-Year Rate Period shall be the rate
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Two-Year Rate Period
as the minimum rate of interest necessary, in the judgment of the Remarketing
Agent, taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such first day at a price equal to the
principal amount thereof.


(viii) If the Interest Rate Mode for Bonds is the Three-Year Rate, the interest
rate on such Bonds for a particular Three-Year Rate Period shall be the rate
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Three-Year Rate Period
as the minimum rate of interest necessary, in the judgment of the Remarketing
Agent, taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such first day at a price equal to the
principal amount thereof.


(ix) If the Interest Rate Mode for Bonds is the Five-Year Rate, the interest
rate on such Bonds for a particular Five-Year Rate Period shall be the rate
established by the Remarketing Agent no later than 12:00 noon (New York City
time) on the Business Day preceding the first day of such Five-Year Rate Period
as the minimum rate of interest necessary, in the judgment of the Remarketing
Agent, taking into account the then Prevailing Market Conditions, to enable the
Remarketing Agent to sell such Bonds on such first day at a price equal to the
principal amount thereof.


(x) The Remarketing Agent shall provide the Trustee, the Paying Agent, the
Tender Agent and the Company with Electronic Notice of each interest rate
determined under this Section 2.02(c) and, in addition, if the Interest Rate
Mode for Bonds is the Commercial Paper Rate, all Commercial Paper Rate Periods,
by the times set forth for the corresponding Interest Rate Modes in Section
5.02(c).


(xi) In the event that the interest rate on a Bond is not or cannot be
determined by the Remarketing Agent for whatever reason pursuant to (ii), (iii),
(iv), (v), (vi), (vii), (viii) or (ix) above, the Interest Rate Mode of such
Bond shall be converted automatically to the Weekly Rate (without the necessity
of complying with the requirements of Section 2.02(e), including, but not
limited to, the requirement of mandatory purchase) and the Weekly Rate shall be
equal to the Municipal Index; provided that if any of such Bonds are then in a
Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period or Long-Term
Rate Period, such Bonds shall bear interest at a Weekly Rate, but only if there
is delivered to the Issuer, the Trustee, the Tender Agent, the Credit Facility
Issuer, the Company and the Remarketing Agent an opinion of Bond Counsel to the
effect that so determining the interest rate to be borne by Bonds at a Weekly
Rate is authorized or permitted by the Act and will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes. If such opinion is not delivered, such Bonds will bear interest for a
Rate Period of the same length as the immediately preceding Rate Period at the
interest rate which was in effect for the preceding Rate Period (or, if shorter,
a Rate Period ending on the day before the Maturity Date). Anything in this
Section 2.02(c)(xi) to the contrary notwithstanding, if a Credit Facility is
then in effect, the Rate Period determined shall not extend beyond the remaining
term of such Credit Facility minus fifteen (15) days and if such fifteenth day
is not a Business Day, then the immediately preceding Business Day.
 
 
32

--------------------------------------------------------------------------------



 
(d) Long-Term Rate Periods.


(i) Selection of Long-Term Rate Period. The Long-Term Rate Period for any Bonds
shall be established by the Company in the notice given pursuant to Section
2.02(e) (the first such Long-Term Rate Period commencing on the Conversion Date
for Bonds to a Long-Term Rate) and thereafter each successive Long-Term Rate
Period for such Bonds shall be the same as that so established by the Company
until a different Long-Term Rate Period is specified by the Company in
accordance with this Section or until the occurrence of a Conversion Date for
such Bonds or the maturity of the Bonds. Each Long-Term Rate Period shall be
more than one year in duration, shall be for a period which is an integral
multiple of six months, and shall end on the day next preceding an Interest
Payment Date; provided that if a Long-Term Rate Period commences on a day other
than a May 15 or a November 15, such Long-Term Rate Period may be for a period
which is not an integral multiple of six months but shall be of a duration as
close as possible to (but not in excess of) such Long-Term Rate Period
established by the Company and shall terminate on a day preceding an Interest
Payment Date and each successive Long-Term Rate Period thereafter for such Bonds
shall be for the full period established by the Company until a different
Long-Term Rate Period is specified by the Company in accordance with this
Section or until the occurrence of a Conversion Date or the maturity of the
Bonds; and further provided that no Long-Term Rate Period shall extend beyond
the final Maturity Date of the Bonds. Anything in this Section 2.02(d) to the
contrary notwithstanding, if a Credit Facility is then in effect, no Long-Term
Rate Period shall extend beyond the remaining term of such Credit Facility minus
fifteen (15) days and if such fifteenth day is not a Business Day, then the
immediately preceding Business Day.


(ii) Change of Long-Term Rate Period. The Company may change Bonds from one
Long-Term Rate Period to another Long-Term Rate Period (provided that the
portion thereof not changed to another Long-Term Rate Period shall also be in
authorized denominations) on any Business Day on which such Bonds are subject to
optional redemption pursuant to Section 9.01(a)(viii) by notifying the Issuer,
the Trustee, the Paying Agent, the Credit Facility Issuer, the Tender Agent and
the Remarketing Agent at least four Business Days prior to the thirtieth day
prior to the proposed effective date of the change; provided that, if a Credit
Facility is then in effect, the Company shall not be entitled to elect a change
in the Long-Term Rate Period on a date on which the purchase price determined
under Section 5.01(b)(i) includes any premium unless the Trustee has received
written confirmation from the Credit Facility Issuer, on or before the date on
which the Bond Registrar must provide notice of such change to the Bondholders
under Section 2.02(d)(iii), that it can draw under a Credit Facility on the
proposed effective date of the change in an aggregate amount sufficient to
enable the Tender Agent to pay the premium due upon the mandatory purchase of
such Bonds on such proposed effective date pursuant to Section 5.01(b)(i). Such
notice shall specify (A) the aggregate principal amount of Bonds to be changed
to a new Long-Term Rate Period, (B) the information required to be contained in
the notice given by the Bond Registrar to the Bondholders pursuant to Section
2.02(d)(iii), (C) that the last day of such new Long-Term Rate Period shall be
the earlier of the day before the Maturity Date of the Bonds or the day
immediately preceding any May 15 or November 15, and which is more than one year
after the effective date of such change, (D) the purchase price for Bonds
determined under Section 5.01(b)(i), and (E) if such change is conditional, the
interest rate limitations. Any change by the Company of the Long-Term Rate
Period may be conditional upon the establishment of an interest rate within
certain limits chosen by the Company. The Remarketing Agent shall establish what
would be the interest rate for the proposed Long-Term Rate Period as required by
Section 2.02(c)(vi). If the interest rate established by the Remarketing Agent
is not within the limits chosen by the Company, then the change in the Long-Term
Rate Period may be cancelled by the Company, in which case the Company’s notice
thereof shall be of no effect and no such change shall occur. Notwithstanding
the foregoing, no change in the Long-Term Rate Period shall be effective unless
the Credit Facility, if any, held or to be held by the Trustee after such change
in the Long-Term Rate Period shall extend for the length of such Long-Term Rate
Period plus fifteen (15) days.
 
 
33

--------------------------------------------------------------------------------



 
(iii) Notice of Change in Long-Term Rate Period. The Bond Registrar shall notify
the affected Bondholders of any change in the Long-Term Rate Period pursuant to
Section 2.02(d)(ii) by first class mail, postage prepaid, at least 30 but not
more than 60 days before the effective date of such change. The notice will
state:


(A) that there is to be a new Long-Term Rate Period; and


(B) the effective date of and the end of the new Long-Term Rate Period and that,
on such effective date, Bonds will be purchased (and the purchase price
therefor) and that if any owner shall fail to deliver a Bond for purchase with
an appropriate instrument of transfer to the Tender Agent for purchase on said
date, and if the Tender Agent is in receipt of the purchase price therefor, any
such Bond not delivered shall nevertheless be deemed purchased on such effective
date and shall cease to accrue interest on and from such date.


(iv) Cancellation of Change in Long-Term Period. Notwithstanding any provision
of this Section 2.02(d), the Long-Term Rate Period shall not be changed if: (A)
the Remarketing Agent has not determined the interest rate for the new Long-Term
Rate Period in accordance with this Section 2.02 or (B) all of the Bonds that
are to be purchased pursuant to Section 5.01(b) are not remarketed or sold by
the Remarketing Agent or (C) if such change is cancelled by the Company as
provided in Section 2.02(d)(ii) above. If such change fails to occur, the Bonds
shall be converted automatically to the Weekly Rate and the interest rate shall
be equal to the Municipal Index; provided the Bonds shall bear interest at a
Weekly Rate only if there is delivered to the Issuer, the Trustee, the Tender
Agent, the Credit Facility Issuer, the Company and the Remarketing Agent, an
opinion of Bond Counsel to the effect that determining the interest rate to be
borne by such Bonds at a Weekly Rate by the Remarketing Agent on such date is
authorized or permitted by the Act and will not adversely affect the exclusion
from gross income of interest on the Bonds for federal income tax purposes. If
the opinion of Bond Counsel is not delivered on the proposed effective date of
such change, the Bonds will bear interest for a Long-Term Rate Period of the
same length as the Long-Term Rate Period in effect prior to the proposed change
at a rate of interest determined by the Remarketing Agent on the proposed
effective date of such change (or, if shorter, the Long-Term Rate Period ending
on the date before the Maturity Date). If the proposed change of the Long-Term
Rate Period is cancelled as provided in this paragraph, any mandatory purchase
of such Bonds will remain effective. Anything in this Section 2.02(d)(iv) to the
contrary notwithstanding, if a Credit Facility is then in effect, the Rate
Period determined upon a cancellation of a change in the Long-Term Rate Period
shall not extend beyond the remaining term of such Credit Facility minus fifteen
(15) days and if such fifteenth day is not a Business Day, then the immediately
preceding Business Day.
 
 
34

--------------------------------------------------------------------------------



 
(e) Conversion of Interest Rate Mode.


(i) Method of Conversion. The Interest Rate Mode for Bonds is subject to
Conversion to a different Interest Rate Mode (provided that the portion thereof
not converted shall also be in authorized denominations) from time to time by
the Company, such right to be exercised by notifying the Issuer, the Trustee,
the Paying Agent, the Credit Facility Issuer, the Tender Agent, the Remarketing
Agent and, in the case of a Conversion to or from the Commercial Paper Rate, the
Bond Registrar at least four Business Days prior to (x) in the cases of
Conversion to or from the Two-Year Rate, the Three-Year Rate, the Five-Year Rate
or the Long-Term Rate, the thirtieth day prior to the effective date of such
proposed Conversion and (y) in all other cases, the fifteenth day prior to such
proposed effective date; provided that, in any event, with respect to Conversion
from the Commercial Paper Rate, the effective date of such Conversion may not
occur until the latest Interest Payment Date relating to the Commercial Paper
Rate Period then in effect for the Bonds to be converted, and, provided further,
that no new Commercial Paper Rate Period for such Bonds may be established
subsequent to such notice which would have an Interest Payment Date later than
the proposed date of Conversion; and provided, further, that, if a Credit
Facility is then in effect, the Company shall not be entitled to elect to
convert Bonds to a different Interest Rate Mode on a date on which the purchase
price determined under Section 5.01(b)(i) includes any premium, unless the
Trustee has received written confirmation, on or before the date on which the
Bond Registrar must provide notice of such Conversion to Bondholders under
Section 2.02(e)(iii), from the Credit Facility Issuer that it can draw under the
Credit Facility on the proposed effective date of the Conversion in an aggregate
amount sufficient to enable the Tender Agent to pay any premium due upon any
mandatory purchase of Bonds on such proposed effective date pursuant to Section
5.01(b)(i). Such notice shall specify (A) the effective date of such Conversion
and the information required by Section 2.02(e)(iii), (B) the proposed Interest
Rate Mode, (C) if such Conversion is conditional, the interest rate limitations,
and (D) if the Conversion is to the Long-Term Rate, the duration of the
Long-Term Rate Period and the information required pursuant to Section
2.02(d)(iii). In addition, in the case of a Conversion to the Two-Year Rate, the
Three-Year Rate, the Five-Year Rate or the Long-Term Rate from the Daily Rate,
Weekly Rate, Commercial Paper Rate, Semi-Annual Rate or Annual Rate, as the case
may be, or any Conversion to the Daily Rate, Weekly Rate, Commercial Paper Rate,
Semi-Annual Rate or Annual Rate from the Two-Year Rate, the Three-Year Rate, the
Five-Year Rate or the Long-Term Rate, or any Conversion to or from the Dutch
Auction Rate, the notice must be accompanied by an opinion of Bond Counsel
stating such Conversion is authorized or permitted by the Act and is authorized
by this Indenture and will not adversely affect the exclusion from gross income
of interest on the Bonds for federal income tax purposes. Any Conversion by the
Company of the Interest Rate Mode to the Semi-Annual Rate, the Annual Rate, the
Two-Year Rate, the Three-Year Rate, the Five-Year Rate or the Long-Term Rate may
be conditional upon the establishment of an initial interest rate determined for
such Interest Rate Mode within certain limits chosen by the Company. The
Remarketing Agent shall establish what would be the interest rate for the
proposed Interest Rate Mode in accordance with Section 2.02(c). If the interest
rate established by the Remarketing Agent is not within the limits chosen by the
Company, then such Conversion may be cancelled by the Company by telephonic
notice (to be confirmed in writing) to the Trustee, the Credit Facility Issuer,
the Tender Agent and the Remarketing Agent by the close of business on the day
on which the interest rate has been determined, in which case, the Company’s
notice of Conversion shall be of no effect and the Conversion shall not occur.


(ii) Limitations. Any Conversion of the Interest Rate Mode for the Bonds
pursuant to paragraph (i) above must comply with the following:


(A) the Conversion Date must be a date on which the Bonds are subject to
optional redemption pursuant to Section 9.01(a);


(B) if the proposed Conversion Date would not be an Interest Payment Date except
for such Conversion, the Conversion Date must be a Business Day;


(C) if the Conversion is from a Dutch Auction Rate Period, the Conversion Date
must be the last Interest Payment Date in respect of that Dutch Auction Rate
Period;


(D) if the Conversion is from the Commercial Paper Rate, (1) the Conversion Date
shall be no earlier than the latest Interest Payment Date established for the
Bonds prior to the giving of notice to the Remarketing Agent of the proposed
Conversion and (2) no further Interest Payment Date may be established for such
Bonds while the Interest Rate Mode is then the Commercial Paper Rate if such
Interest Payment Date would occur after the effective date of that Conversion;
 
 
35

--------------------------------------------------------------------------------



 
(E) after a determination is made requiring mandatory redemption of all Bonds
pursuant to Section 9.01(b), no change in the Interest Rate Mode may be made
prior to the redemption of Bonds pursuant to Section 9.01(b); and


(F) the Credit Facility, if any, held or to be held by the Trustee after
Conversion (1) must cover the principal of and interest (computed on the basis
of a 365-day year for the Daily Rate, the Weekly Rate and the Commercial Paper
Rate, on the basis of a 360-day year for the Dutch Auction Rate, and on the
basis of a 360 day year consisting of twelve 30-day months for the Semi-Annual
Rate, the Annual Rate, the Two-Year Rate, the Three-Year Rate, the Five-Year
Rate and the Long-Term Rate) which will accrue on the Outstanding Bonds for the
maximum permitted period between the Interest Payment Dates for the proposed
Interest Rate Mode plus at least one (1) day and, (2) in the case of the
Semi-Annual Rate, the Annual Rate, the Two-Year Rate, the Three-Year Rate, the
Five-Year Rate and the Long-Term Rate, must extend for the entire length of such
Rate Period, plus fifteen (15) days.


(iii) Notice to Bondholders of Conversion of Interest Rate. The Bond Registrar
shall notify the affected Bondholders of each Conversion by first class mail,
postage prepaid, at least fifteen (15) days but not more than thirty (30) days
before the Conversion Date if the Interest Rate Mode is the Commercial Paper
Rate, the Dutch Auction Rate, the Daily Rate, the Weekly Rate, the Semi-Annual
Rate or the Annual Rate and at least thirty (30) days but not more than sixty
(60) days before the Conversion Date if the Interest Rate Mode is the Two-Year
Rate, the Three-Year Rate, the Five-Year Rate or the Long-Term Rate. The notice
shall state:


(A) that the Interest Rate Mode will be converted and what the new Interest Rate
Mode will be;


(B) the Conversion Date; and


(C) (1) that Bonds will be subject to mandatory purchase on the Conversion Date
in accordance with Section 5.01(b), (2) the purchase price, and (3) that if any
owner shall fail to deliver a Bond for purchase with an appropriate instrument
of transfer to the Tender Agent on the Conversion Date, and if the Tender Agent
is in receipt of the purchase price therefor, such Bond not delivered shall
nevertheless be purchased on the Conversion Date and shall cease to accrue
interest on and from such date.


If the Conversion is to the Long-Term Rate, the notice will also state the
information required by Section 2.02(d)(iii).


(iv) Cancellation of Conversion of Interest Rate Mode. Notwithstanding any
provision of this Section 2.02, the Interest Rate Mode for Bonds shall not be
converted if: (A) the Remarketing Agent has not determined the initial interest
rate for the new Interest Rate Mode in accordance with this Section 2.02 or (B)
all of the Bonds that are to be purchased pursuant to Section 5.01(b) are not
remarketed or sold by the Remarketing Agent or (C) the Conversion is cancelled
by the Company as provided in Section 2.02(e)(i) above or (D) in the case of a
Conversion requiring an opinion of Bond Counsel, the Trustee shall have received
written notice from Bond Counsel prior to the opening of business at the
Designated Office of the Trustee on the effective date of Conversion that the
opinion of such Bond Counsel required under Section 2.02(e)(i) has been
rescinded. If such Conversion fails to occur, such Bonds in the Dutch Auction
Rate shall remain in the Dutch Auction Rate and such Bonds in any other Interest
Rate Mode shall be converted automatically to the Weekly Rate and the interest
rate shall be equal to the Municipal Index; provided that if any of the Bonds
are then in a Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate
Period or Long-Term Rate Period such Bonds shall bear interest at a Weekly Rate
but only if there is delivered to the Issuer, the Trustee, the Tender Agent, the
Credit Facility Issuer, the Company and the Remarketing Agent, an opinion of
Bond Counsel to the effect that determining the interest rate to be borne by
such Bonds at a Weekly Rate by the Remarketing Agent on the failed Conversion
Date is authorized or permitted by the Act and will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes. If the opinion of Bond Counsel described in the preceding sentence is
not delivered on the failed Conversion Date, such Bonds shall bear interest for
a Rate Period of the same type and of substantially the same length as the Rate
Period in effect for such Bonds prior to the failed Conversion Date at a rate of
interest determined by the Remarketing Agent on the failed Conversion Date (or
if shorter, a Rate Period ending on the date before the Maturity Date). If the
proposed Conversion of Bonds is cancelled as provided in this paragraph, any
mandatory purchase of Bonds shall nevertheless be effective and such Bonds shall
bear interest as provided in the two preceding sentences. Anything in this
Section 2.02(e)(iv) to the contrary notwithstanding, if a Credit Facility is
then in effect, the Rate Period determined upon a failed Conversion shall not
extend beyond the remaining term of such Credit Facility minus fifteen (15) days
and if such fifteenth day is not a Business Day, then the immediately preceding
Business Day.
 
 
36

--------------------------------------------------------------------------------


 
                                (f) Binding Effect of Determination and
Computations. The determination of each interest rate in accordance with the
terms of this Indenture shall be conclusive and binding upon the owners of the
Bonds, the Issuer, the Company, the Trustee, each Paying Agent, the Tender
Agent, the Remarketing Agent and the Credit Facility Issuer, if any.


(g) Further Restriction on any Conversion or Change in Long-Term Rate.
Notwithstanding anything else herein to the contrary, any Conversion, or any
change from any Long-Term Rate Period to another Long-Term Rate Period, which
would result in the same Credit Facility being in effect for only a portion of
the Bonds, shall not be permitted.


Section 2.03. Registered Bonds Required; Bond Registrar and Bond Register All
Bonds shall be issued in fully registered form. The Bonds shall be registered
upon original issuance and upon subsequent transfer or exchange as provided in
this Indenture.


The Issuer shall designate a Person to act as Bond Registrar for the Bonds,
provided that the Bond Registrar appointed shall be either the Trustee or a
Person which would meet the requirements for qualification as a Trustee imposed
by Section 12.13. The Issuer hereby appoints the Trustee as the initial Bond
Registrar and Authenticating Agent in respect of the Bonds. Any other Person
undertaking to act as Bond Registrar in respect of the Bonds shall first execute
a written agreement, in form satisfactory to the Trustee, to perform the duties
of a Bond Registrar and Authenticating Agent under this Indenture, which
agreement shall be filed with the Trustee.


The Bond Registrar shall act as registrar and transfer agent for the Bonds. The
Issuer shall cause to be kept at an office of the Bond Registrar the Bond
Register in which, subject to such reasonable regulations as it or the Bond
Registrar may prescribe, the Issuer shall provide for the registration of the
Bonds and for the registration of transfers of the Bonds. The Issuer shall cause
the Bond Registrar to designate, by a written notification to the Trustee, a
specific office location (which may be changed from time to time, upon similar
notification) at which the Bond Register is kept. The Designated Office of the
Trustee shall be deemed to be such office at such times as the Trustee is acting
as Bond Registrar.


The Bond Registrar shall, in any case where it is not also the Trustee,
forthwith following each Regular Record Date and at any other time as may be
reasonably requested by the Trustee, the Tender Agent and the Remarketing Agent
certify and furnish to the Trustee, the Tender Agent and the Remarketing Agent
and to the Paying Agent, the names, addresses, and holdings of Bondholders and
any other relevant information reflected in the Bond Register, and the Trustee,
the Tender Agent and the Remarketing Agent and any such Paying Agent shall for
all purposes be fully entitled to rely upon the information so furnished to them
and shall have no liability or responsibility in connection with the preparation
thereof.
 
 
37

--------------------------------------------------------------------------------



 
Section 2.04. Registration, Transfer and Exchange As provided in Section 2.03,
the Issuer shall cause a Bond Register for the Bonds to be kept at the
designated office of the Bond Registrar. Subject to the limitations set forth in
Section 2.11 with respect to Bonds held in a Book-Entry System, upon surrender
for transfer of any Bond at such office, the Issuer shall execute and the
Trustee or the Authenticating Agent shall authenticate and deliver in the name
of the transferee or transferees a new Bond or Bonds in the same Interest Rate
Mode of authorized denomination or denominations in the aggregate principal
amount which the transferee is entitled to receive. In addition, if such Bond
bears interest at the Commercial Paper Rate, the Bond Registrar will make the
appropriate insertions on the face of the Bond.


Subject to the limitations set forth in Section 2.11 with respect to Bonds held
in a Book-Entry System, at the option of the Bondholder, Bonds may be exchanged
for other Bonds in the same Interest Rate Mode and in any authorized
denomination, of a like aggregate principal amount, upon surrender of the Bonds
to be exchanged at any such office or agency. Whenever any Bonds are so
surrendered for exchange, the Issuer shall execute, and the Trustee or the
Authenticating Agent shall authenticate and deliver, the Bonds which the
Bondholder making the exchange is entitled to receive.


All Bonds presented for transfer, exchange or redemption (if so required by the
Issuer or the Trustee), shall be accompanied by a written instrument or
instruments of transfer or authorization for exchange, in form and with guaranty
of signature or medallion stamp satisfactory to the Trustee, duly executed by
the registered owner or by his duly authorized attorney.


No service charge shall be made for any exchange, transfer, registration or
discharge from registration of Bonds, but the Issuer may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto.


Neither the Issuer nor the Bond Registrar on behalf of the Issuer shall be
required (i) to register the transfer of or exchange any Bond during a period
beginning at the opening of business fifteen (15) days before the day of mailing
of a notice of redemption of Bonds selected for redemption and ending at the
close of business on the day of such mailing, (ii) to register the transfer of
or exchange any Bond so selected for redemption in whole or in part, or (iii)
other than pursuant to Article V, to register any transfer of or exchange any
Bond with respect to which the owner has submitted a demand for purchase in
accordance with Section 5.01(a) or which has been purchased pursuant to Section
5.01(b).


New Bonds delivered upon any transfer or exchange shall be valid obligations of
the Issuer, evidencing the same debt as the Bonds surrendered, shall be secured
by this Indenture and shall be entitled to all of the security and benefits
hereof to the same extent as the Bonds surrendered.


Section 2.05.  Authentication; Authenticating Agent No Bond shall be valid for
any purpose until the certificate of authentication shall have been duly
executed by the manual signature of a duly authorized signatory of the Trustee,
and such authentication shall be conclusive proof that such Bond has been duly
authenticated and delivered under this Indenture and that the holder thereof is
entitled to the benefit of the trust hereby created.


In the event the Bond Registrar is other than the Trustee, the Trustee may
appoint the Bond Registrar as an Authenticating Agent with the power to act on
the Trustee’s behalf and subject to its direction in the authentication and
delivery of Bonds in connection with transfers and exchanges under Sections 2.03
and 2.04, and the authentication and delivery of Bonds by an Authenticating
Agent pursuant to this Section shall, for all purposes of this Indenture, be
deemed to be the authentication and delivery “by the Trustee”. The Trustee
shall, however, itself authenticate all Bonds upon their initial issuance and
any Bonds issued in substitution for other Bonds pursuant to Sections 2.09 and
2.11. The Company shall pay to any Authenticating Agent reasonable compensation
for its services.
 
 
38

--------------------------------------------------------------------------------



 
Any corporation or association into which any Authenticating Agent may be merged
or converted or with which it may be consolidated, or any corporation or
association resulting from any merger, consolidation or conversion to which any
Authenticating Agent shall be a party, or any corporation or association
succeeding to all or substantially all the corporate trust business of any
Authenticating Agent, shall be the successor of the Authenticating Agent
hereunder, if such successor corporation or association is otherwise eligible
under this Section, without the execution or filing of any document or any
further act on the part of the parties hereto or the Authenticating Agent or
such successor corporation or association.


Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee, the Issuer and the Company. The Trustee may at any
time terminate the agency of any Authenticating Agent by giving written notice
of termination to such Authenticating Agent, the Issuer and the Company. Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time any Authenticating Agent shall cease to be eligible under this Section,
the Trustee shall promptly appoint a successor Authenticating Agent, shall give
written notice of such appointment to the Issuer and the Company and shall mail
notice of such appointment to all holders of Bonds as the names and addresses of
such holders appear on the Bond Register.


Section 2.06.  Payment of Principal and Interest; Interest Rights Preserved
Subject to the provisions of this Section 2.06, principal or redemption price of
and interest on the Bonds shall be payable, without deduction for the services
of any Paying Agent (a) on any Bond held in a Book-Entry System, in same day
funds (i) in the case of principal or redemption price of such Bond, by check or
wire transfer delivered or transmitted to the Depository or its authorized
representative when due, upon presentation and surrender of such Bond at the
Designated Office of the Trustee or at the office, designated by the Trustee, of
any other Paying Agent, except as otherwise provided pursuant to an agreement
under this Section 2.06, and (ii) in the case of interest on such Bond,
delivered or transmitted on any Interest Payment Date to the Depository or its
nominee that was the Holder of that Bond at the close of business on the Regular
Record Date applicable to that Interest Payment Date; and (b) on any Bond not in
a Book-Entry System, in any coin or currency of the United States of America
which, at the time of payment, is legal tender for the payment of public and
private debts (i) in the case of principal or redemption price of such Bond,
when due, upon presentation and surrender of such Bond at the Designated Office
of the Trustee or at the office, designated by the Trustee, of any other Paying
Agent and (ii) in the case of interest on such Bond, on each Interest Payment
Date by check mailed on that date to the address of the Person entitled thereto
as such address appears on the Bond Register; provided that if the Interest Rate
Mode is the Commercial Paper Rate, the Dutch Auction Rate, the Daily Rate or the
Weekly Rate, interest payable on any Bond shall, at the written request of the
registered owner, received by the Bond Registrar at least one Business Day prior
to the applicable Record Date (or on or prior to an Interest Payment Date if the
Interest Rate Mode is the Commercial Paper Rate), be payable to the registered
owner in immediately available funds by wire transfer to a bank account of such
registered owner within the United States or by deposit into a bank account
maintained with a Paying Agent, in either case, to the bank account number of
such owner specified in such request and entered by the Bond Registrar on the
Bond Register; provided further, however, that if the Interest Rate Mode is the
Commercial Paper Rate, interest on any Bond payable on the Interest Payment Date
following the end of the Commercial Paper Rate Period shall be paid only upon
presentation and surrender of such Bond at the Designated Office of the Paying
Agent.
 
 
39

--------------------------------------------------------------------------------


 
                                 Interest on any Bond which is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Bond is registered at the close of business on
the Regular Record Date for such interest. Any interest on any Bond which is
payable, but is not punctually paid or provided for, on any Interest Payment
Date (herein called “Defaulted Interest”) shall forthwith cease to be payable to
the registered owner on the relevant Regular Record Date by virtue of having
been such owner, and such Defaulted Interest shall be paid, pursuant to Section
11.10, to the registered owner in whose name the Bond is registered at the close
of business on a Special Record Date to be fixed by the Trustee, such Special
Record Date to be not more than 15 nor less than 10 days prior to the date of
proposed payment. The Trustee shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed, first
class postage prepaid, to each Bondholder, at such Bondholder’s address as it
appears in the Bond Register, not less than 10 days prior to such Special Record
Date.


Subject to the foregoing provisions of this Section 2.06, each Bond delivered
under this Indenture upon transfer of or in exchange for or in lieu of any other
Bond shall carry the rights to interest accrued and unpaid, and to accrue, which
were carried by such other Bond.


Notwithstanding any provision of this Indenture or of any Bond, the Trustee may
enter into an agreement with any holder of at least $1,000,000 aggregate
principal amount of the Bonds providing for making any or all payments to that
holder of principal or redemption price of and interest on that Bond or any part
thereof (other than any payment of the entire unpaid principal amount thereof)
at a place and in a manner other than as provided in this Indenture and in the
Bond, without presentation or surrender of the Bond, upon any conditions that
shall be satisfactory to the Trustee and the Company; provided that payment in
any event shall be made to the Person in whose name a Bond shall be registered
on the Bond Register,


(i) as to principal or redemption price of any Bond, on the date on which the
principal or redemption price is due; and


(ii) as to interest on any Bond, on the applicable Regular Record Date or
Special Record Date, as the case may be.


The Trustee will furnish a copy of each of those agreements, certified to be
true and correct by a signatory of the Trustee, to the Bond Registrar and the
Company. Any payment of principal, redemption price or interest pursuant to such
an agreement shall constitute payment thereof pursuant to, and for all purposes
of, this Indenture.


Section 2.07. Persons Deemed Owners. The Issuer, the Trustee, any Paying Agent,
the Bond Registrar, the Tender Agent and any Authenticating Agent may deem and
treat the Person in whose name any Bond is registered as the absolute owner
thereof (whether or not such Bond shall be overdue and notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Issuer, the Trustee, the Paying Agent, the Bond Registrar, the Tender Agent or
the Authenticating Agent) for the purpose of receiving payment of or on account
of the principal or redemption price of, and (subject to Section 2.06) interest
on, such Bond, and for all other purposes, and neither the Issuer, the Trustee,
any Paying Agent, the Tender Agent, the Bond Registrar, nor any Authenticating
Agent shall be affected by any notice to the contrary. All such payments so made
to any such registered owner, or upon his order, shall be valid and, to the
extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for moneys payable upon any such Bond.


Section 2.08. Execution. The Bonds shall be executed by the manual or facsimile
signatures of the Chairman and Vice-Chairman of the Issuer, and the corporate
seal of the Issuer shall be affixed thereto or printed thereon and attested,
manually or by facsimile signature, by the Secretary-Treasurer of the Issuer.
 
 
40

--------------------------------------------------------------------------------



 
Bonds executed as above provided may be issued and shall, upon written request
of the Issuer, be authenticated by the Trustee, notwithstanding that any officer
signing such Bonds or whose facsimile signature appears thereon shall have
ceased to hold office at the time of issuance or authentication or shall not
have held office at the Date of the Bonds.


Section 2.09. Mutilated, Destroyed, Lost or Stolen Bonds. If any Bond shall
become mutilated, the Issuer shall execute, and the Authenticating Agent shall
thereupon authenticate and deliver, a new Bond of like tenor and denomination in
exchange and substitution for the Bond so mutilated, but only upon surrender to
the Authenticating Agent of such mutilated Bond for cancellation, and the
Issuer, the Company, the Authenticating Agent and the Trustee may require
reasonable indemnity therefor. If any Bond shall be reported lost, stolen or
destroyed, evidence as to the ownership thereof and the loss, theft or
destruction thereof shall be submitted to the Authenticating Agent; and if such
evidence shall be satisfactory to the Issuer, the Company and the Trustee and
indemnity satisfactory to them shall be given, the Issuer shall execute, and
thereupon the Authenticating Agent shall authenticate and deliver, a new Bond of
like tenor and denomination bearing the same number as the original Bond but
carrying such additional marking as will enable the Authenticating Agent to
identify such Bond as a replacement Bond. The cost of providing any replacement
Bond under the provisions of this Section shall be borne by the Bondholder for
whose benefit such replacement Bond is provided. If any such mutilated, lost,
stolen or destroyed Bond shall have matured or be about to mature, the Issuer
may pay to the owner the principal amount of such Bond upon the maturity thereof
and the compliance with the aforesaid conditions by such owner, without the
issuance of a substitute Bond therefor.


Every replacement Bond issued pursuant to this Section 2.09 shall constitute an
additional contractual obligation of the Issuer, whether or not the Bond alleged
to have been destroyed, lost or stolen shall be at any time enforceable by
anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Bonds duly issued hereunder.


All Bonds shall be owned upon the express condition that the foregoing
provisions are exclusive with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Bonds, and shall preclude any and all other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary.


Section 2.10. Cancellation and Disposal of Surrendered Bonds Bonds surrendered
for payment or redemption, and Bonds purchased from any moneys held by the
Trustee hereunder or surrendered to the Trustee by the Company, shall be
canceled and disposed of by the Trustee in accordance with its customary
procedures, and the Trustee shall thereupon deliver to the Issuer a certificate
as to such Bonds so disposed of.


Section 2.11.  Book-Entry System


(a) Notwithstanding the foregoing provisions of this Article II, the Bonds shall
initially be issued in the form of one typewritten fully registered Bond,
without coupons, for the aggregate principal amount of the Bonds, which Bonds
shall be registered in the name of CEDE & CO. as nominee of DTC. Except as
provided in Section 2.11(g), all Bonds shall be registered in the registration
books kept by the Bond Registrar in the name of CEDE & CO., as nominee of DTC;
provided that if DTC shall request that the Bonds be registered in the name of a
different nominee, the Trustee shall exchange all or any portion of the Bonds
for an equal aggregate principal amount of Bonds registered in the name of such
nominee or nominees of DTC. No Person other than DTC or its nominee shall be
entitled to receive from the Issuer or the Trustee either a Bond or any other
evidence of ownership of the Bonds, or any right to receive any payment in
respect thereof unless DTC or its nominee shall transfer record ownership of all
or any portion of the Bonds on the registration books maintained by the Bond
Registrar, in connection with discontinuing the book entry system as provided in
Section 2.11(g) or otherwise.
 
 
41

--------------------------------------------------------------------------------



 
(b) So long as the Bonds or any portion thereof are registered in the name of
DTC or any nominee thereof, all payments of the principal, purchase price or
redemption price of or interest on such Bonds shall be made to DTC or its
nominee in same day funds on the dates provided for such payments under this
Indenture. Each such payment to DTC or its nominee shall be valid and effective
to fully discharge all liability of the Issuer or the Trustee with respect to
the principal or redemption price of or interest on the Bonds to the extent of
the sum or sums so paid. In the event of the redemption of less than all of the
Bonds Outstanding, the Trustee shall not require surrender by DTC or its nominee
of the Bonds so redeemed, but DTC or its nominee may retain such Bonds and make
an appropriate notation on the Bond certificate as to the amount of such partial
redemption; provided that, in each case the Trustee shall request, and DTC shall
deliver to the Trustee, a written confirmation of such partial redemption and
thereafter the records maintained by the Trustee shall be conclusive as to the
amount of the Bonds which have been redeemed.


(c) The Issuer, the Trustee and the Company may treat DTC or its nominee as the
sole and exclusive owner of the Bonds registered in its name for the purposes of
payment of the principal or redemption price of, purchase price of, or interest
on the Bonds, selecting the Bonds or portions thereof to be redeemed, giving any
notice permitted or required to be given to Bondholders under this Indenture,
registering the transfer of Bonds, obtaining any consent or other action to be
taken by Bondholders and for all other purposes whatsoever; and none of the
Issuer, the Trustee or the Company shall be affected by any notice to the
contrary. None of the Issuer, the Trustee or the Company shall have any
responsibility or obligation to any participant in DTC, any Person claiming a
beneficial ownership interest in the Bonds under or through DTC or any such
participant, or any other Person which is not shown on the registration books of
the Trustee as being a Bondholder, with respect to any of the following: (i) the
Bonds; or (ii) the accuracy of any records maintained by DTC or any such
participant; or (iii) the payment by DTC or any such participant of any amount
in respect of the principal or redemption price of, purchase price of, or
interest on, the Bonds; or (iv) the delivery to any such participant or any
Person claiming a beneficial ownership interest in the Bonds of any notice which
is permitted or required to be given to Bondholders under this Indenture; or (v)
the selection by DTC or any such participant of any Person to receive payment in
the event of a partial redemption of the Bonds; or (vi) any consent given or
other action taken by DTC as Bondholder.


(d) So long as the Bonds or any portion thereof are registered in the name of
DTC or any nominee thereof, all notices required or permitted to be given to the
Bondholders under this Indenture shall be given to DTC as provided in the
Representation Letter in such form as is acceptable to the Trustee, the Issuer,
the Company and DTC.


(e) In connection with any notice or other communication to be provided to
Bondholders pursuant to this Indenture by the Issuer or the Trustee with respect
to any consent or other action to be taken by Bondholders, DTC shall consider
the date of receipt of notice requesting such consent or other action as the
record date for such consent or other action, unless the Issuer or the Trustee
has established a special record date for such consent or other action. The
Issuer or the Trustee shall give DTC notice of such special record date not
fewer than fifteen (15) calendar days in advance of such special record date to
the extent possible.


(f) At or prior to the issuance of the Bonds, the Issuer and the Trustee have
executed the applicable Representation Letter. Any successor Trustee shall, in
its written acceptance of its duties under this Indenture, agree to take any
actions necessary from time to time to comply with the requirements of the
Representation Letter.
 
 
42

--------------------------------------------------------------------------------



 
(g) Except with respect to the Dutch Auction Rate (in which case the provisions
of Section 2.12(g) control), the Book-Entry System for registration of the
ownership of the Bonds may be discontinued at any time if: 


(A) The Issuer, the Company or the Remarketing Agent receive written notice from
DTC to the effect that (1) a continuation of the requirement that all of the
Bonds outstanding be registered in the registration books kept by the Trustee,
as bond registrar, in the name of Cede & Co., as nominee of DTC, is not in the
best interest of the beneficial owners of the Bonds, or (2) DTC is unable or
unwilling to discharge its responsibilities and no substitute depository willing
to undertake the functions of DTC hereunder is found which is willing and able
to undertake such functions upon reasonable and customary terms; or


(B) The Trustee receives written notice from Participants (as defined by DTC
rules) representing interests in the required percentage under DTC rules of the
Bonds outstanding, as shown on the records of DTC (and certified to such effect
by DTC), that the continuation of the Book-Entry System is either no longer
desirable or is no longer in the best interest of the beneficial owners of the
Bonds.


Upon occurrence of either such event, the Issuer may, at the request of the
Company, attempt to establish a securities depository book-entry relationship
with another securities depository. If the Issuer does not do so, or is unable
to do so, and after the Issuer has notified DTC and upon surrender to the
Trustee of the Bonds held by DTC, the Issuer will issue and the Trustee will
authenticate and deliver the Bonds in registered certificate form in authorized
denominations, at the expense of the Company, to such Persons, and in such
maturities and principal amounts, as may be designated by DTC, but without any
liability on the part of the Issuer, the Company or the Trustee for the accuracy
of such designation. Whenever DTC requests the Issuer or the Trustee to do so,
the Issuer or the Trustee shall cooperate with DTC in taking appropriate action
after reasonable notice to arrange for another securities depository to maintain
custody of certificates evidencing the Bonds.


(h) Anything herein to the contrary notwithstanding, so long as any Bonds are
registered in the name of DTC or any nominee thereof, in connection with any
purchase of Bonds upon the demand of an owner, a beneficial owner of such Bonds
must give notice of its election to have its Bonds purchased, through its
participant, to the Tender Agent, and shall effect delivery of the Bonds by
causing DTC’s direct participant to transfer the participant’s interest in the
Bonds on DTC’s records to the Tender Agent. The requirement for physical
delivery of the Bonds in connection with a demand for purchase or a mandatory
purchase will be deemed satisfied when the ownership rights in the Bonds are
transferred by direct participants on DTC’s records.


(i) Upon any purchase of the Bonds in accordance with the terms hereof, payment
of the purchase price shall be made to DTC and no surrender of certificates
shall be required. Such sales shall be made through DTC participants (including
the Remarketing Agent) and the new beneficial owners of such Bonds shall not
receive delivery of Bond certificates. DTC shall transmit payments to DTC
participants, and DTC participants shall transmit payments to beneficial owners
whose Bonds were purchased pursuant to a remarketing. Neither the Issuer, the
Trustee nor the Remarketing Agent is responsible for transfers of payments to
DTC participants or beneficial owners. In the event of the purchase of less than
all of the Bonds Outstanding, the Trustee shall not require surrender by DTC or
its nominee of the Bonds so purchased for transfer, but DTC or its nominee may
retain such Bonds and make an appropriate notation on its records; provided
that, in each case, DTC shall deliver to the Trustee, a written confirmation of
such purchase.


(j) The provisions of this Section 2.11 are further subject to the provisions of
Article V relating to Pledged Bonds and the provisions of the Representation
Letter.
 
 
43

--------------------------------------------------------------------------------


 
Section 2.12.  Dutch Auction Rate Periods; Dutch Auction Rate: Auction Period.


(a) General.
 
(i) During any Dutch Auction Rate Period, the Bonds shall bear interest at the
Dutch Auction Rate determined as set forth in this subsection (a) and in
subsections (b), (c), (d), (e) and (f) of this Section 2.12. The Dutch Auction
Rate for any initial Auction Period immediately after either any Conversion to a
Dutch Auction Rate Period or a mandatory purchase of Bonds pursuant to Section
5.01(b)(v) hereof, shall be the rate of interest per annum determined and
certified to the Trustee (with a copy to the Bond Registrar, Paying Agent and
the Company) by the Market Agent on a date not later than the effective date of
such Conversion or the date of such mandatory purchase, as the case may be, as
the minimum rate of interest which, in the opinion of the Market Agent, would be
necessary as of the date of such Conversion or the date of such mandatory
purchase, as the case may be, to market Bonds in a secondary market transaction
at a price equal to the principal amount thereof; provided that such interest
rate shall not exceed 12% per annum. Except as otherwise provided in Section
2.02(c) with respect to the initial Auction Period and in this Section 2.12 for
any other Auction Period, the Dutch Auction Rate shall be the rate of interest
per annum that results from implementation of the Dutch Auction Procedures;
provided that such interest rate shall not exceed 12% per annum. Except as
provided below, if on any Auction Date for any reason an Auction is not held,
the Dutch Auction Rate for the next succeeding Auction Period shall equal the
Maximum Dutch Auction Rate on and as of such Auction Date. Determination of the
Dutch Auction Rate pursuant to the Dutch Auction Procedures shall be suspended
upon the occurrence of a Failure to Deposit or an Event of Default described in
Section 11.01(a) or (b). Upon the occurrence of a Failure to Deposit or an Event
of Default described in Section 11.01(a) or (b) on any Auction Date, no Auction
will be held, all Submitted Bids and Submitted Sell Orders shall be rejected,
the existence of Sufficient Clearing Bids shall be of no effect and the Dutch
Auction Rate shall be equal to the Overdue Rate on the first day of each Auction
Period, commencing after the occurrence of such Failure to Deposit or Event of
Default to and including the Auction Period, if any, during which or commencing
less than two Business Days after the earlier of (A) such Failure to Deposit or
Event of Default has been cured or waived and (B) the first date on which all of
the following conditions shall have been satisfied:


(A) no default shall have occurred and be continuing under any bond insurance
policy then in effect for the Bonds (the satisfaction of such condition to be
conclusively evidenced, absent manifest error, to each of the Trustee and the
Auction Agent by a certificate of a duly authorized officer of the Bond Insurer
to such effect delivered to such entity);


(B) the Bond Insurer shall have delivered to the Auction Agent an instrument,
satisfactory in form and substance to the Auction Agent, containing (x) an
unconditional agreement of the Bond Insurer to furnish to the Auction Agent
amounts sufficient to pay all fees of the Broker-Dealers, as provided in the
Broker-Dealer Agreements, and of the Auction Agent, (y) such other agreements
and representations as the Auction Agent shall reasonably require and (z) a
direction not to suspend, or to resume, the implementation of the Dutch Auction
Procedures, as the case may be; and


(C) the Auction Agent shall have advised the Trustee that the Auction Agent has
been directed by the Bond Insurer not to suspend, or to resume, the
implementation of the Dutch Auction Procedures.


 
44

--------------------------------------------------------------------------------


 
The Dutch Auction Rate for any Auction Period commencing after certificates
representing the Bonds have been distributed pursuant to Section 2.12(g) shall
be equal to the Maximum Dutch Auction Rate on each Auction Date.


(ii) Auction Periods may be changed pursuant to Section 2.12(b) at any time
unless a Failure to Deposit or an Event of Default has occurred and has not been
cured or waived. Each Auction Period shall be a Standard Auction Period unless a
different Auction Period is established pursuant to Section 2.12(b) and each
Auction Period which immediately succeeds an Auction Period that is not a
Standard Auction Period shall be a Standard Auction Period unless a different
Auction Period is established pursuant to Section 2.12(b).


(iii) The Market Agent shall from time to time increase any or all of the
percentages set forth in the definition of “Applicable Percentage” or the
percentage set forth in the definition of “Minimum Dutch Auction Rate” in order
that such percentages take into account any amendment to the Code or other
statute enacted by the Congress of the United States or any temporary, proposed
or final regulation promulgated by the United States Treasury, after the date
hereof which (a) changes or would change any deduction, credit or other
allowance allowable in computing liability for any federal tax with respect to,
or (b) imposes or would impose or increases or would increase any federal tax
(including, but not limited to, preference or excise taxes) upon, any interest
on a governmental obligation the interest on which is excludable from federal
gross income under Section 103 of the Code. The Market Agent shall give notice
of any such increase by means of a written notice delivered at least two
Business Days prior to the Auction Date on which such increase is proposed to be
effective to the Trustee, the Auction Agent, the Company and DTC.


(b) Dutch Auction Rate Period: Change of Auction Period by Issuer.


(i) During a Dutch Auction Rate Period, the Company may change the length of a
single Auction Period or the Standard Auction Period by means of a written
notice delivered at least 20 days but not more than 60 days prior to the Auction
Date for such Auction Period to the Trustee, the Bond Insurer, the Auction
Agent, the Issuer and DTC. Any Auction Period or Standard Auction Period
established pursuant to this Section 2.12(b) may not exceed 364 days in
duration. If such Auction Period will be less than 35 days, such notice shall be
effective only if it is accompanied by a written statement of the Registrar and
Paying Agent, the Trustee, the Auction Agent and DTC to the effect that they are
capable of performing their duties hereunder and under the Auction Agent
Agreement with respect to such Auction Period. The length of an Auction Period
or the Standard Auction Period may not be changed pursuant to this Section
2.12(b) unless Sufficient Clearing Bids existed at both the Auction immediately
preceding the date the notice of such change was given and the Auction
immediately preceding such changed Auction Period.


(ii) The change in length of an Auction Period or the Standard Auction Period
shall take effect only if (A) the Trustee and the Auction Agent receive, by
11:00 a.m. (New York City time) on the Business Day immediately preceding the
Auction Date for such Auction Period, a certificate from the Company on behalf
of the Issuer, by telecopy or similar means, authorizing the change in the
Auction Period or the Standard Auction Period, which shall be specified in such
certificate, and confirming that Bond Counsel expects to be able to give an
opinion on the first day of such Auction Period to the effect that the change in
the Auction Period is authorized by this Indenture, is permitted under the Act
and will not have an adverse effect on the exclusion of interest on the Bonds
from gross income for federal income tax purposes, (B) the Trustee shall not
have delivered to the Auction Agent by 12:00 noon (New York City time) on the
Auction Date for such Auction Period notice that a Failure to Deposit has
occurred, (C) Sufficient Clearing Bids exist at the Auction on the Auction Date
for such Auction Period, and (D) the Trustee, the Bond Insurer and the Auction
Agent receive by 9:30 a.m. (New York City time) on the first day of such Auction
Period, an opinion of Bond Counsel to the effect that the change in the Auction
Period is authorized by this Indenture, is permitted under the Act and will not
have an adverse effect on the exclusion of interest on the Bonds from gross
income for federal income tax purposes. If the condition referred to in (A)
above is not met, the Dutch Auction Rate for the next succeeding Auction Period
shall be determined pursuant to the Dutch Auction Procedures and the next
succeeding Auction Period shall be a Standard Auction Period. If any of the
conditions referred to in (B), (C) or (D) above is not met, the Dutch Auction
Rate for the next succeeding Auction Period shall equal the Maximum Dutch
Auction Rate as determined as of the Auction Date for such Standard Auction
Period.
 
 
45

--------------------------------------------------------------------------------



 
(c) Dutch Auction Rate Period: Orders by Existing Holders and Potential Holders.


(i) Subject to the provisions of Section 2.12(a), Auctions shall be conducted on
each Auction Date in the manner described in this Section 2.12(c) and in
Sections 2.12(d), (e) and (f) prior to the Submission Deadline on each Auction
Date during a Dutch Auction Rate Period:


(A) each Existing Holder may submit to the Broker-Dealer information as to:


(x) the principal amount of Bonds, if any, held by such Existing Holder which
such Existing Holder desires to continue to hold without regard to the Dutch
Auction Rate for the next succeeding Auction Period;


(y) the principal amount of Bonds, if any, held by such Existing Holder which
such Existing Holder offers to sell if the Dutch Auction Rate for the next
succeeding Auction Period shall be less than the rate per annum specified by
such Existing Holder; and


(z) the principal amount of Bonds, if any, held by such Existing Holder which
such Existing Holder offers to sell without regard to the Dutch Auction Rate for
the next succeeding Auction Period;


(B) one or more Broker-Dealers may contact Potential Holders to determine the
principal amount of Bonds which each such Potential Holder offers to purchase if
the Dutch Auction Rate for the next succeeding Auction Period shall not be less
than the interest rate per annum specified by such Potential Holder.


For the purposes hereof, the communication to a Broker-Dealer of information
referred to in clause (A)(x), (A)(y) or (A)(z) or clause (B) above is
hereinafter referred to as an “Order” and each Existing Holder and Potential
Holder placing an Order is hereinafter referred to as a “Bidder”; an Order
containing the information referred to in clause (A)(x) above is hereinafter
referred to as a “Hold Order”; an Order containing the information referred to
in clause (A)(y) or clause (B) above is hereinafter referred to as a “Bid”; and
an Order containing the information referred to in clause (A)(z) above is
hereinafter referred to as a “Sell Order”.


(ii) (A)  Subject to the provisions of Section 2.12(d), a Bid by an Existing
Holder shall constitute an irrevocable offer to sell:
 
 
46

--------------------------------------------------------------------------------



 
(x) the principal amount of Bonds specified in such Bid if the Dutch Auction
Rate determined pursuant to the Dutch Auction Procedures on such Auction Date
shall be less than the interest rate per annum specified therein; or


(y) such principal amount or a lesser principal amount of Bonds to be determined
as set forth in subsection (i)(D) of Section 2.12(f) if the Dutch Auction Rate
determined pursuant to the Dutch Auction Procedures on such Auction Date shall
be equal to the interest rate per annum specified therein; or


(z) such principal amount if the interest rate per annum specified therein shall
be higher than the Maximum Dutch Auction Rate or such principal amount or a
lesser principal amount of Bonds to be determined as set forth in subsection
(ii)(C) of Section 2.12(f) if such specified rate shall be higher than the
Maximum Dutch Auction Rate and Sufficient Clearing Bids do not exist.


(B) Subject to the provisions of Section 2.12(d), a Sell Order by an Existing
Holder shall constitute an irrevocable offer to sell:


(y) the principal amount of Bonds specified in such Sell Order; or


(z) such principal amount or a lesser principal amount of Bonds as set forth in
subsection (ii)(C) of Section 2.12(f) if Sufficient Clearing Bids do not exist.


(C) Subject to the provisions of Section 2.12(d), a Bid by a Potential Holder
shall constitute an irrevocable offer to purchase:


(y) the principal amount of Bonds specified in such Bid if the Dutch Auction
Rate determined on such Auction Date shall be higher than the rate specified
therein; or


(z) such principal amount or a lesser principal amount of Bonds as set forth in
subsection (i)(E) of Section 2.12(f) if the Dutch Auction Rate determined on
such Auction Date shall be equal to such specified rate.



 
(d)
Dutch Auction Rate Period: Submission of Orders by Broker-Dealers to Auction
Agent.



(i) During a Dutch Auction Rate Period each Broker-Dealer shall submit in
writing to the Auction Agent prior to the Submission Deadline on each Auction
Date during the Dutch Auction Rate Period, all Orders obtained by such
Broker-Dealer and shall specify with respect to each such Order:


(A) the name of the Bidder placing such Order;


(B) the aggregate principal amount of Bonds that are subject to such Order;


(C) to the extent that such Bidder is an Existing Holder:
 
47

--------------------------------------------------------------------------------


 
 
(x) the principal amount of Bonds, if any, subject to any Hold Order placed by
such Existing Holder;


(y) the principal amount of Bonds, if any, subject to any Bid placed by such
Existing Holder and the rate specified in such Bid; and


(z) the principal amount of Bonds, if any, subject to any Sell Order placed by
such Existing Holder; and


(D) to the extent such Bidder is a Potential Holder, the rate specified in such
Potential Holder’s Bid.


(ii) if any rate specified in any Bid contains more than three figures to the
right of the decimal point, the Auction Agent shall round such rate up to the
next highest one thousandth (.001) of 1%.


(iii) If an Order or Orders covering all Bonds held by an Existing Holder is not
submitted to the Auction Agent prior to the Submission Deadline, the Auction
Agent shall deem a Hold Order to have been submitted on behalf of such Existing
Holder covering the principal amount of Bonds held by such Existing Holder and
not subject to Orders submitted to the Auction Agent. Neither the Issuer, the
Company, the Trustee nor the Auction Agent shall be responsible for any failure
of a Broker-Dealer to submit an Order to the Auction Agent on behalf of any
Existing Holder or Potential Holder.


(iv) If any Existing Holder submits through a Broker-Dealer to the Auction Agent
one or more Orders covering in the aggregate more than the principal amount of
Bonds held by such Existing Holder, such Orders shall be considered valid as
follows and in the following order of priority:


(A) all Hold Orders shall be considered valid, but only up to and including the
principal amount of Bonds held by such Existing Holder, and, if the aggregate
principal amount of Bonds subject to such Hold Orders exceeds the aggregate
principal amount of Bonds held by such Existing Holder, the aggregate principal
amount of Bonds subject to each such Hold Order shall be reduced pro rata to
cover the aggregate principal amount of Bonds held by such Existing Holder;


(B) (w) any Bid shall be considered valid up to and including the excess of the
principal amount of Bonds held by such Existing Holder over the aggregate
principal amount of Bonds subject to any Hold Orders referred to in paragraph
(A) above;


(x) subject to clause (w) above, if more than one Bid with the same rate is
submitted on behalf of such Existing Holder and the aggregate principal amount
of Bonds subject to such Bids is greater than such excess, such Bids shall be
considered valid up to and including the amount of such excess, and the
principal amount of Bonds subject to each Bid with the same rate shall be
reduced pro rata to cover the principal amount of Bonds equal to such excess;


(y) subject to clauses (w) and (x) above, if more than one Bid with different
rates is submitted on behalf of such Existing Holder, such Bids shall be
considered valid in the ascending order of their respective rates until the
highest rate is reached at which such excess exists and then at such rate up to
and including the amount of such excess; and


 
48

--------------------------------------------------------------------------------


 
(z) in any such event, the aggregate principal amount of Bonds, if any, subject
to Bids not valid under this paragraph (B) shall be treated as the subject of a
Bid by a Potential Holder at the rate therein specified; and


(C) all Sell Orders shall be considered valid up to and including the excess of
the principal amount of Bonds held by such Existing Holder over the aggregate
principal amount of Bonds subject to valid Hold Orders referred to in paragraph
(A) and valid Bids referred to in paragraph (B) above.


(v) If more than one Bid for Bonds is submitted on behalf of any Potential
Holder, each Bid submitted shall be a separate Bid for Bonds with the rate and
principal amount therein specified.


(vi) Any Bid or Sell Order submitted by an Existing Holder covering an aggregate
principal amount of Bonds not equal to $5,000 or an integral multiple thereof
shall be rejected and shall be deemed a Hold Order. Any Bid submitted by a
Potential Holder covering an aggregate principal amount of Bonds not equal to
$5,000 or an integral multiple thereof shall be rejected.


(vii) Any Bid submitted by an Existing Holder or Potential Holder specifying a
rate lower than the Minimum Dutch Auction Rate shall be treated as a Bid
specifying the Minimum Dutch Auction Rate.


(viii) Any Order submitted in an Auction by a Broker-Dealer to the Auction Agent
prior to the Submission Deadline on any Auction Date shall be irrevocable.



 
(e)
Dutch Auction Rate Period: Determination of Sufficient Clearing Bids, Winning
Bid Rate and Dutch Auction Rate.



(i) Not earlier than the Submission Deadline on each Auction Date during the
Dutch Auction Rate Period, the Auction Agent shall assemble all valid Orders
submitted or deemed submitted to it by the Broker-Dealers (each such Order as
submitted or deemed submitted by a Broker-Dealer being hereinafter referred to
as a “Submitted Hold Order,” a “Submitted Bid” or a “Submitted Sell Order,” as
the case may be, or as a “Submitted Order”) and shall determine:


(A) the excess of the total principal amount of Bonds over the aggregate
principal amount of Bonds subject to Submitted Hold Orders (such excess being
hereinafter referred to as the “Available Auction Bonds”); and


(B) from the Submitted Orders whether the aggregate principal amount of Bonds
subject to Submitted Bids by Potential Holders specifying one or more rates
equal to or lower than the Maximum Dutch Auction Rate exceeds or is equal to the
sum of:


(y) the aggregate principal amount of Bonds subject to Submitted Bids by
Existing Holders specifying one or more rates higher than the Maximum Dutch
Auction Rate; and
 
 
49

--------------------------------------------------------------------------------



 
(z) the aggregate principal amount of Bonds subject to Submitted Sell Orders,


(in the event of such excess or such equality exists (other than because the sum
of the principal amounts of Bonds in clauses (y) and (z) above is zero because
all of the Bonds are subject to Submitted Hold Orders), such Submitted Bids in
clause (B) above are hereinafter reflected to collectively as “Sufficient
Clearing Bids”); and


(C) if Sufficient Clearing Bids exist, the lowest rate specified in the
Submitted Bids (the “Winning Bid Rate”) which if:


(y) (I) each Submitted Bid from Existing Holders specifying such lowest rate and
(II) all other Submitted Bids from Existing Holders specifying lower rates were
rejected, thus entitling such Existing Holders to continue to hold the principal
amount of Bonds subject to such Submitted Bids; and


(z) (I) each Submitted Bid from Potential Holders specifying such lowest rate
and (II) all other Submitted Bids from Potential Holders specifying lower rates
were accepted,


would result in such Existing Holders described in clause (y) above continuing
to hold an aggregate principal amount of Bonds which, when added to the
aggregate principal amount of Bonds to be purchased by such Potential Holders
described in clause (z) above, would be not less than the Available Auction
Bonds.


(ii) Promptly after the Auction Agent has made the determinations pursuant to
subsection (i) of this Section 2.12(e), the Auction Agent by telecopy, confirmed
in writing, shall advise the Company and the Trustee of the Maximum Dutch
Auction Rate and the Minimum Dutch Auction Rate and the components thereof on
the Auction Date and, based on such determinations, the Dutch Auction Rate for
the next succeeding Auction Period as follows:


(A) if Sufficient Clearing Bids exist, that the Dutch Auction Rate for the next
succeeding Auction Period therefor shall be equal to the Winning Bid Rate so
determined;


(B) if Sufficient Clearing Bids do not exist (other than because all of the
Bonds are the subject of Submitted Hold Orders), that the Dutch Auction Rate for
the next succeeding Auction Period therefor shall be equal to the Maximum Dutch
Auction Rate; and


(C) if all of the Bonds are subject to Submitted Hold Orders, that the Dutch
Auction Rate for the next succeeding Auction Period therefor shall be equal to
the Minimum Dutch Auction Rate.


(f) Dutch Auction Rate Period: Acceptance and Rejection of Submitted Bids and
Submitted Sell Orders and Allocation of Auction Bonds. During a Dutch Auction
Rate Period, Existing Holders shall continue to hold the principal amounts of
Bonds that are subject to Submitted Hold Orders, and, based on the
determinations made pursuant to subsection (i) of Section 2.12(e), the Submitted
Bids and Submitted Sell Orders shall be accepted or rejected and the Auction
Agent shall take such other actions as are set forth below:
 
 
50

--------------------------------------------------------------------------------



 
(i) If Sufficient Clearing Bids have been made, all Submitted Sell Orders shall
be accepted and, subject to the provisions of paragraphs (iv) and (v) of this
Section 2.12(f), Submitted Bids shall be accepted or rejected as follows in the
following order of priority and all other Submitted Bids shall be rejected:


(A) Existing Holders’ Submitted Bids specifying any rate that is higher than the
Winning Bid Rate shall be accepted, thus requiring each such Existing Holder to
sell the aggregate principal amount of Bonds subject to such Submitted Bids;


(B) Existing Holders’ Submitted Bids specifying any rate that is lower than the
Winning Bid Rate shall be rejected, thus entitling each such Existing Holder to
continue to hold the aggregate principal amount of Bonds subject to such
Submitted Bids;


(C) Potential Holders’ Submitted Bids specifying any rate that is lower than the
Winning Bid Rate shall be accepted, thus requiring each such Potential Holder to
purchase the aggregate principal amount of Bonds subject to such Submitted Bids;


(D) each Existing Holder’s Submitted Bid specifying a rate that is equal to the
Winning Bid Rate shall be rejected, thus entitling such Existing Holder to
continue to hold the aggregate principal amount of Bonds subject to such
Submitted Bid, unless the aggregate principal amount of Bonds subject to all
such Submitted Bids shall be greater than the principal amount of Bonds (the
“remaining principal amount”) equal to the excess of the Available Auction Bonds
over the aggregate principal amount of the Bonds subject to Submitted Bids
described in paragraphs (B) and (C) of this subsection (i), in which event such
Submitted Bid of such Existing Holder shall be rejected in part, and such
Existing Holder shall be entitled to continue to hold the principal amount of
Bonds subject to such Submitted Bid, but only in an amount equal to the
principal amount of Bonds obtained by multiplying the remaining principal amount
by a fraction, the numerator of which shall be the principal amount of Bonds
held by such Existing Holder subject to such Submitted Bid and the denominator
of which shall be the sum of the principal amounts of Bonds subject to such
Submitted Bids made by all such Existing Holders that specified a rate equal to
the Winning Bid Rate; and


(E) each Potential Holder’s Submitted Bid specifying a rate that is equal to the
Winning Bid Rate shall be accepted but only in an amount equal to the principal
amount of Bonds obtained by multiplying the excess of the Available Auction
Bonds over the aggregate principal amount of Bonds subject to Submitted Bids
described in paragraphs (B), (C) and (D) of this subsection (i) by a fraction
the numerator of which shall be the aggregate principal amount of Bonds subject
to such Submitted Bid of such Potential Holder and the denominator of which
shall be the sum of the principal amount of Bonds subject to Submitted Bids made
by all such Potential Holders that specified a rate equal to the Winning Bid
Rate.
 
(ii) If Sufficient Clearing Bids have not been made (other than because all of
the Bonds are subject to Submitted Hold Orders), subject to the provisions of
subsection (iv) of this Section 2.12(f), Submitted Orders shall be accepted or
rejected as follows in the following order of priority and all other Submitted
Bids shall be rejected:


(A) Existing Holders’ Submitted Bids specifying any rate that is equal to or
lower than the Maximum Dutch Auction Rate shall be rejected, thus entitling each
such Existing Holder to continue to hold the aggregate principal amount of Bonds
subject to such Submitted Bids;


(B) Potential Holders’ Submitted Bids specifying any rate that is equal to or
lower than the Maximum Dutch Auction Rate shall be accepted, thus requiring each
such Potential Holder to purchase the aggregate principal amount of Bonds
subject to such Submitted Bids; and
 
 
51

--------------------------------------------------------------------------------



 
(C) each Existing Holder’s Submitted Bid specifying any rate that is higher than
the Maximum Dutch Auction Rate and the Submitted Sell Orders of each Existing
Holder shall be accepted, thus entitling each Existing Holder that submitted any
such Submitted Bid or Submitted Sell Order to sell the Bonds subject to such
Submitted Bid or Submitted Sell Order, but in both cases only in an amount equal
to the aggregate principal amount of Bonds obtained by multiplying the aggregate
principal amount of Bonds subject to Submitted Bids described in paragraph (B)
of this subsection (ii) by a fraction, the numerator of which shall be the
aggregate principal amount of Bonds held by such Existing Holder subject to such
Submitted Bid or Submitted Sell Order and the denominator of which shall be the
aggregate principal amount of Outstanding Auction Bonds subject to all such
Submitted Bids and Submitted Sell Orders.


(iii) If all Bonds are subject to Submitted Hold Orders, all Submitted Bids
shall be rejected.


(iv) If, as a result of the procedures described in subsection (i) or (ii) of
this Section 2.12(f), any Existing Holder would be required to sell, or any
Potential Holder would be required to purchase, a principal amount of Bonds that
is not equal to $5,000 or an integral multiple thereof, the Auction Agent shall,
in such manner as, in its sole discretion, it shall determine, round up or down
the principal amount of such Bonds to be purchased or sold by any Existing
Holder or Potential Holder so that the principal amount purchased or sold by
each Existing Holder or Potential Holder shall be equal to $5,000 or an integral
multiple thereof.


(v) If, as a result of the procedures described in subsection (i) of this
Section 2.12(f), any Potential Holder would be required to purchase less than
$5,000 in aggregate principal amount of Bonds, the Auction Agent shall, in such
manner as, in its sole discretion, it shall determine, allocate Bonds for
purchase among Potential Holders so that only Bonds in principal amounts of
$5,000 or an integral multiple thereof are purchased by any Potential Holder,
even if such allocation results in one or more of such Potential Holders not
purchasing any Bonds.


(vi) Based on the results of each Auction, the Auction Agent shall determine the
aggregate principal amounts of Bonds to be purchased and the aggregate principal
amounts of Bonds to be sold by Potential Holders and Existing Holders on whose
behalf each Broker-Dealer submitted Bids or Sell Orders and, with respect to
each Broker Dealer, to the extent that such amounts differ, determine to which
other Broker-Dealer or Broker-Dealers acting for one or more purchasers of Bonds
such Broker-Dealer shall deliver, or from which other Broker-Dealer or
Broker-Dealers acting for one or more sellers of Auction Bonds such
Broker-Dealer shall receive, as the case may be, Bonds.


(vii) None of the Issuer, the Company or any Affiliate thereof may submit an
Order in any Auction except as set forth in the next sentence. Any Broker-Dealer
that is an Affiliate of the Company or the Issuer may submit Orders in an
Auction but only if such Orders are not for its own account, except that if such
affiliated Broker-Dealer holds Bonds for its own account, it must submit a Sell
Order on the next Auction Date with respect to such Bonds. The Auction Agent
shall have no duty or liability with respect to monitoring or enforcing the
provisions of this paragraph.



 
(g)
DTC Required During Dutch Auction Rate Mode; Limitations on Transfer.

 
 
52

--------------------------------------------------------------------------------



 
(i) Except as otherwise provided in this Section 2.12(g), the Bonds bearing
interest at the Dutch Auction Rate shall be registered in the name of DTC or its
nominee and ownership thereof shall be maintained in book-entry-only form by DTC
for the account of the Agent Members thereof.


(ii) If at any time,


(A) The Issuer, the Company or the Remarketing Agent receive written notice from
DTC to the effect that (1) a continuation of the requirement that all of the
Bonds outstanding be registered in the registration books kept by the Trustee,
as bond registrar, in the name of Cede & Co., as nominee of DTC, is not in the
best interest of the beneficial owners of the Bonds, or (2) DTC is unable or
unwilling to discharge its responsibilities and no substitute depository willing
to undertake the functions of DTC hereunder is found which is willing and able
to undertake such functions upon reasonable and customary terms;


(B) The Trustee receives written notice from Participants (as defined by DTC
rules) representing interests in the required percentage under DTC rules of the
Bonds outstanding, as shown on the records of DTC (and certified to such effect
by DTC), that the continuation of the book-entry system is either no longer
desirable or is no longer in the best interest of the beneficial owners of the
Bonds; or


(C) DTC shall no longer be registered or in good standing under the Securities
Exchange Act of 1934, as amended, or other applicable statute or regulation and
a successor to DTC is not appointed by the Issuer at the direction of the
Company, the Trustee, the Auction Agent and the Market Agent, within 90 days
after the Issuer and the Company receive notice or become aware of such
condition, as the case may be,


then the Issuer shall execute and the Trustee shall authenticate and deliver
certificates representing the Bonds. Bonds issued pursuant to this Section
2.12(g)(ii) shall be registered in such names and authorized denominations as
DTC, pursuant to instructions from the Agent Members or otherwise, shall
instruct the Issuer and the Trustee. The Trustee shall deliver the Bonds to the
Persons in whose names such Bonds are so registered on the Business Day
immediately preceding the first day of an Auction Period.


So long as the ownership of the Bonds is maintained in book-entry-only form by
DTC, an Existing Holder may sell, transfer or otherwise dispose of Bonds only
pursuant to a Bid or Sell Order placed in an Auction or to or through a
Broker-Dealer, provided that, in the case of all transfers other than pursuant
to Auctions, such Existing Holder, its Broker-Dealer or its Agent Member advises
the Auction Agent of such transfer.


Section 2.13.  Early Deposit of Payments


(a) The deposits required by Section 6.02 to pay principal of and interest on
the Bonds shall be made, during a Dutch Auction Rate Period, no later than 12:00
noon (New York City time) on the Business Day next preceding each Interest
Payment Date in funds available on the next Business Day in the City of New
York. In the event such deposit is not made in accordance with this Section
2.13(a), the Trustee shall promptly send a certificate to such effect to the
Auction Agent, the Bond Insurer and to DTC by telecopy or similar means. In the
event such deposit is not made as provided in the first sentence of this
subparagraph (a), then if such deposit is made within three Business Days of the
Business Day immediately preceding the Interest Payment Date, the Trustee shall
promptly send a certificate to such effect to the Auction Agent, to the Bond
Insurer and to DTC by telecopy or similar means.
 
 
53

--------------------------------------------------------------------------------



 
(b) The deposit required by Section 6.02 to pay the redemption price of the
Bonds in accordance with Section 9.01(b) shall be made, during a Dutch Auction
Rate Period, (A) no later than 12:00 noon (New York City time) on the second
Business Day preceding each redemption date in funds available on the next
Business Day in the City of New York. In the event such deposit is not made in
accordance with this Section 2.13(b), the Trustee shall immediately send a
certificate to such effect to the Auction Agent and to the Bond Insurer by
telecopy or similar means. In the event such deposit is not made as provided in
the first sentence of this subparagraph (b), then if such deposit is made within
three Business Days of the second Business Day immediately preceding the
redemption date the Trustee shall promptly send a certificate to such effect to
the Auction Agent and to the Bond Insurer by telecopy or similar means.


Section 2.14.    Calculation of Maximum Dutch Auction Rate, Minimum Dutch
Auction Rate and Overdue Rate. The Auction Agent shall calculate the Maximum
Dutch Auction Rate and the Minimum Dutch Auction Rate on each Auction Date. If
the ownership of the Bonds is no longer maintained in book-entry-only form by
DTC, the Auction Agent shall calculate the Maximum Dutch Auction Rate on the
Business Day immediately preceding the first day of each Auction Period
commencing after the delivery of certificates representing the Bonds pursuant to
Section 2.12(g). If a Failure to Deposit shall have occurred, the Auction Agent,
upon notice thereof, shall calculate the Overdue Rate on the first day of each
Auction Period commencing after the occurrence of such Failure to Deposit to and
including the Auction Period, if any, commencing less than two Business Days
after such Failure to Deposit is cured.


(End of Article II)

- -

54

--------------------------------------------------------------------------------



ARTICLE III
ISSUANCE OF BONDS


Section 3.01.  Issuance of Bonds. The Issuer shall issue the Bonds following the
execution of this Indenture and satisfaction of the conditions set forth herein
or in the Purchase Agreement; and the Trustee shall, at the Issuer’s request,
authenticate such Bonds and deliver them as specified in the request.


Prior to delivery by the Trustee of the Bonds, there shall have been received by
the Trustee: (i) a written request and authorization to the Trustee on behalf of
the Issuer to authenticate and deliver the Bonds to, or on the order of, the
Underwriter upon payment to the Trustee of the amount specified therein
(including without limitation, any accrued interest), which amount shall be
disbursed as provided in Section 4.01, (ii) the Note in an aggregate principal
amount equal to the aggregate principal amount of Bonds and in the form set
forth as Exhibit B to the Agreement, and (iii) the Letter of Credit.


(End of Article III)

- -

55

--------------------------------------------------------------------------------



ARTICLE IV
PROCEEDS OF THE BONDS


Section 4.01.  Delivery of Proceeds. Concurrently with the delivery of the
Bonds, the Trustee shall deliver, or cause to be delivered, the proceeds of the
sale of the Bonds (other than any accrued interest which shall be deposited in
the Bond Fund created in Section 6.02) as follows:


(a) $42,640,000 to the Escrow Trustee for deposit into the Escrow Fund
established in, and pursuant to, the Escrow Agreement; and


(b) $47,500,000 to the 1997 Bonds Trustee (as defined in the Agreement) for
deposit into the Company Account of the Bond Fund established in the 1997
Indenture (as defined in the Agreement).
 
Section 4.02.  Redemption of Refunded Bonds. The Issuer acknowledges and
confirms that the respective Refunded Bonds Trustees (as defined in the
Agreement) have been notified that the entire outstanding principal amount of
the Refunded Bonds is to be redeemed on April 3, 2006 with respect to the 1997
Bonds (as defined in the Agreement); April 12, 2006 with respect to the 2004
Bonds; and May 3, 2006 with respect to the 1988 Bonds.


(End of Article IV)

- -

56

--------------------------------------------------------------------------------



ARTICLE V
PURCHASE AND REMARKETING OF BONDS


Section 5.01.  Purchase of Bonds


(a) Purchase of the Bonds on Demand of Owner.


(i) During Daily Rate Period. If the Interest Rate Mode for Bonds is the Daily
Rate, any such Bond shall be purchased on the demand of the owner thereof, on
any Business Day during a Daily Rate Period at a purchase price equal to the
principal amount thereof plus accrued interest, if any, to the Purchase Date
upon written notice or Electronic Notice to the Tender Agent, at its Designated
Office not later than 10:30 a.m. (New York City time) on such Business Day of
such owner’s demand for purchase pursuant to this Section 5.01(a)(i), which
notice (A) states the number and principal amount (or portion thereof) of such
Bond to be purchased, (B) states the Purchase Date on which such Bond shall be
purchased and (C) irrevocably requests such purchase and agrees to deliver such
Bond, duly endorsed in blank for transfer, with all signatures guaranteed, to
the Tender Agent at or prior to 12:00 noon (New York City time) on such Purchase
Date.


The Tender Agent shall promptly, but in no event later than 10:45 a.m. (New York
City time) on such Business Day, provide the Remarketing Agent and the Trustee
with Electronic Notice of the receipt of the notice referred to in the preceding
paragraph.


(ii) During Weekly Rate Period. If the Interest Rate Mode for Bonds is the
Weekly Rate, any such Bond shall be purchased on the demand of the owner
thereof, on any Business Day during a Weekly Rate Period at a purchase price
equal to the principal amount thereof plus accrued interest, if any, to the
Purchase Date, upon written notice to the Tender Agent, at its Designated Office
at or before 5:00 p.m. (New York City time) on a Business Day not later than the
seventh day prior to the Purchase Date, which notice (A) states the number and
principal amount (or portion thereof) of such Bond to be purchased, (B) states
the Purchase Date on which such Bond shall be purchased and (C) irrevocably
requests such purchase and agrees to deliver such Bond, duly endorsed in blank
for transfer, with all signatures guaranteed, to the Tender Agent at or prior to
12:00 Noon (New York City time) on such Purchase Date.


The Tender Agent shall promptly, but in no event later than 4:00 p.m. (New York
City time) on the next succeeding Business Day, provide the Remarketing Agent
and the Trustee with Electronic Notice of the receipt of the notice referred to
in the preceding paragraph.


(iii) During Semi-Annual Rate Period. If the Interest Rate Mode for Bonds is the
Semi-Annual Rate, any such Bond shall be purchased, on the demand of the owner
thereof, on any Interest Payment Date for a Semi-Annual Rate Period (or, if such
Interest Payment Date is not a Business Day, on the next succeeding Business
Day) at a purchase price equal to the principal amount thereof plus accrued
interest, if any, to the Purchase Date, upon written notice to the Tender Agent,
at its Designated Office not later than 5:00 p.m. (New York City time) on a
Business Day not later than the seventh day prior to such Purchase Date, which
notice (A) states the number and principal amount (or portion thereof) of such
Bond to be purchased, (B) states the Purchase Date on which such Bond shall be
purchased and (C) irrevocably requests such purchase and agrees to deliver such
Bond, duly endorsed in blank for transfer, with all signatures guaranteed, to
the Tender Agent at or prior to 12:00 Noon (New York City time) on such Purchase
Date.


The Tender Agent shall promptly, but in no event later than 4:00 p.m. (New York
City time) on the next succeeding Business Day, provide the Remarketing Agent
and the Trustee with Electronic Notice of the receipt of the notice referred to
in the preceding paragraph.
 
 
57

--------------------------------------------------------------------------------



 
(iv) Notwithstanding any other provision of this Section 5.01(a), the owner of a
Bond may demand purchase of a portion of such Bond only if the portion to be
purchased and the portion to be retained by such owner each will be in an
authorized denomination.


(b) Mandatory Purchases of Bonds.


(i) Mandatory Purchase on Conversion Date or Change by the Company in Long-Term
Rate Period. Bonds shall be subject to mandatory purchase at a purchase price
equal to the principal amount thereof plus accrued interest, if any, plus if the
Interest Rate Mode for such Bonds is the Long-Term Rate, the redemption premium
which would be payable under Section 9.01(a) if those Bonds were redeemed on the
Purchase Date (A) on each Conversion Date for such Bonds for any Conversion and
(B) on the effective date of any change in the Long-Term Rate Period for such
Bonds by the Company pursuant to Section 2.02(d)(ii).


(ii) Mandatory Purchase on Cancellation, Expiration or Termination of Credit
Facility. The Bonds shall be subject to mandatory purchase at a purchase price
equal to the principal amount thereof, plus accrued interest, if any, to the
Purchase Date, on the second day (or if such day is not a Business Day, the
preceding Business Day) preceding the date of cancellation or termination by the
Trustee at the request of the Company of the then current Credit Facility or the
fifteenth day (or if such day is not a Business Day, the preceding Business Day)
preceding the stated expiration of the term of the then current Credit Facility,
if any; provided, that, if the then current Credit Facility, if any, shall be
cancelled or terminated by the Trustee at the request of the Company, the
Purchase Date shall be a Business Day on which the Bonds are subject to optional
redemption and the purchase price in such event shall also include, if
applicable, a premium equal to the redemption premium which would be payable
under Section 9.01(a) if the Bonds were redeemed on the Purchase Date.


(iii) Mandatory Purchase at Direction of Credit Facility Issuer. If a Credit
Facility is in effect, the Bonds shall be subject to mandatory purchase at a
purchase price equal to the principal amount thereof, plus accrued interest, if
any, to the Purchase Date, if the Trustee receives notice from the Credit
Facility Issuer directing such mandatory purchase upon the occurrence and
continuance of an event of default under the Reimbursement Agreement. Such
mandatory purchase shall occur on the third Business Day after the date of
receipt by the Trustee of the notice sent by the Credit Facility Issuer. Upon
receipt of such notice, the Trustee shall immediately: (A) draw on that Credit
Facility in an amount sufficient to pay the principal and interest which will be
due on the Purchase Date and hold such amount until the Purchase Date when such
amount shall be applied to pay the amounts due to the owners of the Bonds on the
Purchase Date, and (B) notify the Tender Agent, Remarketing Agent and Bond
Registrar and the Bond Registrar shall, as soon as practicable after receipt of
such notice from the Trustee, but in no event less than one Business Day prior
to the Purchase Date, notify Bondholders of such mandatory purchase by first
class mail, postage prepaid in accordance with Section 7.05(b).


(iv) Mandatory Purchase on Day After End of Commercial Paper Rate Period, Annual
Rate Period, Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period
or Long-Term Rate Period. Whenever the Interest Rate Mode for a Bond is the
Commercial Paper Rate, the Annual Rate, the Two-Year Rate, the Three-Year Rate,
the Five-Year Rate or the Long-Term Rate, such Bond shall be subject to
mandatory purchase on the Business Day following the end of each Commercial
Paper Rate Period, Annual Rate Period, Two-Year Rate Period, Three-Year Rate
Period, Five-Year Rate Period or Long-Term Rate Period, as the case may be, for
such Bond at a purchase price equal to the principal amount thereof plus accrued
interest, if any, to the Purchase Date. The Bond Registrar shall notify the
affected Bondholders at least 30 days prior to the end of each Annual Rate
Period, Two-Year Rate Period, Three-Year Rate Period, Five-Year Rate Period or
Long-Term Rate Period that the Bonds will be purchased on the Business Day
following the end of such Annual Rate Period, Two-Year Rate Period, Three-Year
Rate Period, Five-Year Rate Period or Long-Term Rate Period and that if any
owner shall fail to deliver a Bond for purchase with an appropriate instrument
of transfer to the Tender Agent for purchase on said date, and if the Tender
Agent is in receipt of the purchase price therefor, any such Bond not delivered
shall nevertheless be deemed purchased on such date and shall cease to accrue
interest on and from such date; provided, however, that no such notice need be
given if the Bond Registrar has mailed a notice to the affected Bondholders
pursuant to either Section 2.02(d)(iii) or Section 2.02(e)(iii). No notice of
mandatory purchase following the end of a Commercial Paper Rate Period shall be
required to be given to the Bondholders.
 
 
58

--------------------------------------------------------------------------------



 
(v) Mandatory Purchase of Bonds in Dutch Auction Rate Mode Upon an Assignment by
the Company Under Section 5.12 of the Agreement. If the Interest Rate Mode for
Bonds is the Dutch Auction Rate, those Bonds shall be subject to mandatory
purchase at a purchase price equal to the principal amount thereof on the last
Interest Payment Date for the current Dutch Auction Rate Period, upon written
notice from the Company to the Issuer, the Trustee, the Paying Agent, the Bond
Insurer, the Credit Facility Issuer, the Tender Agent, the Remarketing Agent,
the Auction Agent, the Market Agent and the Bond Registrar at least four
Business Days prior to the fifteenth day prior to such Purchase Date stating
that, pursuant to Section 5.12 of the Agreement, the Company’s rights, duties
and obligations under the Agreement and all related documents are to be assigned
to, and assumed in full by, the assignee specified in that notice, all as of
such Purchase Date. Such written notice must be accompanied by (A) an opinion of
Bond Counsel stating such assignment is authorized or permitted by the Act and
is authorized by the Agreement and will not adversely affect the exclusion from
gross income of interest on the Bonds for federal income tax purposes and (B) if
the Conversion is from a Dutch Auction Rate Period, the Conversion Date must be
the last Interest Payment Date in respect of that Dutch Auction Rate Period and
the Company shall deliver to the Trustee a liquidity facility approved in
writing by the Bond Insurer. The Bond Registrar shall notify the affected
Bondholders of such mandatory purchase by first class mail, postage prepaid, at
least fifteen (15) days before the Purchase Date. The notice to the affected
Bondholders shall state (A) that Bonds will be subject to mandatory purchase on
the Purchase Date in accordance with this Section 5.01(b)(v), (B) the assignee
specified in that notice, (C) the purchase price, and (D) that if any owner
shall fail to deliver a Bond for purchase with an appropriate instrument of
transfer to the Tender Agent on the Purchase Date, and if the Tender Agent is in
receipt of the purchase price therefor, such Bond not delivered shall
nevertheless be purchased on the Purchase Date and shall cease to accrue
interest on and from such date.


(c) Payment of Purchase Price. The purchase price of any Bond purchased pursuant
to Section 5.01 (and delivery of a replacement Bond in exchange for the portion
of any Bond not purchased if such Bond is purchased in part only) shall be
payable on the Purchase Date upon delivery of such Bond to the Tender Agent on
such Purchase Date; provided that such Bond must be delivered to the Tender
Agent at or prior to 12:00 Noon (New York City time) for payment by the close of
business on the date of such purchase.


Any Bond delivered for payment of the purchase price shall be accompanied by an
instrument of transfer thereof, in form satisfactory to the Tender Agent
executed in blank by the owner thereof and with all signatures guaranteed by a
member of an Approved Signature Guarantee Medallion Program. The Tender Agent
may refuse to accept delivery of any Bond for which an instrument of transfer
satisfactory to it has not been provided and shall have no obligation to pay the
purchase price of such Bond until a satisfactory instrument is delivered.
 
 
59

--------------------------------------------------------------------------------



 
If the owner of any Bond (or portion thereof) that is subject to purchase
pursuant to this Article fails to deliver such Bond with an appropriate
instrument of transfer to the Tender Agent for purchase on the Purchase Date,
and if the Tender Agent is in receipt of the purchase price therefor, such Bond
(or portion thereof) shall nevertheless be purchased on the Purchase Date
hereof. Any owner who so fails to deliver such Bond for purchase on (or before)
the Purchase Date shall have no further rights thereunder, except the right to
receive the purchase price thereof from those moneys deposited with the Tender
Agent in the Purchase Fund pursuant to Section 5.03 upon presentation and
surrender of such Bond to the Tender Agent properly endorsed for transfer in
blank with all signatures guaranteed. The Tender Agent shall, as to any Bonds
which have not been delivered to it, promptly notify the Remarketing Agent and
the Bond Registrar of such non-delivery. Upon such notification, the Bond
Registrar shall place a stop transfer against an appropriate amount of Bonds
registered in the name of the owner(s) on the Bond Register, commencing with the
lowest serial number Bond registered in the name of such owner(s) (until stop
transfers have been placed against an appropriate amount of Bonds) until the
appropriate purchased Bonds are surrendered to the Tender Agent.


The Tender Agent shall hold all Bonds delivered pursuant to this Section 5.01 in
trust for the benefit of the owners thereof until moneys representing the
purchase price of such Bonds shall have been delivered to or for the account of
or to the order of such Bondholders, and thereafter shall deliver replacement
Bonds, prepared by the Bond Registrar in accordance with the directions of the
Remarketing Agent and authenticated by an Authenticating Agent, for any Bonds
purchased in accordance with the directions of the Remarketing Agent, to the
Remarketing Agent for delivery to the purchasers thereof.


Section 5.02.   Remarketing of Bonds.


(a) Upon the receipt by the Remarketing Agent of any notice pursuant to Section
5.01(a), the Remarketing Agent, subject to the terms of the Remarketing
Agreement, shall use its best efforts to offer for sale and sell the Bonds in
respect of which such notice has been given. Unless otherwise instructed by the
Company and with the consent of the Credit Facility Issuer, the Remarketing
Agent, subject to the terms of the Remarketing Agreement, shall use its best
efforts to offer for sale and sell any Bonds purchased pursuant to Section
5.01(b)(i), (ii) and (iv). Any such Bonds shall be offered: (i) at a price equal
to the principal amount thereof, plus interest accrued, if any, to the Purchase
Date, and (ii) pursuant to terms calling for payment of the purchase price on
such Purchase Date against delivery of such Bonds; provided, however, in no
event shall the Remarketing Agent sell any Bond if the amount to be received
from the sale of such Bond (including accrued interest, if any) is less than the
principal amount thereof, plus accrued interest to the sale date. The
Remarketing Agent, the Trustee, the Tender Agent or the Credit Facility Issuer
may purchase any Bond offered pursuant to this Section 5.02 for their respective
accounts.


(b) The Remarketing Agent shall, subject to the terms of the Remarketing
Agreement, use its best efforts to offer for sale and sell, on behalf of the
Company, Bonds held pursuant to Section 5.05 and, at the direction of the
Company, any Bonds held for the Company by the Tender Agent pursuant to Section
5.04(a)(iii)(A); provided that the Remarketing Agent shall not remarket any
Bonds held pursuant to Section 5.05 until it has received written notice from
the Credit Facility Issuer that the Credit Facility has been reinstated for the
principal and interest portions of the drawing made to pay the purchase price of
such Bonds pursuant to Section 5.06. Any such Bonds shall be offered at the best
available price, plus interest accrued to the sale date; provided that if such
price is other than a price equal to the principal amount of such Bonds, plus
interest accrued to the sale date, there must be delivered to the Issuer, the
Trustee, the Tender Agent, the Credit Facility Issuer, the Company and the
Remarketing Agent, an opinion of Bond Counsel to the effect that offering such
Bonds at a price other than a price equal to the principal amount thereof plus
interest accrued to the sale date will not adversely affect the exclusion from
gross income of interest on the Bonds for federal income tax purposes, and, in
addition thereto, if such price is less than a price equal to the principal
amount thereof plus interest accrued to the sale date, the written consent of
the Credit Facility Issuer. If any Bonds to be remarketed have been called for
redemption, the Remarketing Agent shall give notice thereof to prospective
purchasers of Bonds.
 
 
60

--------------------------------------------------------------------------------



 
Section 5.03.  Purchase Fund; Purchase of Bonds Delivered to Tender Agent.


(a) There is hereby established with the Tender Agent a Purchase Fund, the
moneys in which shall be used solely to pay the purchase price of Bonds
purchased pursuant to Section 5.01. There are hereby established with the Tender
Agent within the Purchase Fund two separate and segregated accounts, to be
designated “Remarketing Proceeds Account” and “Credit Facility Proceeds
Account”. The Purchase Fund and the accounts and subaccounts therein shall be
maintained as separate and segregated accounts and any moneys held therein shall
not be commingled with moneys in the Company Fund established by Section 5.07 or
in any other account or subaccount or with any other funds of the Tender Agent,
shall be held on and after any Purchase Date solely for the benefit of the
owners of Bonds purchased on such Purchase Date pursuant to Section 5.01, shall
not secure any other Bonds or be available for any purpose except as described
in this paragraph and shall not be invested. Neither the Issuer nor the Company
shall have any interest in the Purchase Fund.


(b) There shall be deposited into the accounts of the Purchase Fund from time to
time the following:


(i) into the Remarketing Proceeds Account, only such moneys representing
proceeds from the resale by the Remarketing Agent of Bonds, as described in
Section 5.02(a), to Persons other than the Company, its Affiliates, the Issuer
or any guarantor of the Bonds, delivered by the Remarketing Agent to the Tender
Agent pursuant to Section 5.07 and deposited directly therein; and


(ii) into the Credit Facility Proceeds Account, only such moneys drawn by the
Trustee under a Credit Facility, if any, for the purchase of Bonds and
immediately transferred directly to the Tender Agent, or drawn on the order of
the Trustee directly to the account of the Tender Agent and deposited directly
therein.


(c) On each date Bonds are to be purchased pursuant to Section 5.01, such Bonds
shall be purchased, but only from the funds listed below, from the owners
thereof. Funds for the payment of such purchase price shall be derived from the
following sources in the order of priority indicated, provided that funds
derived from Section 5.03(c)(iii) shall not be combined with funds derived from
Section 5.03(c)(i) or (ii) to purchase any Bonds (or authorized denomination
thereof):


(i) Proceeds of the remarketing of such Bonds to Persons other than the Company,
its Affiliates, the Issuer or any guarantor of the Bonds pursuant to Section
5.02(a) and furnished to the Tender Agent by the Remarketing Agent and deposited
directly into, and held in, the Remarketing Proceeds Account;


(ii) Proceeds of the Credit Facility, if any, furnished by the Trustee directly
to the Tender Agent and deposited by the Tender Agent directly into, and held
in, the Credit Facility Proceeds Account; and


(iii) Moneys paid by the Company (including the proceeds of the remarketing of
such Bonds to the Company, its Affiliates, the Issuer or any guarantor of the
Bonds) to pay the purchase price furnished by the Trustee to the Tender Agent.


Anything herein to the contrary notwithstanding, the Tender Agent shall not be
obligated to use its own funds to purchase any Bonds hereunder.
 
 
61

--------------------------------------------------------------------------------



 
Section 5.04.  Delivery of Remarketed or Purchased Bonds.


(a) Bonds purchased pursuant to Section 5.03 shall be delivered as follows:


(i) Bonds sold by the Remarketing Agent to Persons or entities other than the
Company, its Affiliates, the Issuer or any guarantor of the Bonds shall be
delivered by the Remarketing Agent to the purchasers thereof.


(ii) Bonds, the principal and interest portions of the purchase price of which
are paid with moneys described in Section 5.03(c)(ii), shall be delivered to the
Tender Agent to be held pursuant to Section 5.05.


(iii) Bonds purchased solely with moneys described in Section 5.03(c)(iii)
shall, at the written direction of the Company, be (A) delivered to or held by
the Tender Agent for the account of the Company, (B) delivered to the Trustee
for cancellation or (C) delivered to the Company.


(b) If, on any date prior to the release of Bonds held by or for the account of
the Company pursuant to Section 5.04(a)(iii), all Bonds are called for
redemption pursuant to Section 9.01(a) or Section 9.01(b) or an acceleration of
the Bonds pursuant to Section 11.02 occurs, such Bonds shall be deemed to have
been paid and shall thereupon be delivered to and cancelled by the Trustee.


Section 5.05.  Pledged Bonds. The Bond Registrar shall register in the name of
the Tender Agent as the Credit Facility Issuer’s designee or such other party
designated by the Credit Facility Issuer any Bonds delivered to the Tender Agent
pursuant to Section 5.04(a)(ii) upon receipt of notice from the Tender Agent of
such delivery. Thereafter, the Tender Agent shall hold such Bonds pledged for
the account of and subject to the security interest in favor of the Credit
Facility Issuer pursuant to the Custodian Agreement. Each such Bond shall
constitute a Pledged Bond until released as provided herein and in the Custodian
Agreement, shall be deposited in a separate custodial account established by the
Tender Agent pursuant to the Custodian Agreement, and shall be released only in
accordance with the Custodian Agreement and only (a) after the Tender Agent
shall have been notified in writing (either by hand delivery or facsimile
transmission) by the Credit Facility Issuer that the Credit Facility has been
reinstated for the principal and interest portions of the drawing made to pay
the purchase price of such Bond and (b) either upon telephonic notice (promptly
confirmed within one Business Day in writing) to the Tender Agent and the
Trustee from the Remarketing Agent that such Bond has been marketed at a
purchase price equal to the principal amount thereof plus accrued interest, if
any, thereon to the date of purchase or upon Electronic Notice from the Credit
Facility Issuer which directs the Tender Agent to release such Bond to the
Company. Upon the remarketing of a Pledged Bond as described in the preceding
sentence, such Bond shall be released and delivered to the purchaser thereof as
identified by the Remarketing Agent against receipt of such purchase price from
the purchaser on such date. The proceeds received from the remarketing of any
Pledged Bond shall be paid by wire transfer and in immediately available funds
on the Purchase Date to the Credit Facility Issuer. Upon receipt of the
above-described Electronic Notice from the Credit Facility Issuer, the Tender
Agent shall deliver such Bonds to the Company to be held pursuant to Section
5.04(a)(iii).


On each Interest Payment Date prior to the release of Pledged Bonds, the Trustee
shall apply moneys credited to the Company Account of the Bond Fund to the
payment of the principal, redemption price, if any, and interest on such Pledged
Bonds in the manner provided in Section 6.02, but shall not draw on the Credit
Facility or otherwise use moneys credited to the Credit Facility Account of the
Bond Fund for that purpose to any extent whatsoever.
 
 
62

--------------------------------------------------------------------------------



 
If, on any date prior to the release of Pledged Bonds, all Bonds are called for
redemption pursuant to Article IX hereof or the Trustee declares an acceleration
of the Bonds pursuant to Article XI hereof, then those Pledged Bonds shall be
deemed to have been paid by the Credit Facility Issuer in respect of principal
of the Bonds upon such redemption or acceleration and shall thereupon be
delivered to the Trustee for cancellation.


It is recognized and agreed by the Tender Agent that such Pledged Bonds are held
by the Tender Agent under the Custodian Agreement for the benefit of the Credit
Facility Issuer as a secured creditor.


Notwithstanding anything to the contrary in this Section 5.05, if and for so
long as the Bonds are to be registered in accordance with Section 2.11, the
registration requirements under this Section shall be deemed satisfied if
Pledged Bonds are (i) registered in the name of the Depository or its nominee in
accordance with Section 2.11, (ii) credited on the books of the Depository to
the account of the Tender Agent (or its nominee) and (iii) further credited on
the books of the Tender Agent (or such nominee) to the account of the Credit
Facility Issuer (or its designee).


Section 5.06.  Drawings on Credit Facility.  (a)  If the Interest Rate Mode for
the Bonds to be purchased is not the Commercial Paper Rate, then at or prior to
12:15 p.m. (New York City time) or at or prior to 1:15 p.m. (New York City
time)(if the Interest Rate Mode for the Bonds to be purchased is the Daily Rate)
on each Purchase Date, the Tender Agent shall, by Electronic Notice, notify the
Trustee of the amount of moneys delivered to it by the Remarketing Agent
pursuant to Section 5.07 and which are held in the Remarketing Proceeds Account
in the Purchase Fund. The Trustee shall by 1:30 p.m. (New York City time) draw
under the Credit Facility, if any, held by the Trustee in accordance with its
terms in a manner so as to furnish immediately available funds by 4:30 p.m. (New
York City time) on such Purchase Date, in an amount sufficient, together with
moneys described in Section 5.03(c)(i) and available for such purchase, to
enable the Tender Agent to pay the purchase price of such Bonds to be purchased
on such Purchase Date, directly to the Tender Agent which shall deposit those
moneys directly into the Credit Facility Proceeds Account.


(b) If the Interest Rate Mode for the Bonds to be purchased is the Commercial
Paper Rate, then at or prior to 1:15 p.m. (New York City time) on each Purchase
Date, the Tender Agent shall, by Electronic Notice, notify the Trustee of the
amount of Bonds it has delivered to the Remarketing Agent and of the amount of
remarketing proceeds which the Remarketing Agent has represented that it has on
hand. Except to the extent the Trustee determines pursuant to the foregoing
Electronic Notice that the Tender Agent will receive amounts from the
Remarketing Agent sufficient to pay the purchase price of such Bonds, the
Trustee shall by 1:30 p.m. (New York City time) draw under the Credit Facility,
if any, then held by the Trustee in accordance with its terms in a manner so as
to furnish immediately available funds by 4:30 p.m. on such Purchase Date, in an
amount sufficient, together with moneys described in Section 5.03(c)(i) and
available for such purchase, to enable the Tender Agent to pay the purchase
price of such Bonds to be purchased on such Purchase Date, directly to the
Tender Agent which shall deposit those moneys directly into the Credit Facility
Proceeds Account.


(c) If any Credit Facility permits any drawings to be made later than is
provided herein, the Trustee shall make any drawing required under this Section
5.06 in accordance with the terms of the Credit Facility for drawing thereunder
in a manner so as to be reasonably assured that immediately available funds will
be available to the Tender Agent by 4:30 p.m. (New York City time) on a Purchase
Date to pay the purchase price and the Tender Agent shall deposit those moneys
directly into the Credit Facility Proceeds Account.
 
 
63

--------------------------------------------------------------------------------



 
Section 5.07.  Delivery of Proceeds of Sale.  The proceeds of the remarketing of
any Bonds by the Remarketing Agent shall be delivered by the Remarketing Agent
directly to the Tender Agent no later than 12:00 Noon (New York City time) on
the Purchase Date except that such proceeds shall (i) if the Interest Rate Mode
for such Bonds is, or is being converted to, the Daily Rate, be delivered to the
Tender Agent no later than 1:00 p.m. (New York City time) on the Purchase Date
and (ii) if the Interest Rate Mode for such Bonds is, or is being converted to,
the Commercial Paper Rate, be delivered to the Tender Agent no later than 1:00
p.m. (New York City time) on the Purchase Date, and, except as described in the
next sentence, all such remarketing proceeds shall be deposited directly into
the Remarketing Proceeds Account. The proceeds of any remarketing of Bonds by
the Remarketing Agent to the Company, its Affiliates, the Issuer or any
guarantor of the Bonds shall be delivered to the Tender Agent in accordance with
the first sentence of this Section, separate and segregated from any other
moneys and identified by the Remarketing Agent as to source, but shall not be
deposited in the Purchase Fund but shall instead be deposited in a fund known as
the “Company Fund” which is hereby established with the Tender Agent and which
shall be maintained as a separate and segregated account and any moneys held
therein shall not be commingled with moneys in the Purchase Fund or any other
account or subaccount or with any other funds of the Tender Agent. In the
absence of any of the aforesaid identifications, the Tender Agent may
conclusively assume that no moneys representing the proceeds from the
remarketing by the Remarketing Agent of any Bonds were proceeds from the
remarketing of Bonds to the Company, its Affiliates, the Issuer or any guarantor
of the Bonds.


If a Credit Facility is then in effect, the moneys in the Company Fund shall be
paid, to the extent not needed on such date to pay the purchase price of Bonds,
first, to the Credit Facility Issuer, to the extent of any amounts that the
Company owes the Credit Facility Issuer pursuant to the Reimbursement Agreement
(as certified in writing by the Credit Facility Issuer to the Tender Agent and
the Company) and, second, to the Company. If any Bonds held by the Tender Agent
for the account of the Company pursuant to Section 5.04(a)(iii)(A) are
remarketed by the Remarketing Agent pursuant to Section 5.02(b), then the
proceeds received from such remarketing shall be remitted by the Tender Agent to
the Company. If any Bonds held by the Tender Agent pursuant to Section 5.05 are
remarketed by the Remarketing Agent pursuant to Section 5.02(b), then the
proceeds received from such remarketing shall, on the date of such remarketing,
be delivered by the Remarketing Agent to the Tender Agent, for the account of
the Credit Facility Issuer, with Electronic Notice of the amount of such
proceeds given by the Remarketing Agent to the Credit Facility Issuer, the
Trustee and the Company, against delivery of such Bonds.


Section 5.08.  Limitations on Purchase and Remarketing.  Anything in this
Indenture to the contrary notwithstanding, there shall be no purchase of (a)
less than the entire amount of any Bond unless the amount to be purchased and
the amount to be retained by the owner are in authorized denominations or (b)
any Bond upon the demand of the Bondholder if the Bonds have been declared due
and payable pursuant to Section 11.02. Bonds will be offered for sale under
Section 5.02 during the continuance of an Event of Default only in the sole
discretion of the Remarketing Agent.


(End of Article V)

- -

64

--------------------------------------------------------------------------------



ARTICLE VI
REVENUES AND APPLICATION THEREOF


Section 6.01. Revenues to Be Paid Over to Trustee The Issuer has caused the
Revenues to be paid directly to the Trustee. If, notwithstanding these
arrangements, the Issuer receives any payment pursuant or relating to the Note,
a Credit Facility, if any, or the Agreement (other than payments to the Issuer
under Sections 5.4 and 5.5 thereof), the Issuer shall immediately pay over the
same to the Trustee to be held as Revenues.


Section 6.02.  Bond Fund


(a) There is hereby established with the Trustee a Bond Fund, the moneys in
which, in accordance with Section 6.02(c), the Trustee shall make available to
the Paying Agent or Agents, to pay (i) the principal or redemption price of
Bonds as they mature or become due, upon surrender and (ii) the interest on
Bonds as it becomes payable. There are hereby established with the Trustee
within the Bond Fund two separate and segregated accounts, to be designated
“Company Account” and “Credit Facility Account”. The Credit Facility Account and
the Company Account are maintained as separate and segregated accounts and any
moneys held therein shall not be commingled with any other moneys or funds.
Neither the Issuer nor the Company shall have any interest in the Credit
Facility Account.


(b) There shall be deposited into the accounts of the Bond Fund from time to
time the following:


(i) into the Company Account, (A) any accrued interest from the sale of the
Bonds, (B) all payments of principal of or premium or interest on, the Note, and
(C) all other moneys received by the Trustee under and pursuant to the
provisions of this Indenture or any of the provisions of the Agreement or the
Note, when accompanied by directions from the Person depositing such moneys that
such moneys are to be paid to the Bond Fund; and


(ii) into the Credit Facility Account, all moneys drawn by the Trustee under a
Credit Facility, if any, to pay principal or redemption price of the Bonds and
interest on the Bonds and deposited directly therein, and only such moneys.


(c) Except as provided in subsection (e) of this Section, moneys in the Bond
Fund shall be used solely for the payment of the principal or redemption price
of the Bonds and interest on the Bonds from the following source or sources but
only in the following order of priority:


(i) proceeds of the Credit Facility, if any, deposited directly into, and held
in, the Credit Facility Account, provided that, in no event shall moneys held in
the Credit Facility Account be used to pay any premium which may be due on the
Bonds pursuant to Section 9.01(a) unless the Credit Facility, if any, then in
effect is available to pay such premium, and provided further, that in no event
shall moneys in the Credit Facility Account be used to pay any amount which may
be due on Bonds held pursuant to Section 5.05 or any other Bonds registered in
the name of the Company; and


(ii) moneys held in the Company Account.


(d) Except with respect to payments of principal or redemption price of and
interest on Bonds held pursuant to Section 5.05 or any other Bonds registered in
the name of the Company, the Trustee shall, at or before 12:00 Noon (New York
City time) on the date on which such principal, redemption price or interest is
due, draw upon or demand payment under the Credit Facility, if any, then held by
the Trustee in accordance with its terms in an amount, after taking into account
any moneys then on deposit in the Credit Facility Account, and in a manner so as
to provide immediately available funds for principal or redemption price and
interest by 2:00 p.m. (New York City time) on such due date. If such funds for
whatever reason are not provided under the Credit Facility by 2:00 p.m. (New
York City time) on such date, then the Trustee shall immediately notify the
Company and demand payment from the Company under the Agreement and the Note of
an amount, after taking into account any moneys then on deposit in the Company
Account, and in a manner so as to provide in the Company Account immediately
available funds for principal or redemption price and interest by 4:00 p.m. (New
York City time) on such due date.
 
 
65

--------------------------------------------------------------------------------



 
(e) While the Credit Facility is in effect and there is no default in the
payment of principal or redemption price of or interest on the Bonds, any
amounts in the Company Account shall be paid to the Credit Facility Issuer to
the extent of any amounts that the Company owes the Credit Facility Issuer
pursuant to the Reimbursement Agreement (as certified in writing by the Credit
Facility Issuer to the Trustee and the Company). Any amounts remaining in the
Bond Fund (first, from the Credit Facility Account, and second, from the Company
Account) after payment in full of the principal or redemption price of and
interest on the Bonds (or provision for payment thereof) and payment of any
outstanding fees and expenses of the Trustee (including its reasonable attorney
fees and expenses) shall be paid, first, to the Credit Facility Issuer, to the
extent of any amounts that the Company owes the Credit Facility Issuer pursuant
to the Reimbursement Agreement (as certified in writing by the Credit Facility
Issuer to the Trustee and the Company) and, second, to the Company.


Section 6.03.  Revenues to Be Held for All Bondholders; Certain Exceptions
Revenues and investments thereof shall, until applied as provided in this
Indenture, be held by the Trustee first for the benefit of the holders of all
Outstanding Bonds and second for the benefit of any Credit Facility Issuer,
except that any portion of the Revenues representing principal or redemption
price of, and interest on, any Bonds previously called for redemption in
accordance with Article IX of this Indenture, shall be held for the benefit of
the holders of such Bonds only.
 
Section 6.04.  Creation of Rebate Fund There is created by the Issuer and
ordered maintained a separate deposit account in the custody of the Trustee a
fund to be designated “Ohio Water Development Authority - FirstEnergy Generation
Corp. Series 2006-A Rebate Fund.” Any provision hereof to the contrary
notwithstanding, amounts credited to the Rebate Fund shall be free and clear of
any lien hereunder.


The Trustee shall keep and make available to the Company such records concerning
the investment of the gross proceeds of the Bonds and the investment of earnings
from those investments as may be requested by the Company in order to enable the
Company to make the aforesaid computations as are required under Section 148(f)
of the Code. The Company shall obtain and keep such records of the computations
made pursuant to this Section as are required under Section 148(f) of the Code.


Within five days after the end of the fifth Bond Year and every fifth Bond Year
thereafter, and within five days after the payment in full of all Outstanding
Bonds, and, at the option of the Company, after the end of any other Bond Year,
the Company shall calculate the amount of Excess Earnings as of the end of that
Bond Year or the date of such payment and shall notify the Trustee in writing of
that amount. If the amount then on deposit in the Rebate Fund is in excess of
the Excess Earnings, the Trustee shall forthwith pay that excess amount to the
Company. If the amount then on deposit in the Rebate Fund is less than the
Excess Earnings, the Company shall, within five days after the date of the
aforesaid calculation, pay to the Trustee for deposit in the Rebate Fund, as
required under the Agreement, an amount sufficient to cause the Rebate Fund to
contain an amount equal to the Excess Earnings. The obligation of the Company to
make such payments shall remain in effect and be binding upon the Company
notwithstanding the release and discharge of this Indenture. Within 30 days
after the end of the fifth Bond Year and every fifth Bond Year thereafter, the
Trustee, acting on behalf of the Issuer, shall pay to the United States in
accordance with Section 148(f) of the Code from the moneys then on deposit in
the Rebate Fund an amount equal to 90% (or such greater percentage not in excess
of 100% as the Company in writing may direct the Trustee to pay) of the Excess
Earnings earned from the date of the original delivery of the Bonds to the end
of the applicable fifth Bond Year (less the amount of Excess Earnings, if any,
previously paid to the United States pursuant to this Section). Within 60 days
after the payment in full of all outstanding Bonds, the Trustee shall pay to the
United States in accordance with Section 148(f) of the Code from the moneys then
on deposit in the Rebate Fund an amount equal to 100% of the Excess Earnings
earned from the date of the original delivery of the Bonds to the date of such
payment (less the amount of Excess Earnings, if any, previously paid to the
United States pursuant to this Section) and any moneys remaining in the Rebate
Fund following such payment shall be paid to the Company. All computations of
Excess Earnings pursuant to this Section shall treat the amount or amounts, if
any, previously paid to the United States pursuant to this Section and Section
5.10 of the Agreement as amounts on deposit in the Rebate Fund.
 
 
66

--------------------------------------------------------------------------------



 
If all the gross proceeds of the Bonds, within the meaning of Section 148(f) of
the Code, are expended for the governmental purpose for which the Bonds were
issued within six months of the date of issuance of the Bonds, and it is not
anticipated that any other gross proceeds will arise during the remainder of the
term of the Bonds, then the provisions of this Section 6.04 and of Section 5.10
of the Agreement shall not be applicable except to the extent of any gross
proceeds that actually become available more than six months after the date of
issuance of the Bonds. Furthermore, if all of the gross proceeds of the Bonds
are invested at all times only in property which is not treated as “investment
property” under the Code, the provisions of this Section 6.04 and of Section
5.10 of the Agreement shall not be applicable.


The Trustee shall have no duty to verify any calculations performed pursuant to
this Section 6.04.


(End of Article VI)

-

67

--------------------------------------------------------------------------------



ARTICLE VII
CREDIT FACILITIES


Section 7.01.  Letter of Credit.  The initial Credit Facility hereunder shall be
the Letter of Credit.  The Letter of Credit shall provide for direct payments to
or upon the order of the Trustee as hereinafter set forth and shall be the
irrevocable obligation of the Bank to pay to or upon the order of the Trustee,
upon request and in accordance with the terms thereof (and the Trustee agrees to
draw on the Letter of Credit at such times and in such amounts as may be
required to provide the following amounts at the required times), up to (a) an
amount equal to the principal amount of the Bonds (i) to pay the principal of
the Bonds when due whether at stated maturity, upon redemption or acceleration
or (ii) to enable the Tender Agent to pay the portion of the purchase price
equal to the principal amount of Bonds purchased pursuant to Section 5.01 to the
extent remarketing proceeds are not available in the Remarketing Proceeds
Account for such purpose, plus (b) an amount equal to at least 36 days’ interest
accrued on the Bonds computed at the assumed maximum rate of ten percent (10%)
per annum (the “Interest Component”) (i) to pay interest on the Bonds when due
or (ii) to enable the Tender Agent to pay the portion of the purchase price of
the Bonds purchased pursuant to Section 5.01 equal to the interest accrued, if
any, on such Bonds to the extent remarketing proceeds are not available for such
purpose in the Remarketing Proceeds Account.


The Letter of Credit shall provide that if, in accordance with the terms of the
Indenture, the Bonds shall become immediately due and payable pursuant to any
provision of the Indenture, the Trustee shall be entitled to draw on the Letter
of Credit to the extent of the aggregate principal amount of the Bonds then
Outstanding plus, to the extent available under the Credit Facility, an amount
sufficient to pay interest on all Outstanding Bonds, less amounts for which the
Letter of Credit shall not have been reinstated. In no event will the Trustee be
entitled to make drawings under the Letter of Credit for the payment of any
amount due on any Bond held pursuant to Section 5.05 or otherwise registered in
the name of the Company.


Section 7.02.  Termination.  If at any time there shall cease to be any Bonds
Outstanding hereunder or if any then current Credit Facility is otherwise
terminated, the Trustee shall promptly surrender any such Credit Facility to the
Credit Facility Issuer for cancellation. The Trustee shall comply with the
procedures set forth in the Credit Facility relating to the termination thereof.


At any time all of the Bonds are subject to optional redemption pursuant to
Section 9.01(a), the Trustee shall, at the direction of the Company, but subject
to the conditions contained in this paragraph, deliver any Credit Facility for
cancellation in accordance with the terms thereof which cancellation may be
without substitution therefor or replacement thereof; provided, that the Company
shall not be entitled to give any such direction if the purchase price of any
Bonds to be purchased pursuant to Section 5.01(b)(ii) in connection with such
cancellation, determined under such Section 5.01(b)(ii), includes any premium
unless the Trustee has received written confirmation from the Credit Facility
Issuer that the Trustee can draw under a Credit Facility (other than any
Alternate Credit Facility being delivered in connection with such cancellation)
on the Purchase Date related to such purchase of Bonds in an aggregate amount
sufficient to pay the premium due upon such purchase of Bonds on such Purchase
Date. If the Interest Rate Mode for Bonds is the Commercial Paper Rate, in
addition to the written confirmation to the Trustee the Company shall notify the
Remarketing Agent to establish a Commercial Paper Rate Period for each such Bond
in accordance with Section 2.02(c)(i)(C)(1). Any such cancellation shall not
become effective, surrender of such Credit Facility shall not take place and
that Credit Facility shall not terminate, in any event, until payment by the
issuer of that Credit Facility shall have been made for any and all drawings by
the Trustee effected on or before such cancellation date (including, if
applicable, any drawings for payment of the purchase price of Bonds to be
purchased pursuant to Section 5.01(b)(ii) in connection with such cancellation).
Notice of any proposed cancellation of the Credit Facility shall be given by the
Company in writing to the Trustee at least twenty-five (25) days (forty (40)
days if the Interest Rate Mode is the Long-Term Rate) prior to the effective
date of such cancellation. Upon such cancellation, the Trustee shall surrender
such Credit Facility to the Credit Facility Issuer in accordance with its terms.
 
 
68

--------------------------------------------------------------------------------



 
Section 7.03.  Alternate Credit Facilities.  Subject to the conditions of this
Section 7.03, the Company may, at its option, provide for the delivery to the
Trustee of an Alternate Credit Facility having administrative terms acceptable
to the Trustee. The terms of the Alternate Credit Facility shall in all respects
material to the Bondholders be the same (except for the term, maximum interest
rate, number of days interest coverage and any redemption premium coverage, all
as set forth in such Alternate Credit Facility) as any Credit Facility then in
effect. Such Alternate Credit Facility shall have a term of not less than the
greater of (a) 364 days, or (b) if the Interest Rate Mode for any Bonds then in
effect is the Long-Term Rate, the then-remaining portion of the then-current
Long-Term Rate Period, and shall set forth a maximum interest rate on the Bonds
with respect to which drawings may be made, provided that such term shall end no
earlier than a June 1 or a December 1 as the case may be. At least twenty-five
(25) days (forty (40) days if the Interest Rate Mode is the Long-Term Rate)
prior to the proposed effective date of the proposed Alternate Credit Facility,
the Company shall give notice, which notice, if the Interest Rate Mode is the
Commercial Paper Rate, shall also contain a certification with respect to the
length of each Commercial Paper Rate Period permitted hereunder after delivery
of such Alternate Credit Facility, of such replacement to the Trustee, the
Remarketing Agent, the Paying Agent, the Tender Agent and the then current
Credit Facility Issuer, together with an opinion of Bond Counsel addressed to
the Trustee stating that the delivery of such Alternate Credit Facility to the
Trustee is authorized under this Indenture and complies with the terms hereof
and that the delivery of such Alternate Credit Facility will not adversely
affect the exclusion from gross income of the interest on the Bonds for federal
income tax purposes. If (x) all of the Bonds are then subject to optional
redemption pursuant to Section 9.01(a) and (y) if the purchase price of any
Bonds to be purchased pursuant to Section 5.01(b)(ii) in connection with such
cancellation or termination of the Credit Facility, determined under such
Section 5.01(b)(ii), includes any premium, the Trustee has received written
confirmation from the Credit Facility Issuer that the Trustee can draw under the
Credit Facility (other than the Alternate Credit Facility being delivered in
connection with such cancellation) on the Purchase Date related to such purchase
of Bonds in an aggregate amount sufficient to pay the premium due upon such
purchase of Bonds on such Purchase Date, then the Trustee shall (i) accept such
Alternate Credit Facility and surrender the previously held Credit Facility, if
any, to the previous Credit Facility Issuer for cancellation promptly on the day
the Alternate Credit Facility becomes effective and (ii) give the notice
provided for in Section 7.05; provided, further, however, that such Credit
Facility shall not be surrendered for cancellation until payment by the issuer
of the Credit Facility to be surrendered shall have been made for any and all
drawings by the Trustee effected on or before the date of such surrender for
cancellation (including any drawings for payment of the purchase price of Bonds
to be purchased pursuant to Section 5.01(b)(ii) in connection with such
cancellation). If the Interest Rate Mode for Bonds is the Commercial Paper Rate,
and if the preceding sentence is applicable, the notices required under this
Section 7.03 shall be delivered in sufficient time to permit the Remarketing
Agent to establish a Commercial Paper Rate Period for each such Bond in
accordance with Section 2.02(c)(i)(C)(1).
 
 
69

--------------------------------------------------------------------------------



 
If a Credit Facility is in effect, the Company may at its option cause an
Additional Credit Facility to be delivered to the Trustee to provide for any
portion of the principal or redemption or purchase price of (including premium,
if any), or interest on, the Bonds; provided that no Additional Credit Facility
shall be delivered, shall become effective or shall be drawn upon for any
payments hereunder unless the Trustee shall have also received (i) the opinion
of Bond Counsel referred to above (also addressed to the Credit Facility Issuer)
and the opinion of Counsel to the issuer of such Additional Credit Facility
addressed to the Trustee and the further opinion of Bond Counsel if required by
the last paragraph of this Section 7.03 upon delivery of an Alternate Credit
Facility, (ii) if such Bonds are then rated, notice from the Rating Agency to
the effect that such Rating Agency has reviewed the proposed Additional Credit
Facility and the provision of such Additional Credit Facility will not, by
itself, result in (A) a permanent withdrawal of the rating on the Bonds or (B) a
reduction in the then current rating on the Bonds, and (iii) if such Additional
Credit Facility is issued by an issuer other than the Credit Facility Issuer of
the Credit Facility then in effect, then the written consent of such Credit
Facility Issuer to the delivery of the Additional Credit Facility. The Company
shall promptly give written notice to the Trustee and, if the Interest Rate Mode
for Bonds is the Commercial Paper Rate, the Remarketing Agent of its intention
to cause delivery of any Additional Credit Facility. If the Interest Rate Mode
for Bonds is the Commercial Paper Rate, such notice from the Company shall
contain a certification with respect to the maximum length of each Commercial
Paper Rate Period permitted hereunder upon delivery of such Additional Credit
Facility. Upon receipt of such notice, if the Additional Credit Facility is
issued by an issuer other than the Credit Facility Issuer with respect to the
other Credit Facility then in effect, the Trustee will promptly mail a notice of
the delivery of the Additional Credit Facility by first class mail to the
Issuer, the Remarketing Agent, the Tender Agent, the Paying Agent and each
Bondholder at its registered address.


Any Alternate Credit Facility or Additional Credit Facility delivered to the
Trustee must be accompanied by an opinion of Counsel to the issuer or provider
of such Credit Facility addressed to the Trustee stating that such Credit
Facility is a legal, valid, binding and enforceable obligation of such issuer or
obligor in accordance with its terms. In addition, if the Company grants a
security interest in any cash, securities or investment property to the issuer
or provider of such Alternate Credit Facility or Additional Credit Facility, the
Company must furnish the Trustee with an opinion of Bond Counsel stating that
such grant will not adversely affect the exclusion from gross income of interest
on the Bonds for purposes of federal income taxation nor adversely affect any
security interest created under this Indenture in favor of the holders of the
Bonds.


Section 7.04.  Mandatory Purchase of Bonds.


(a) Prior to Expiration of Credit Facility. On the fifteenth day (or if such day
is not a Business Day, the preceding Business Day) preceding the stated
expiration of the term of the then current Credit Facility, the Bonds shall
become subject to mandatory purchase in accordance with Section 5.01(b)(ii) and
the Trustee shall give notice thereof in accordance with Section 7.05(a).


(b) Prior to Cancellation or Termination of Credit Facility. Upon notice
delivered by the Company pursuant to Section 7.02 or Section 7.03, the Bonds
shall become subject to mandatory purchase pursuant to Section 5.01(b)(ii) and
the Trustee shall give notice thereof in accordance with Section 7.05(a).


(c) At Direction of Credit Facility Issuer. Upon notice delivered to the Trustee
by the Credit Facility Issuer that states that an event of default has occurred
and is continuing under the Reimbursement Agreement, the Bonds shall become
subject to mandatory purchase pursuant to Section 5.01(b)(iii) and the Bond
Registrar shall give notice thereof in accordance with Section 7.05(b) and
Section 5.01(b)(iii).


Section 7.05.  Notices.


(a) The Trustee shall notify the Bond Registrar and the Bond Registrar shall
notify the Bondholders by first class mail, postage prepaid of the expiration,
termination or cancellation of the Credit Facility which will subject the Bonds
to mandatory purchase in accordance with Section 5.01(b)(ii) at least fifteen
(15), but not more than twenty-five (25), days (thirty (30), but not more than
forty (40), days if the Interest Rate Mode is the Long-Term Rate) before any
Purchase Date resulting from such expiration, termination or cancellation. The
notice will state:
 
 
70

--------------------------------------------------------------------------------



 
(i) that the Credit Facility is expiring or being cancelled or terminated;
 
(ii) the Purchase Date; and


(iii) that the Bonds will be subject to mandatory purchase (and the purchase
therefor) on the Purchase Date in accordance with Section 5.01(b)(ii) and that
if any owner shall fail to deliver a Bond for purchase with an appropriate
instrument of transfer to the Tender Agent on the Purchase Date, and if the
Tender Agent is in receipt of the purchase price therefor, such Bond not
delivered shall nevertheless be purchased on the Purchase Date and shall cease
to accrue interest on and from such date.


(b) The Trustee shall promptly notify the Bond Registrar and the Bond Registrar
shall, as soon as practicable, but in no event later than one Business Day prior
to the Purchase Date, notify the Bondholders by first class mail, postage
prepaid, of a mandatory purchase of Bonds at the direction of the Credit
Facility Issuer as a result of the receipt by the Trustee of a notice from the
Credit Facility Issuer stating that an event of default has occurred and is
continuing under the Reimbursement Agreement. The notice will state:


(i) that the Bonds are subject to mandatory purchase at the direction of the
Credit Facility Issuer as a result of an event of default occurring and
continuing under the Reimbursement Agreement;


(ii) the Purchase Date, which shall occur on the third Business Day after the
date of receipt by the Trustee of the notice from the Credit Facility Issuer;
and


(iii) that the Bonds will be subject to mandatory purchase (and the purchase
price therefor) on the Purchase Date in accordance with Section 5.01(b)(iii) and
that if any owner shall fail to deliver a Bond for purchase with an appropriate
instrument of transfer to the Tender Agent on the Purchase Date, and if the
Tender Agent is in receipt of the purchase price therefor, such Bond not
delivered shall nonetheless be purchased on the Purchase Date and cease to
accrue interest on and from such date; and


(c) Copies of any notices required by this Section 7.05 shall also be sent to
the Issuer, the Credit Facility Issuer, the Tender Agent, the Remarketing Agent
and the Paying Agent.


Section 7.06.  Other Credit Enhancement; No Credit Facility. Anything else to
the contrary in this Article VII or in this Indenture notwithstanding, upon a
mandatory purchase of the Bonds as set forth in Section 5.01(b)(ii), the Company
shall not be required to provide a Credit Facility or other credit enhancement
or the Company may provide credit enhancement other than a Credit Facility
providing for (i) the payment of the principal, interest and redemption payment
on the Bonds or a portion thereof or (ii) payment of the purchase price of the
Bonds; provided, however, such credit enhancement shall have administrative
provisions reasonably satisfactory to the Trustee, the Tender Agent and the
Remarketing Agent and the Company shall provide the Trustee with an opinion of
Bond Counsel addressed to the Trustee stating that the absence of a Credit
Facility or other credit enhancement or the delivery of such other credit
enhancement will not adversely affect the exclusion from gross income of
interest on the Bonds for federal income tax purposes.


(End of Article VII)

 

71

--------------------------------------------------------------------------------



ARTICLE VIII
SECURITY FOR AND INVESTMENT OR DEPOSIT OF FUNDS


Section 8.01.  Deposits and Security Therefor All deposits with the Trustee as
trust funds whether original deposits under this Section 8.01 or deposits or
re-deposits in time accounts under Section 8.02 shall, to the extent not
insured, be secured by a pledge of securities to the extent required by
applicable law for such trust deposits. The Trustee may deposit such moneys with
any other depositary which is authorized to receive them and is subject to
supervision by public banking authorities. All deposits in any other depositary
in excess of the amount covered by insurance (whether under this Section or
under Section 8.02 as aforementioned) shall, to the extent permitted by law, be
secured by a pledge of direct obligations of the United States of America having
an aggregate market value, exclusive of accrued interest, at all times at least
equal to the balance so deposited. Such security shall be deposited with a
Federal Reserve Bank, with the corporate trust department of the Trustee as
authorized by law with respect to trust funds or with a bank or trust company
qualified to be Trustee pursuant to Section 12.13.


Section 8.02. Investment or Deposit of Funds. The Trustee shall, at the written
request and direction of the Company, invest moneys held in the Rebate Fund
established under this Indenture in Governmental Obligations; provided that all
Governmental Obligations shall mature not later than the date when the amounts
will foreseeably be needed for purposes of this Indenture.


At the specific written direction of the Company, the Trustee shall invest
moneys held in the Bond Fund (except moneys in the Credit Facility Account) in
(i) Governmental Obligations and/or (ii) money market fund shares issued by a
money market fund rated “AAAm” or “AAAm-G” or better by S&P (“Money Market
Funds”), notwithstanding that (a) the Trustee or its Affiliates charges and
collects fees and expenses from such funds for services rendered, (b) the
Trustee charges and collects fees and expenses for services rendered pursuant to
this Indenture, and (c) services performed for such funds and pursuant to this
Indenture may converge at any time. The Trustee and its Affiliates are expressly
authorized to charge and collect all fees and expenses from such funds for
services rendered to such funds in addition to any fees and expenses the Trustee
may charge and collect for services rendered pursuant to this Indenture. Any
such investments shall mature on or before the date or dates when the payments
in respect of principal of or interest on the Bonds for which such moneys are
held are to become due. In the absence of such written direction, the Trustee
shall have no duty to invest such moneys except as provided in Section 8.03.
Moneys held in the Credit Facility Account shall not be invested and the Trustee
shall not be liable for the payment of interest thereon. Any such investments
shall be held by or under the control of the Trustee and shall be deemed at all
times a part of the Bond Fund. Any investment made in accordance with this
Indenture may be (i) executed by the Trustee or the Company with or through the
Trustee or its Affiliates, and (ii) made in securities of any entities for which
the Trustee or any of its Affiliates serves as distributor, advisor or other
service provider.


The interest and income received upon investment of the Rebate Fund and any
profit or loss resulting from the sale of any investment shall be added or
charged to such Fund. In the case of all Revenues representing moneys held in
the Bond Fund such interest or income received or paid shall be held in the Bond
Fund with a corresponding credit against the Company’s obligation to make
payments under the Note.


The value of any investments held in the Bond Fund or the Rebate Fund shall be
determined as of the end of each month. The value of any such investments shall
be calculated by the Trustee in accordance with its customary procedures.


The Trustee shall have no liability whatsoever for any loss, fee, tax or other
change on any investment, reinvestment, or liquidation of an investment
hereunder, except as a result of its own willful misconduct or negligence or
that of its agents, officers and employees.
 
 
72

--------------------------------------------------------------------------------



 
Section 8.03. Investment by the Trustee. If the Company shall not give
directions as to investment of money held by the Trustee, or if an Event of
Default has occurred and is continuing hereunder, the Trustee shall make such
investments in Government Obligations or Money Market Funds as are permitted
under applicable law, this Indenture and as it deems advisable. The Trustee
shall be permitted to charge to the Company its standard fees and all expenses
in connection with any services performed in accordance with this Section 8.03.


(End of Article VIII)

 

73

--------------------------------------------------------------------------------



ARTICLE IX
REDEMPTION OF BONDS


Section 9.01.  Redemption Dates and Prices. The Bonds shall be subject to
redemption prior to maturity in the amounts, at the times and in the manner
provided in this Article IX. Payment of the redemption price of any Bond shall
be made on the redemption date only upon the surrender to any Paying Agent of
any Bond so redeemed.


(a) Optional Redemption.  (i)  Whenever the Interest Rate Mode for Bonds is the
Daily Rate, Weekly Rate or Semi-Annual Rate, such Bonds shall be subject to
redemption at the option of the Issuer, upon the direction of the Company, in
whole or in part, at a redemption price of 100% of the principal amount thereof
on any Interest Payment Date.


(ii) Whenever the Interest Rate Mode for Bonds is the Dutch Auction Rate, such
Bonds shall be subject to redemption at the option of the Issuer, upon the
direction of the Company, in whole or in part, at a redemption price of 100% of
the principal amount thereof, plus interest accrued, if any, to the redemption
date, on the Business Day immediately succeeding any Auction Date.


(iii) Whenever the Interest Rate Mode for a Bond is the Commercial Paper Rate,
such Bond shall be subject to redemption at the option of the Issuer, upon the
direction of the Company, in whole or in part, at a redemption price of 100% of
the principal amount thereof on the Interest Payment Date for each Commercial
Paper Rate Period for that Bond.


(iv) Whenever the Interest Rate Mode for Bonds is the Annual Rate, such Bonds
shall be subject to redemption at the option of the Issuer, upon the direction
of the Company, in whole or in part at a redemption price equal to 100% of the
principal amount thereof on the final Interest Payment Date for such Annual Rate
Period.


(v) Whenever the Interest Rate Mode for Bonds is the Two-Year Rate, such Bonds
shall be subject to redemption at the option of the Issuer, upon the direction
of the Company, in whole or in part , at a redemption price equal to 100% of the
principal amount thereof on the final Interest Payment Date for such Two-Year
Rate Period.


(vi) Whenever the Interest Rate Mode for Bonds is the Three-Year Rate, such
Bonds shall be subject to redemption at the option of the Issuer, upon the
direction of the Company, in whole or in part, at a redemption price equal to
100% of the principal amount thereof on the final Interest Payment Date for such
Three-Year Rate Period.


(vii) Whenever the Interest Rate Mode for Bonds is the Five-Year Rate, such
Bonds shall be subject to redemption at the option of the Issuer, upon the
direction of the Company, in whole or in part, at a redemption price equal to
100% of the principal amount thereof on the final Interest Payment Date for such
Five-Year Rate Period.


(viii) Whenever the Interest Rate Mode for Bonds is the Long-Term Rate, such
Bonds shall be subject to redemption at the option of the Issuer, upon the
direction of the Company, in whole or in part, (A) on the final Interest Payment
Date for such Long-Term Rate Period, at a redemption price equal to 100% of the
principal amount thereof plus accrued interest to the date of redemption and (B)
prior to the end of the then current Long-Term Rate Period at any time during
the redemption periods and at the redemption prices set forth below, plus
interest accrued, if any, to the redemption date:
 
 
74

--------------------------------------------------------------------------------


 
 


Original Length of
Current Long-Term
Rate Period (Years)
 
 
Commencement of Redemption Period
 
Redemption Price
as Percentage
of Principal
 
 
More than 15 years
 
   

Tenth anniversary of com-mencement of Long-Term Rate Period

   

100%


 

Greater than 10 years but equal to or less than
15 years
 
   
Fifth anniversary of com- mencement of Long-Term Rate Period

   

100%


 

Equal to or less than 10 years
 
   
Non-callable

   
Non-callable

 


                                 If the Company has given notice of a change in
the Long-Term Rate Period pursuant to Section 2.02(d) or notice of Conversion of
the Interest Rate Mode for the Bonds to the Long-Term Rate pursuant to Section
2.02(e) and, at least forty (40) days prior to such change in the Long-Term Rate
Period for the Bonds or such Conversion of an Interest Rate Mode for the Bonds
to the Long-Term Rate the Company has provided (i) a certification of the
Remarketing Agent to the Trustee and the Issuer that the foregoing schedule is
not consistent with Prevailing Market Conditions and (ii) an opinion of Bond
Counsel addressed to the Trustee and the Issuer that a change in the redemption
provisions of the Bonds will not adversely affect the exclusion from gross
income of interest on the Bonds for federal income tax purposes, the foregoing
redemption periods and redemption prices may be revised, effective as of the
date of such change in the Long-Term Rate Period or the Conversion Date, as
determined by the Remarketing Agent in its judgment, taking into account the
then Prevailing Market Conditions as set forth in such certification, which
shall be appended by the Trustee to its counterpart of this Indenture. Any such
revision of the redemption periods and redemption prices shall not be considered
an amendment of or a supplement to this Indenture and shall not require the
consent of any Bondholder or any other Person or entity.


(ix) Extraordinary Optional Redemption During Long-Term Rate Period. Whenever
the Interest Rate Mode for Bonds is the Long-Term Rate, such Bonds shall be
subject to redemption at the option of the Issuer, upon the direction of the
Company, at any time in whole, at a redemption price of 100% of the principal
amount thereof, without premium, plus accrued interest, if any, to the date
fixed for redemption if the Company has determined that:


(A) any federal, state or local body exercising governmental or judicial
authority has taken any action which results in the imposition of burdens or
liabilities with respect to the Project, or any facilities serviced thereby,
rendering impracticable or uneconomical the operation of all or a substantial
portion of the Project (or the facilities serviced thereby) by the Company,
including, without limitation, the condemnation or taking by eminent domain of
all or a substantial portion of the Project or any facilities serviced thereby;
or


(B) changes in the economic availability of raw materials, operating supplies,
or facilities or technological or other changes have made the continued
operation of all or a substantial portion of the Project, or the operation of
the facilities serviced thereby, uneconomical; or


(C) all or a substantial portion of the Project has been damaged or destroyed to
such an extent that it is not practicable or desirable to rebuild, repair or
restore the Project; or


(D) as a result of any changes in the Constitution of the State of Ohio or the
Constitution of the United States of America or by legislative or administrative
action (whether state or federal) or by final decree, judgment or order of any
court or administrative body (whether state or federal) after any contest
thereof by the Company in good faith, this Indenture, the Agreement, the Note or
the Bonds shall become void or unenforceable or impossible of performance in
accordance with the intent and purposes of the parties as expressed in this
Indenture or the Agreement; or
 
 
75

--------------------------------------------------------------------------------



 
(E) any court or administrative body shall enter a judgment, order or decree, or
shall take administrative action, requiring the Company to cease all or any
substantial part of its operations served by the Project to such extent that the
Company is or will be prevented from carrying on its normal operations at the
facilities being served by such Project for a period of at least six (6)
consecutive months; or


(F) the Company has terminated operations at the facilities being served by the
Project.


Any such redemption shall be made not more than one year from the date of such
determination by the Company.


(b) Special Mandatory Redemption. The Bonds shall be subject to special
mandatory redemption in whole (or in part, if in the opinion of Bond Counsel
such partial redemption will preserve the exclusion from gross income for
federal income tax purposes of interest on the Bonds remaining Outstanding after
such redemption) at any time at a redemption price equal to 100% of the
principal amount thereof, plus interest accrued to the date fixed for
redemption, if a “final determination” is made that the interest paid or payable
on any Bond to other than a “substantial user” of the Project or a “related
person” (within the meaning of Section 147(a) of the Code) is or was includable
in the gross income of the owner thereof for federal income tax purposes under
the Code, as a result of the failure of the Company to observe or perform any
covenant, condition or agreement on its part to be observed or performed under
the Agreement or the inaccuracy of any representation or warranty by the Company
under the Agreement. A “final determination” shall be deemed to have occurred
upon the issuance of a published or private ruling or technical advice by the
Internal Revenue Service or a judicial decision in a proceeding by any court of
competent jurisdiction in the United States (from which ruling, advice, or
decision no further right of appeal exists), in all cases in which the Company,
at its expense, has participated or been a party or has been given the
opportunity to contest the same or to participate or be a party, or receipt by
the Company of an opinion of Bond Counsel to such effect obtained by the Company
and rendered at the request of the Company. Any special mandatory redemption
shall be made as soon as practicable but in any event not more than one hundred
eighty (180) days from the date of such “final determination”. Not later than
sixty (60) days after a “final determination” is so made, the Company may advise
the Trustee in writing and may specify the date, which shall be not later than
the 180th day from the date of such “final determination” on which the Bonds are
to be redeemed in accordance with this Section 9.01(b). If no date is so
specified, the Trustee shall establish a redemption date which shall be the
120th day, or if such day is not a Business Day, the next succeeding Business
Day, following the delivery of notice to the Trustee of the making of a “final
determination”. Any special mandatory redemption of less than all of the Bonds
shall be in such manner as the Trustee, with the advice of Bond Counsel, shall
deem proper. If the Indenture has been released in accordance with Section 16.01
prior to the occurrence of a “final determination”, the Bonds will not be
redeemed pursuant to this Section 9.01(b).
 
 
76

--------------------------------------------------------------------------------


 
                                 If the Trustee receives written notice from any
Bondholder to the effect that (i) the owner has been notified in writing by the
Internal Revenue Service that it proposes to include the interest on any Bond in
the gross income of such Bondholder, which the Trustee determines is for any of
the reasons described in this Section 9.01(b) or any other proceeding has been
instituted against such Bondholder which may lead to a final determination as
described in this Section 9.01(b), and (ii) such Bondholder will afford the
Company the opportunity to contest the same, either directly or in the name of
the Bondholder, and until a conclusion of any appellate review, if sought, and
the Trustee has no reason to believe that such information is not accurate, then
the Trustee shall promptly give notice thereof to the Company, the Issuer, the
Remarketing Agent, the Paying Agent, the Credit Facility Issuer and the Tender
Agent and to the owners of all Bonds then Outstanding. The Trustee shall
thereafter coordinate any similar requests or notices it may have received from
other Bondholders and shall from time to time request the Company to advise it
of the progress of any administrative proceedings or litigation. If the Trustee
has been advised in writing by the Company or any Bondholder who has delivered
the above notice that a final determination has thereafter occurred, the Trustee
shall make demand for prepayment of the Note or necessary portion thereof from
the Company and give notice of the redemption of the appropriate amount of
Bonds, the redemption date to be not later than the date specified in this
Section. In taking any action or making any determination under this subsection,
the Trustee may rely on an opinion of Counsel.


(c) Purchase in Lieu of Redemption.  Bonds subject to optional redemption as
provided in this Section may be purchased in lieu of redemption on the
applicable redemption date at a purchase price equal to 100% of the principal
amount thereof, plus accrued interest thereon to, but not including, the date of
such purchase, if the Trustee has received a written request from the Company on
or before the Business Day prior to the date the Bonds would otherwise be
subject to redemption specifying that moneys provided or to be provided by the
Company shall be used to purchase such Bonds in lieu of redemption. Moneys
received for such purpose shall be held by the Trustee in trust for the
registered owner of the Bonds so purchased. While a Credit Facility is in place,
any such purchase will be made from moneys received from a drawing on such
Credit Facility and applied as provided herein; notwithstanding anything else
herein to the contrary, in that instance and for purposes of this Indenture and
the Bonds, the date of such purchase shall be deemed to be a Purchase Date, the
Bonds so purchased shall be deemed to be Pledged Bonds and shall be held by the
Tender Agent pursuant to Section 5.05, and any references to Section 5.01 shall
be deemed to also include and refer to Section 9.01(c). No purchase of Bonds by
the Company pursuant to this subsection or advance or use of any moneys to
effectuate any such purpose shall be deemed to be a payment or redemption of the
Bonds or any portion thereof, and such purchase shall not operate to extinguish
or discharge the indebtedness evidenced by such Bonds. Bonds purchased under
this Section 9.01(c) shall not be remarketed or otherwise sold unless the
Trustee has received an opinion of Bond Counsel to the effect that such
transaction does not adversely affect the exclusion from gross income of
interest on the Bonds for federal income tax purposes.


Section 9.02.  Company Direction of Optional Redemption  The Issuer shall direct
the Trustee to call Bonds for optional redemption only when it shall have been
notified by the Company in writing to do so. So long as a Credit Facility is
then held by the Trustee, the Trustee may call Bonds for optional redemption
only if it has received written confirmation from the Credit Facility Issuer
that the Credit Facility can be drawn on to pay any redemption premium and that
the Trustee will receive on or prior to the redemption date, from the proceeds
of drawings under a Credit Facility, sufficient moneys to pay the redemption
price (including premium, if any) of the Bonds to be called for redemption, plus
accrued interest thereon and in the case of a partial redemption, confirmation
that the Credit Facility shall be available to provide moneys in the amounts
specified in Section 7.01 for the payment of principal, purchase price and
interest on the remaining Outstanding Bonds. Notice of any optional redemption
to the Trustee shall specify the principal amount of Bonds to be redeemed and
the redemption date. The Company will give the notice to the Trustee and the
Trustee shall give prompt notice to the Bond Registrar at least fifteen (15)
days but not more than ninety (90) days prior to the day on which the Bond
Registrar is required to give notice of such optional redemption to the
Bondholders.
 

 
77

--------------------------------------------------------------------------------


 
                                 Section 9.03.  Selection of Bonds to be Called
for Redemption  Except as otherwise provided herein or in the Bonds, if less
than all the Bonds are to be redeemed, the particular Bonds to be called for
redemption shall be selected by any method determined by the Bond Registrar to
be fair and reasonable; provided, however, that in connection with any
redemption of Bonds, the Bond Registrar shall first select for redemption any
Bonds held pursuant to Section 5.05 and provided that if, as stated in a
certificate of the Company delivered to the Bond Registrar, the Company shall
have offered to purchase all Bonds then Outstanding and less than all of such
Bonds shall have been tendered to the Company for such purchase, the Bond
Registrar, at the written direction of the Company, shall select for redemption
Bonds which have not been so tendered. The Bond Registrar shall treat any Bond
of a denomination greater than the minimum authorized denomination for the
Interest Rate Mode then applicable to the Bonds as representing that number of
separate Bonds each of that minimum authorized denomination (and, if any Bond is
not in a denomination that is an integral multiple of the minimum authorized
denomination for such Interest Rate Mode, one separate Bond of the remaining
principal amount of the Bond) as can be obtained by dividing the actual
principal amount of such Bond by that minimum authorized denomination; provided
that no Bond shall be redeemed in part if it results in the unredeemed portion
of the Bond being in a principal amount other than an authorized denomination.


Section 9.04.  Notice of Redemption.


(a) The notice of the call for redemption of Bonds shall state (i) the complete
official name of the issue, (ii) the Bonds or portion thereof to be redeemed by
designation, letters, CUSIP numbers or other distinguishing marks, interest
rate, Maturity Date and principal amount, (iii) the redemption price to be paid,
(iv) the date fixed for redemption, (v) that interest shall cease to accrue
after the date fixed for redemption, (vi) the place or places, by name and
address, where the amounts due upon redemption are payable and (vii) the name
and telephone number of the Person to whom inquiries regarding the redemption
may be directed; provided, however, that the failure to identify a CUSIP number
for said Bonds in the redemption notice, or the inclusion of an incorrect CUSIP
number, shall not affect the validity of such redemption notice; and provided
further that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Bond or as contained in
such notice. The notice shall be given by the Bond Registrar on behalf of the
Issuer by mailing a copy of the redemption notice by first class mail postage
prepaid, at least thirty (30) days (fifteen (15) days if the Interest Rate Mode
for such Bonds is the Dutch Auction Rate) but no more than ninety (90) days
prior to the date fixed for redemption, to the owner of each Bond subject to
redemption in whole or in part at the owner’s address shown on the Bond Register
and to the Trustee if it is not also Bond Registrar. When the Bonds are not held
in a Book-Entry System a second notice shall be sent in the same manner
described above not more than ninety (90) days after the redemption date to the
owner of any redeemed Bond which was not presented for payment on the redemption
date. Any Bond which is remarketed subsequent to a notice of redemption being
delivered, but prior to the date of such redemption, shall be delivered to the
purchaser thereof accompanied by such notice. Furthermore, if any Bonds in a
Dutch Auction Rate Period are to be redeemed and those Bonds are held by the
Depository, the Bond Registrar shall include in the notice of the call for
redemption delivered to the Depository: (i) under an item entitled “Publication
Date for Depository Purposes”, the Interest Payment Date prior to the redemption
date, and (ii) an instruction to the Depository to (x) determine on such
Publication Date after the Auction held on the immediately preceding Auction
Date has settled, the Depository participants whose Depository positions will be
redeemed and the principal amount of such Bonds to be redeemed from each such
position ( the “Securities Depository Redemption Information”), and (y) notify
the Auction Agent immediately after such determination of the positions of the
Depository participants in such Bonds immediately prior to such Auction
settlement, the positions of the Depository participants in such Bonds
immediately following such Auction settlement, and the Securities Depository
Redemption Information; for purposes of this sentence, the term “Publication
Date” shall mean three Business Days after the Auction Date next preceding such
redemption date. Failure to receive notice pursuant to this Section, or any
defect in that notice, as to any Bond shall not affect the validity of the
proceedings for the redemption of any other Bond. Notices of redemption shall
also be mailed to the Remarketing Agent, the Auction Agent, the Paying Agent and
any Credit Facility Issuer.
 
 
78

--------------------------------------------------------------------------------



 
(b) The Bond Registrar shall take the following additional actions with respect
to such redemption notice, but no defect in the following actions or any failure
to take the same shall defeat the effectiveness of the foregoing redemption
notice:


(i) At least thirty-one (31) days prior to the date fixed for redemption, such
redemption notice shall be given by (1) registered or certified mail, postage
prepaid, (2) legible facsimile transmission or (3) overnight delivery service,
to the following securities depository:


The Depository Trust Company, 711 Stewart Avenue, Garden City, New York 11530;
Facsimile transmission: (516) 227-4039 or (516) 227-4190;


(ii) At least thirty-one (31) days before the date fixed for redemption, such
redemption notice shall be given by (1) registered or certified mail, postage
prepaid, (2) legible facsimile transmission or (3) overnight delivery service,
to the following services and others as may be selected by the Bond Registrar in
its sole discretion (or, if such services are no longer in existence to such
other information service of national recognition that disseminates redemption
information as is specified in writing by the Company to the Bond Registrar):


(A) Financial Information, Inc.’s Financial Daily Called Bond Service 30
Montgomery Street, 10th Floor, Jersey City, New Jersey 07302 Attention: Editor;
and


(B) Standard & Poor’s JJ Kenny Repository, 55 Water Street, 45th Floor, New
York, New York 10041-0003.


(iii) In undertaking to comply with the requirements of this subsection (b), the
Bond Registrar shall not incur any liability as a result of the failure to
provide such notice to any such institutions or as a result of any defect
therein.


(c) If, at the time of the mailing of notice of any optional redemption, the
Trustee shall not have received moneys sufficient to redeem all the Bonds called
for redemption, such notice may state that it is conditional in that it is
subject to the receipt of such moneys by the Trustee not later than the
redemption date, and such notice shall be of no effect unless such moneys are so
received.


Section 9.05.  Bonds Redeemed in Part. Any Bond which is to be redeemed only in
part shall be surrendered at a place stated for the surrender of Bonds called
for redemption in the notice provided for in Section 9.04 (with due endorsement
by, or a written instrument of transfer in form satisfactory to the Bond
Registrar duly executed by, the owner thereof or his attorney duly authorized
writing) and the Issuer shall execute and the Authenticating Agent shall
authenticate and deliver to the owner of such Bond without service charge, a new
Bond or Bonds, of any authorized denomination as requested by such owner in
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Bond so surrendered.


(End of Article IX)

 

79

--------------------------------------------------------------------------------



ARTICLE X
COVENANTS OF THE ISSUER


Section 10.01.  Payment of Principal of and Interest on Bonds The Issuer shall
promptly pay or cause to be paid the principal or applicable redemption price of
and the interest on every Bond issued hereunder according to the terms thereof,
but shall be required to make such payment or cause such payments to be made
only out of Revenues. The Issuer shall appoint one or more Paying Agents for
such purpose, each such agent to be a national banking association, a bank and
trust company or a trust company. The Issuer hereby appoints the Tender Agent to
act as Paying Agent in respect of the Bonds, and designates the Designated
Office of such agent as the place of payment in respect of the Bonds. The
aforesaid appointments and designations shall remain in effect until notice of
change is filed with the Trustee.


The Issuer shall appoint a Paying Agent in each city or political subdivision
specified as a place of payment of the Bonds at an office at which Bonds may be
presented or surrendered for payment, or for registration, transfer, or
exchange. The Issuer shall give prompt written notice to the Trustee of the
designation of each such Paying Agent and of its designated office location for
purposes of such agency, and of any change in the Paying Agent or of its
designated office location. Any Paying Agent other than the Trustee shall be a
Person which is acceptable to the Company and which would meet the requirements
for qualification as a successor Trustee imposed by Section 12.13.


Any corporation into which any Paying Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
consolidation or conversion to which any Paying Agent shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of any Paying Agent, shall be the successor of the Paying Agent hereunder, if
such successor corporation is otherwise eligible as a successor Trustee under
Section 12.13, without the execution or filing of any further act on the part of
the parties hereto or the Paying Agent or such successor corporation.


Any Paying Agent may at any time resign by giving written notice of resignation
to the Trustee, the Issuer and the Company. The Issuer may at any time terminate
the agency of any Paying Agent by giving written notice of termination to such
Paying Agent, the Trustee and the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time any Paying Agent
shall cease to be eligible under this Section, the Issuer may appoint a
successor Paying Agent, shall give written notice of such appointment to the
Trustee, the Bond Registrar and the Company and shall cause the Bond Registrar
to mail notice of such appointment to the owners of Bonds as the names and
addresses of such owners appear on the Bond Register. In the event the Issuer
shall fail to appoint a successor Paying Agent upon the resignation or removal
of the Paying Agent, the Trustee shall either appoint a successor Paying Agent
or itself act as a Paying Agent until the appointment of a successor Paying
Agent. Anything herein to the contrary notwithstanding, a Paying Agent that is
also the Tender Agent (i) may not resign unless it also resigns as Tender Agent
and such resignation shall be in accordance with Section 13.02(b) and (ii) may
not be removed as a Paying Agent unless it is also removed as Tender Agent.


The Issuer shall require any Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree that
such Paying Agent will (i) hold all sums held by it for the payment of the
principal or redemption price of, or interest on, Bonds in trust for the benefit
of the owners of such Bonds until such sums shall be paid to such owners or
otherwise disposed of as herein provided, (ii) give the Trustee notice of any
default by the Issuer or the Company in the making of any payment of principal
or redemption price or interest on the Bonds of which the Paying Agent has
actual knowledge and (iii) at any time during the continuance of such default,
upon the written request of the Trustee, forthwith pay to the Trustee all sums
so held in trust by such Paying Agent.
 
 
80

--------------------------------------------------------------------------------



 
Section 10.02.  Corporate Existence; Compliance with Laws To the extent
permitted by law the Issuer shall maintain its corporate existence, and shall
use its best efforts to maintain and renew all its rights, powers, privileges
and franchises or to assure the assignment of its rights under this Indenture
and the Bonds to, and the assumption of its obligations under this Indenture and
the Bonds by, any successor public body. The Issuer shall comply with all valid
and applicable laws, acts, rules, regulations, permits, orders, requirements and
directions of any legislative, executive, administrative or judicial body
pertaining to the Project or the Bonds.


Section 10.03.  Enforcement of Agreement; Prohibition Against Amendments; Notice
of Default. The Issuer shall cooperate with the Trustee in enforcing the payment
of all amounts payable under the Agreement and the Note and shall require the
Company to perform its obligations thereunder. So long as no Event of Default
hereunder shall have occurred and be continuing, the Issuer may exercise all its
rights under the Agreement as amended or supplemented from time to time, except
that it shall not amend the Agreement in any respect relating to the Bonds
without the consent of the Trustee pursuant to Section 15.03. Prior to making
any such amendment, the Issuer shall file with the Trustee (i) a copy of the
proposed amendment and (ii) except in the case of amendments to the Agreement
made to cure any ambiguity or to correct or supplement any provision contained
therein which may be defective or inconsistent with any other provision
contained therein or herein or to make such other provisions in regard to
matters or questions arising under the Agreement which shall not be inconsistent
with the provisions of the Agreement or this Indenture, an opinion of Bond
Counsel addressed to the Trustee and the Credit Facility Issuer to the effect
that such amendment or supplement will not adversely affect the exclusion from
gross income of the holders thereof of interest on the Bonds for federal income
tax purposes and, unless the Trustee shall have otherwise given its consent to
such amendment or supplement, an opinion of counsel to the effect that such
amendment or supplement will not otherwise adversely affect the interests of the
Bondholders. The Issuer shall give prompt written notice to the Trustee of any
default actually known to the Issuer under the Agreement or the Note or any
amendment or supplement thereto.


Section 10.04.  Further Assurances. Except to the extent otherwise provided in
this Indenture, the Issuer shall not enter into any contract or take any action
by which the rights of the Trustee or the Bondholders may be impaired and shall,
from time to time, execute and deliver such further instruments and take such
further action as may be required to carry out the purposes of this Indenture.


Section 10.05.  Bonds Not to Become Arbitrage Bonds. The Issuer covenants with
the holders of the Bonds that, notwithstanding any other provision of this
Indenture or any other instrument, it will not take or permit to be taken on its
behalf (to the extent it retained or retains direction or control) any actions
and will make no investment or other use of the proceeds of the Bonds which
would cause the Bonds to be arbitrage bonds under Section 148 of the Code and it
further covenants that it will comply with the requirements of such Section. The
foregoing covenants shall extend throughout the term of the Bonds, to all funds
created under this Indenture and all moneys on deposit to the credit of any such
fund, and to any other amounts which are Bond proceeds for purposes of Section
148 of the Code and the regulations thereunder.
 
 
81

--------------------------------------------------------------------------------



 
Section 10.06.  Financing Statements. The Issuer, at the expense of the Company,
shall cooperate with the Trustee to cause this Indenture and any supplements
hereto or financing statements to be filed in such manner and at such places as
may be required by law to fully protect the security of the holders of the Bonds
and the right, title and interest of the Trustee in and to the rights and
interests assigned to the Trustee under this Indenture. The Issuer shall execute
or cause to be executed any and all further instruments as may be required by
law or as shall reasonably be requested in writing by the Trustee for such
protection of the interests of the Trustee and the Bondholders, and shall
furnish satisfactory evidence to the Trustee of filing and refiling of such
instruments and of every additional instrument which shall be necessary to
preserve the lien of this Indenture upon the rights and interests assigned to
the Trustee under this Indenture until the principal of and interest on the
Bonds issued hereunder shall have been paid. The Trustee shall execute or join
in the execution of any such further or additional instrument delivered to it at
such time or times and in such place or places as it may be advised by an
opinion of Counsel will preserve the lien of this Indenture upon the rights and
interests assigned to the Trustee under this Indenture until the aforesaid
principal shall have been paid. The Trustee shall not be responsible for (i) the
validity, priority, recording, rerecording, filing or refiling of this Indenture
or any supplemental indenture or (ii) any financing statements, amendments
thereto or continuation statements. Any filing, refiling, renewal, continuation
and/or amendment, pursuant to this Section, shall be at the expense of the
Company.


(End of Article X)

 

82

--------------------------------------------------------------------------------



ARTICLE XI
EVENTS OF DEFAULT AND REMEDIES


Section 11.01.  Events of Default Defined. Each of the following shall be an
“Event of Default” hereunder:


(a) Payment of the principal or redemption price of any Bond is not made when it
becomes due and payable at maturity or upon unconditional proceedings for
redemption; or


(b) Payment of any interest on any Bond is not made, (i) if such Bond bears
interest at a Commercial Paper Rate, Dutch Auction Rate, Daily Rate, Weekly Rate
or Semi-Annual Rate, when due, and (ii) if such Bond bears interest in any other
Interest Rate Mode, then within one Business Day of when it becomes due and
payable; or


(c) If no Credit Facility is then held by the Trustee, any “Event of Default”
under the Note occurs and is continuing; or


(d) Payment of the purchase price of any Bond required to be purchased pursuant
to Section 5.01 is not made when such payment has become due and payable; or


(e) If a Credit Facility is then held by the Trustee, receipt by the Trustee, on
or before the close of business on the day of a drawing under such Credit
Facility to pay interest on the Bonds on an Interest Payment Date, of written
notice from the Credit Facility Issuer that the interest component of the Credit
Facility will not be reinstated as of the date of such notice to the amount
required to be maintained pursuant to this Indenture; or


(f) If the Company fails to observe and perform any covenant, condition or
agreement on its part to be observed or performed under the Agreement or the
Note (other than payment obligations on the Note) for a period of sixty (60)
days after written notice, specifying such failure and requesting that it be
remedied, given to the Company by the Trustee; provided, that if such failure is
of such nature that it can be corrected (as agreed to by the Trustee) but not
within such period, the same shall not constitute an Event of Default so long as
the Company institutes prompt corrective action and is diligently pursuing the
same and provided further, that if the Company is unable to institute corrective
action or to pursue the same because of circumstances beyond its control, the
same shall not constitute an Event of Default until such circumstances no longer
exist and then only after the Company has had an opportunity to remedy the same
as provided above; or


(g) If the Bonds have been purchased at the direction of the Credit Facility
Issuer pursuant to Section 5.01(b)(iii) and thereafter all of the Bonds, other
than Bonds registered in the name of the Company, are held as Pledged Bonds,
then upon written notice from the Credit Facility Issuer to the Trustee that an
event of default has occurred and is continuing under the Reimbursement
Agreement; or


Upon the occurrence of any Event of Default under Section 11.01(a), (b), (c),
(e), (f) or (g), the Trustee shall immediately give Electronic Notice of that
Event of Default to the Issuer, the Paying Agent, the Tender Agent, the Credit
Facility Issuer and the Remarketing Agent. If an Event of Default occurs under
Section 11.01(d), the Tender Agent shall immediately give Electronic Notice of
that Event of Default to the Trustee and the Trustee shall give Electronic
Notice to the Paying Agent, the Remarketing Agent and the Credit Facility
Issuer.
 
 
83

--------------------------------------------------------------------------------



 
Section 11.02. Acceleration and Annulment Thereof. If any Event of Default under
Section 11.01(e) occurs and is continuing, the Trustee immediately shall, and if
any other Event of Default occurs and is continuing, the Trustee may (with the
consent of the Credit Facility Issuer in the case of an Event of Default
described in Section 11.01(f) or (g)) in its discretion, and upon request of the
holders of not less than 25% in principal amount of the Bonds then Outstanding
(or at the written direction of the Credit Facility Issuer in case of an Event
of Default described in Section 11.01(g)) shall, by notice in writing to the
Issuer and the Company, declare the principal of all Bonds then Outstanding to
be immediately due and payable. Upon any such declaration of acceleration of the
Bonds, the said principal of all such Bonds, together with interest accrued
thereon, shall become due and payable immediately at the place of payment
provided therein, anything in this Indenture or in said Bonds to the contrary
notwithstanding. On the date of declaration of any acceleration hereunder, the
Trustee, to the extent it has not already done so and without any requirement of
indemnity, shall immediately, on such date, draw upon the Credit Facility, if
any, to the extent permitted by the terms thereof and shall immediately
thereafter exercise such rights as it may have under the Note and the Agreement
to declare all payments thereunder to be due and payable immediately. If there
is no Credit Facility in effect on the date of the declaration of acceleration
hereunder or if the Credit Facility is not honored by the Credit Facility Issuer
in full or in part, then the Trustee shall immediately exercise such rights as
it may have under the Note and the Agreement to declare all payments thereunder
to be due and payable immediately.


Immediately after any acceleration hereunder, the Trustee, to the extent it has
not already done so, shall notify in writing the Issuer, the Company, the Credit
Facility Issuer, the Tender Agent, the Paying Agent and the Remarketing Agent of
the occurrence of such acceleration. Within five Business Days of the occurrence
of any acceleration hereunder, the Bond Registrar or the Trustee shall notify by
first class mail, postage prepaid, the owners of the Bonds Outstanding of the
occurrence of such acceleration, the date through which interest accrued and the
time and place of payment; provided that, if a Credit Facility is then in
effect, interest shall cease to accrue on the date of acceleration.


If, after the principal of said Bonds has been so declared to be due and
payable, all arrears of interest upon said Bonds (and interest on overdue
installments of interest at the rate borne by the Bonds) are paid or caused to
be paid by the Issuer, and the Issuer also performs or causes to be performed
all other things in respect to which it may have been in default hereunder and
pays or causes to be paid the reasonable charges of the Trustee and the
Bondholders, including reasonable attorneys’ fees and expenses, then, and in
every such case, the holders of a majority in principal amount of the Bonds then
Outstanding by notice to the Issuer and to the Trustee, may annul such
declaration and its consequences and such annulment shall be binding upon the
Trustee and upon all holders of Bonds issued hereunder; but no such annulment
shall extend to or affect any subsequent default or impair any right or remedy
consequent thereon. The Trustee shall forward a copy of any notice from the
Bondholders received by it pursuant to this paragraph to the Company. The
Trustee shall not annul any declaration resulting from an Event of Default under
Section 11.01(e) or any other Event of Default which has resulted in a drawing
under the Credit Facility unless the Trustee has received written confirmation
from the Credit Facility Issuer that the Credit Facility has been fully
reinstated. Immediately upon any such annulment, the Trustee shall cancel, by
notice to the Company, any demand for payment of the Note made by the Trustee
pursuant to this Section 11.02. The Trustee shall promptly give written notice
of such annulment to the Issuer, the Company, the Credit Facility Issuer, the
Paying Agent, the Tender Agent and the Remarketing Agent, and, if notice of the
acceleration of the Bonds shall have been given to the Bondholders, the Bond
Registrar shall give notice thereof to the Bondholders.


Section 11.03. Other Remedies. If any Event of Default occurs and is continuing,
the Trustee, before or after declaring the principal of the Bonds then
Outstanding immediately due and payable, may enforce each and every right
granted to the Issuer or the Trustee under this Indenture, the Note or the
Agreement or any supplements or amendments hereto or thereto.
 
 
84

--------------------------------------------------------------------------------



 
Section 11.04. Legal Proceedings by Trustee. If any Event of Default has
occurred and is continuing, the Trustee in its discretion may, and upon the
written request of the Credit Facility Issuer or holders of not less than 25% in
principal amount of the Bonds then Outstanding (with the consent of the Credit
Facility Issuer, provided such consent shall not be required where suit will be
brought upon the Credit Facility, if any) and receipt of indemnity to its
satisfaction shall, in its own name undertake the following actions:


(a) By mandamus, or other suit, action or proceeding at law or in equity,
enforce all rights of the Bondholders, including the right to require the Issuer
to collect the amounts payable under the Agreement and to require the Issuer to
carry out any other provisions of this Indenture for the benefit of the
Bondholders and to perform its duties under the Act;


(b) Bring suit upon the Bonds, the Credit Facility, if any, and the Note;


(c) By action or suit in equity require the Issuer to account as if it were the
trustee of an express trust for the Bondholders; and


(d) By action or suit in equity enjoin any acts or things which may be unlawful
or in violation of the rights of the Bondholders.


Section 11.05. Discontinuance of Proceedings by Trustee. If any proceeding taken
by the Trustee on account of any Event of Default is discontinued or is
determined adversely to the Trustee, the Issuer, the Trustee, the Credit
Facility Issuer and the Bondholders shall be restored to their former positions
and rights hereunder as though no such proceeding had been taken insofar as is
possible, but subject to the limitations of any such adverse determination.


Section 11.06.  Bondholders May Direct Proceedings. Notwithstanding any other
provision herein, so long as the Credit Facility Issuer shall have honored in
full any drawing under a Credit Facility, if any, made pursuant to Section
11.02, the Credit Facility Issuer shall, and in all other cases the owners of a
majority in principal amount of the Bonds then Outstanding shall, have the
right, after furnishing indemnity satisfactory to the Trustee, to direct the
method and place of conducting all remedial proceedings by the Trustee
hereunder; provided that such direction shall not be in conflict with any rule
of law or with this Indenture or unduly prejudice the rights of minority
Bondholders.


Section 11.07. Limitations on Actions by Bondholders. No Bondholder shall have
any right to pursue any remedy hereunder unless:


(a) the Trustee shall have notice of an Event of Default;


(b) the holders of at least 25% in principal amount of the Bonds then
Outstanding respecting which there has been an Event of Default shall have
requested the Trustee, in writing, to exercise the powers hereinabove granted or
to pursue such remedy in its or their name or names;


(c) the Trustee shall have been offered indemnity satisfactory to it against
fees, costs, expenses and liabilities except that no offer of indemnification
shall be required (i) for a declaration of acceleration under Section 11.02 or
(ii) for a drawing under the Credit Facility, if any, or (iii) for the failure
to pay to the Bondholders moneys held by it under this Indenture and payable to
the Bondholders, and
 
 
85

--------------------------------------------------------------------------------



 
(d) the Trustee shall have failed to comply with such request within a
reasonable time.


Nothing herein shall affect or impair the right of action, which is absolute and
unconditional, of a Bondholder to enforce the payment of principal or redemption
price of, and interest on, the Bonds held by such Bondholder.


Section 11.08. Trustee May Enforce Rights Without Possession of Bonds. All
rights under the Indenture and the Bonds may be enforced by the Trustee without
the possession of any Bonds or the production thereof at the trial or other
proceedings relative thereto, and any proceeding instituted by the Trustee shall
be brought in its name for the ratable benefit of the holders of the Bonds.


Section 11.09. Delays and Omissions Not to Impair Rights. No delay or omission
in respect of exercising any right or power accruing upon any Event of Default
shall impair such right or power or be a waiver of such Event of Default and
every remedy given by this Article may be exercised from time to time and as
often as may be deemed expedient.


Section 11.10. Application of Moneys in Event of Default. Any moneys received by
the Trustee under this Article XI shall be applied in the following order;
provided that any moneys received by the Trustee from a drawing on the Credit
Facility shall be applied to the extent permitted by the terms thereof only as
provided in paragraph (b) below with respect to the principal of, and interest
accrued on, Bonds other than Bonds held of record by or, to the knowledge of the
Trustee, for the account of the Company after purchase thereof pursuant to
Section 5.04(a)(iii) and other than Bonds held pursuant to Section 5.05 or
otherwise registered in the name of the Company:


(a) to the payment of the expenses of the Trustee, including reasonable counsel
fees and expenses, any disbursements of the Trustee with interest thereon and
its reasonable compensation;


 
(b) to the payment of principal or redemption price (as the case may be) and
interest then owing on the Bonds, including any interest on overdue interest,
and in case such moneys shall be insufficient to pay the same in full, then to
the payment of principal or redemption price and interest ratably, without
preference or priority of one over another or of any installment of interest
over any other installment of interest; and


(c) to the payment of any unpaid expenses of the Issuer, including reasonable
counsel fees, incurred in connection with the Event of Default.


The surplus, if any, shall be paid first to the Credit Facility Issuer to the
extent of any amounts that the Company owes the Credit Facility Issuer pursuant
to the Reimbursement Agreement (as certified in writing by the Credit Facility
Issuer to the Trustee) and second (other than any moneys received by the Trustee
from a drawing on a Credit Facility, if any) to the Company or the Person
lawfully entitled to receive the same as a court of competent jurisdiction may
direct.
 
Section 11.11. Trustee, the Credit Facility Issuer and Bondholders Entitled to
All Remedies Under Act; Remedies Not Exclusive. It is the purpose of this
Article to provide to the Trustee, the Credit Facility Issuer and Bondholders
all rights and remedies as may be lawfully granted under the provisions of the
Act; but should any remedy herein granted be held unlawful, the Trustee, the
Credit Facility Issuer and the Bondholders shall nevertheless be entitled to
every remedy permitted by the Act.
 
 
86

--------------------------------------------------------------------------------



 
No remedy herein conferred is intended to be exclusive of any other remedy or
remedies, and each remedy is in addition to every other remedy given hereunder
or now or hereafter existing at law or in equity or by statute.


(End of Article XI)

 

87

--------------------------------------------------------------------------------



ARTICLE XII
THE TRUSTEE


Section 12.01. Acceptance of Trust. The Trustee accepts and agrees to execute
the trusts hereby created, but only upon the additional terms set forth in this
Article, to all of which the parties hereto and the Bondholders agree.


Section 12.02. No Responsibility for Recitals, etc. The recitals, statements and
representations in this Indenture or in the Bonds, save only the Trustee’s
Certificate of Authentication upon the Bonds (and its representations regarding
its acceptance of its duties as Tender Agent hereunder), have been made by the
Issuer and not by the Trustee; and the Trustee shall be under no responsibility
for the correctness thereof.


Section 12.03. Trustee May Act Through Agents; Answerable Only for Willful
Misconduct or Negligence. The Trustee may exercise any powers hereunder and
perform any duties required of it through attorneys, agents, officers or
employees, and shall be entitled to advice of Counsel concerning all questions
hereunder. The Trustee shall not be answerable for the exercise of any
discretion or power under this Indenture nor for anything whatever in connection
with the trust hereunder, except only its own willful misconduct or negligence
or that of its agents, officers and employees. The Trustee may act upon the
opinion or advice of any attorney (who may be the attorney or attorneys for the
Issuer or the Company), approved by the Trustee in the exercise of reasonable
care. The Trustee shall not be responsible for any loss or damage resulting from
any action taken or not taken in good faith in reliance upon such opinion or
advice. Subject to Section 12.06, the Trustee shall not have any obligations or
duties hereunder except for the obligations and duties specifically set forth in
this Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Trustee, but the duties and obligations of the Trustee
shall be determined solely by the express provisions of this Indenture.


Section 12.04. Trustee’s Compensation and Indemnity. The Issuer shall cause the
Company to pay the Trustee such compensation as shall be agreed upon in writing
between the Company and the Trustee for its services hereunder, and also all its
reasonable expenses and disbursements, including the compensation to any Paying
Agent appointed in respect of the Bonds, and shall cause the Company to
indemnify the Trustee, any predecessor Trustee, and their respective agents,
officers, directors and employees against any and all loss, claim, damage, fine,
penalty, liability or expense incurred without willful misconduct or negligence
in the exercise and performance of its powers and duties hereunder. The Issuer
shall not be liable for the Company’s failure to comply with the requirements of
this Section. The provisions of this Section 12.04 shall survive the termination
of this Indenture.


Section 12.05. Notice of Default; Right to Investigate. The Trustee shall,
within thirty (30) days after the occurrence thereof, give written notice by
first class mail to holders of Bonds and to the Credit Facility Issuer of such
defaults that the Trustee has actual knowledge of or is deemed to have notice of
pursuant to the terms of this Indenture and the Trustee shall send a copy of
such notice to the Issuer and the Company, unless such defaults have been
remedied (the term “defaults” for purposes of this Section and Section 12.06
being defined to include the events specified in Clauses (a) through (g) of
Section 11.01, not including any notice or periods of grace provided for
therein); provided that, in the case of a default under Clause (c) or (f) of
Section 11.01, the Trustee may withhold such notice so long as it in good faith
determines that such withholding is in the interest of the Bondholders. The
Trustee shall, as long as it is the Tender Agent or Paying Agent hereunder, be
deemed to have notice of any default under Clause (a) or (b) of Section 11.01.
The Trustee shall not be deemed to have notice of any default under Clause (c)
or (f) of Section 11.01 unless it has been notified in writing of such default
by the Credit Facility Issuer, the Company or the holders of at least 25% in
principal amount of the Bonds then Outstanding. In the absence of delivery of
notice satisfying these requirements, the Trustee may assume conclusively that
there is no default or Event of Default. The Trustee may, however, at any time
require of the Issuer full information as to the performance of any covenant
hereunder; and, if information satisfactory to it is not forthcoming, the
Trustee may make or cause to be made an investigation into the affairs of the
Issuer related to this Indenture, at the expense of the Company.
 
 
88

--------------------------------------------------------------------------------



 
Section 12.06. Obligation to Act on Defaults. If any default or Event of Default
shall have occurred and be continuing, the Trustee shall exercise such of the
rights and remedies vested in it by this Indenture and shall use the same degree
of care in their exercise as a prudent person would exercise or use in the
circumstances in the conduct of such person’s affairs; provided, that if in the
opinion of the Trustee such action may tend to involve expense or liability, it
shall not be obligated to take such action unless it is furnished with indemnity
satisfactory to it.


Section 12.07. Reliance. The Trustee may act on any resolution, notice,
telegram, request, consent, waiver, certificate, statement, affidavit, voucher,
bond, opinion, instruction, telecopy or other similar facsimile transmission or
other paper or document which it in good faith believes to be genuine and to
have been adopted, passed or signed by the proper Persons or to have been
prepared and furnished pursuant to any of the provisions of this Indenture; and
the Trustee shall be under no duty to make any investigation as to any statement
contained in any such instrument, but may accept the same as conclusive evidence
of the accuracy of such statement. No provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.


Section 12.08. Trustee May Own Bonds. The Trustee may in good faith buy, sell,
own and hold any of the Bonds and may join in any action which any Bondholders
may be entitled to take with like effect as if the Trustee were not a party to
this Indenture. The Trustee may also engage in or be interested in any financial
or other transaction with the Issuer or the Company; provided that if the
Trustee determines that any such relation is in conflict with its duties under
this Indenture, it shall eliminate the conflict or resign as Trustee.


Section 12.09. Construction of Ambiguous Provisions. The Trustee may construe
any ambiguous or inconsistent provisions of this Indenture, and any such
construction by the Trustee shall be binding upon the Bondholders.


Section 12.10. Resignation of Trustee. The Trustee may resign and be discharged
of the trusts created by this Indenture by written resignation filed with the
Secretary-Treasurer of the Issuer, the Remarketing Agent, the Credit Facility
Issuer and the Company not less than sixty (60) days before the date when it is
to take effect; provided notice of such resignation is mailed to the registered
owners of the Bonds not less than three weeks prior to the date when the
resignation is to take effect. Such resignation shall take effect only upon the
appointment of, and acceptance of such appointment by, a successor Trustee.


Section 12.11.  Removal of Trustee.  Any Trustee hereunder may be removed by the
Issuer at any time, at the written request of the Company, the Credit Facility
Issuer or the owners of not less than a majority in aggregate principal amount
of the Bonds then Outstanding, by filing with the Trustee so removed, the
Company, the Tender Agent, the Remarketing Agent and the Credit Facility Issuer
an instrument or instruments in writing, appointing a successor; provided that
no such removal shall be made at the request of the Company or the Credit
Facility Issuer if an Event of Default has occurred and is continuing hereunder.
Such removal shall take effect only upon the appointment of, and acceptance of
such appointment by, a successor Trustee. Promptly upon receipt of such
instrument or instruments, the Bond Registrar shall give notice thereof to the
owners of all Bonds.
 
 
89

--------------------------------------------------------------------------------



 
Section 12.12. Appointment of Successor Trustee. If the Trustee or any successor
trustee resigns or is dissolved, or if its property or business is taken under
the control of any state or federal court or administrative body, the Issuer at
the direction of the Company and with the consent of the Credit Facility Issuer
shall appoint a successor and shall mail notice of such appointment to the
registered owners of the Bonds. If the Issuer fails to make such appointment
within sixty (60) days after the date notice of resignation is filed, the
holders of a majority in principal amount of the Bonds then Outstanding may do
so by an instrument executed by such holders and filed with the Trustee, the
Issuer and the Company, provided, however, that if a successor trustee has not
been appointed and delivered an instrument of acceptance within sixty (60) days
after the date notice of resignation is filed, the retiring trustee may petition
a court of competent jurisdiction to appoint a successor trustee.


Section 12.13. Qualification of Successor. A successor trustee shall be a
national banking association with trust powers or a state banking corporation
with trust powers or a bank and trust company or a trust company, in each case
having capital and surplus of at least $75,000,000, if there be one able and
willing to accept the trust on acceptable and customary terms.


Section 12.14. Instruments of Succession. Any successor trustee shall execute,
acknowledge and deliver to the Issuer an instrument accepting such appointment
hereunder; and thereupon such successor trustee, without any further act, deed
or conveyance, shall become fully vested with all the estates, properties,
rights, powers, trusts, duties and obligations of its predecessor in the trust
hereunder, with like effect as if originally named Trustee herein. The Trustee
ceasing to act hereunder shall, upon receipt of payment of its charges, pay over
to the successor trustee all moneys held by it hereunder and shall deliver to
the successor trustee the Note; and, upon request of the successor trustee, the
Trustee ceasing to act and the Issuer shall execute and deliver an instrument
transferring to the successor trustee all the estates, properties, rights,
powers and trusts hereunder of the Trustee ceasing to act. The Company shall be
provided with a copy of each instrument mentioned herein.


Section 12.15. Merger of Trustee. Any corporation into which any Trustee
hereunder may be converted or merged or with which it may be consolidated, or to
which it may sell or otherwise transfer all or substantially all of its
corporate trust assets and business or any corporation resulting from any
merger, conversion, sale, other transfer or consolidation to which any Trustee
hereunder shall be a party, shall be the successor trustee under this Indenture,
without the execution or filing of any paper or any further act on the part of
the parties hereto, anything herein to the contrary notwithstanding.


Section 12.16. No Transfer of the Note; Exception. Except as required to effect
an assignment to a successor trustee, and except to effect an exchange in
connection with a bankruptcy, reorganization, insolvency, or similar proceeding
involving the Company, the Trustee shall not sell, assign or transfer the Note
held by it, and the Trustee is authorized to enter into an agreement with the
Company to such effect.


Section 12.17.  Subrogation of Rights by Credit Facility Issuer. The Credit
Facility Issuer shall be subrogated to the rights of the owners of the Bonds
hereunder to the extent it honors demands for payment under the Credit Facility.


Section 12.18.  Privileges and Immunities of Paying Agent, Tender Agent and
Authenticating Agent. The Paying Agent, the Tender Agent and the Authenticating
Agent shall, in the exercise of duties hereunder be afforded the same rights,
discretion, privileges and immunities as the Trustee in the exercise of such
duties.
 
 
90

--------------------------------------------------------------------------------



 
Section 12.19.  Limitation on Rights of Credit Facility Issuer. The Credit
Facility Issuer shall be entitled to exercise any rights it may have under this
Indenture, including but not limited to Sections 11.02, 11.04, 11.06, 12.12,
12.13, 13.01, 13.02, 15.02 or 15.03 only so long as it has not failed to honor a
drawing under the Credit Facility presented in accordance with the terms
thereof.


Section 12.20.  No Obligation to Review Company or Issuer Reports. The Trustee
shall not have any obligation to review any financial statement or other report
provided to the Trustee by the Company or the Issuer pursuant to this Indenture,
the Agreement or the Note, nor shall the Trustee be deemed to have notice of any
item contained therein or Event of Default which may be disclosed therein in any
manner. The Trustee’s sole responsibility with respect to such reports shall be
to act as the depository for such reports for the Bondholders and to make such
reports available for review by the Bondholders in accordance with this
Indenture.


(End of Article XII)

 

91

--------------------------------------------------------------------------------



ARTICLE XIII
THE REMARKETING AGENT AND THE TENDER AGENT


Section 13.01.  The Remarketing Agent.


(a) The Issuer hereby appoints Banc of America Securities LLC as Remarketing
Agent under this Indenture. The Issuer, at the direction of the Company, may
appoint additional Remarketing Agents. If, at any time, there is more than one
Remarketing Agent (which term, as used hereinafter in this Section 13.01, means
any one entity serving in the capacity of Remarketing Agent) hereunder, each
such Remarketing Agent shall perform such of the duties of the Remarketing Agent
hereunder as are set forth in the Remarketing Agreement and such Remarketing
Agent shall deliver to the Trustee and the Tender Agent a written instrument
specifying, in the event of conflicting directions given by those Remarketing
Agents to the Trustee or Tender Agent, which set of directions shall be
controlling for all purposes hereunder. Each Remarketing Agent, by written
instrument delivered to the Issuer, the Trustee, the Credit Facility Issuer and
the Company (which written instrument may be the Remarketing Agreement), shall
accept the duties and obligations imposed on it under this Indenture, subject to
the terms and provisions of the Remarketing Agreement, and shall become a party
to the Remarketing Agreement.


(b) In addition to the other obligations imposed on the Remarketing Agent
hereunder, the Remarketing Agent shall keep such books and records with respect
to its duties as Remarketing Agent as shall be consistent with prudent industry
practice and shall make such books and records available for inspection by the
Issuer, the Trustee, the Credit Facility Issuer and the Company at all
reasonable times.


(c) At any time a Remarketing Agent may resign in accordance with the
Remarketing Agreement. Any Remarketing Agent may be removed at any time in
accordance with the Remarketing Agreement. Upon resignation or removal of a
Remarketing Agent, the Issuer, at the direction of the Company, and if the
Remarketing Agent was not the same as the Credit Facility Issuer or under common
control with the Credit Facility Issuer, with the consent of the Credit Facility
Issuer, such consent not to be unreasonably withheld, shall either appoint a
successor Remarketing Agent or authorize the remaining Remarketing Agent or
Agents to act alone in such capacity, in which case all references in this
Indenture to the Remarketing Agent shall mean the remaining Remarketing Agent or
Agents. If the last remaining Remarketing Agent resigns or is removed, the
Issuer, at the direction of the Company, shall appoint a successor Remarketing
Agent. Any successor Remarketing Agent shall have combined capital stock,
surplus and undivided profits of at least $50,000,000.


(d) The Remarketing Agent may in good faith buy, sell, own, hold and deal in any
of the Bonds and may join in any action which any Bondholders may be entitled to
take with like effect as if the Remarketing Agent were not appointed to act in
such capacity under this Indenture.


Section 13.02.  The Tender Agent.


(a) The Tender Agent shall be The Bank of New York Trust Company, N.A. The
Company shall appoint any successor Tender Agent for the Bonds, subject to the
conditions set forth in Section 13.02(b). The Tender Agent shall designate its
Designated Office and signify its acceptance of the duties and obligations
imposed upon it hereunder by a written instrument of acceptance delivered to the
Issuer, the Trustee, the Company, the Remarketing Agent and the Credit Facility
Issuer in which the Tender Agent will agree, particularly:


(i) to hold all Bonds delivered to it pursuant to Section 5.01, as agent and
bailee of, and in escrow for the benefit of, the respective owners thereof until
moneys representing the purchase price of such Bonds shall have been delivered
to or for the account of or to the order of such owners;
 
 
92

--------------------------------------------------------------------------------


 
(ii) to hold all moneys (without investment thereof) delivered to it hereunder
for the purchase of Bonds pursuant to Section 5.01 as agent and bailee of, and
in escrow for the benefit of, the Person or entity which shall have so delivered
such moneys until the Bonds purchased with such moneys shall have been delivered
to or for the account of such Person or entity and thereafter to hold such
moneys (without investment thereof) as agent and bailee of, and in escrow for
the benefit of, the Person or entity which shall be entitled thereto on the
Purchase Date;


(iii) to hold Bonds for the account of the Company as contemplated by Section
5.04(a)(iii);


(iv) to hold Bonds purchased pursuant to Section 5.01 with moneys representing
the proceeds of a drawing under the Credit Facility by the Trustee as
contemplated by Section 5.05; and


(v) to keep such books and records as shall be consistent with prudent industry
practice and to make such books and records available for inspection by the
Issuer, the Trustee, the Credit Facility Issuer and the Company at all
reasonable times.


(b) The Tender Agent shall be a Paying Agent for the Bonds duly qualified under
Section 10.01 and authorized by law to perform all the duties imposed upon it by
this Indenture. The Tender Agent may at any time resign and be discharged of the
duties and obligations created by this Indenture by giving at least thirty (30)
days’ notice to the Issuer, the Trustee, the Company, the Credit Facility Issuer
and the Remarketing Agent. In the event that the Company shall fail to appoint a
successor Tender Agent, upon the resignation or removal of the Tender Agent, the
Trustee shall either appoint a Tender Agent or itself act as Tender Agent until
the appointment of a successor Tender Agent. Any successor Tender Agent
appointed hereunder shall also be appointed a Paying Agent hereunder. Any
successor Tender Agent appointed hereunder shall be acceptable to the Credit
Facility Issuer and the Remarketing Agent. The Tender Agent may be removed at
any time with the consent of the Credit Facility Issuer by an instrument signed
by the Company, filed with the Issuer, the Trustee, the Remarketing Agent and
the Credit Facility Issuer.


In the event of the resignation or removal of the Tender Agent, the Tender Agent
shall deliver any Bonds and moneys held by it in such capacity to its successor
or, if there is no successor, to the Trustee.


Section 13.03.  Notices. The Bond Registrar shall, within twenty-five (25) days
of the resignation or removal of the Remarketing Agent or the Tender Agent or
the appointment of a successor Remarketing Agent or Tender Agent, give notice
thereof by first class mail, postage prepaid, to the owners of the Bonds.


Section 13.04.  Appointment of Auction Agent; Qualifications of Auction Agent;
Resignation; Removal. On or before the effective date of a Conversion to a Dutch
Auction Rate, or upon the resignation or removal of the Auction Agent, an
Auction Agent shall be appointed by the Company. The Auction Agent shall
evidence its acceptance of such appointment by entering into an Auction Agent
Agreement with the Company. The Auction Agent shall be (a) a bank or trust
company duly organized under the laws of the United States of America or any
state or territory thereof having its principal place of business in the Borough
of Manhattan, in the City of New York and having a combined capital stock,
surplus and undivided profits of at least $15,000,000 or (b) a member of the
National Association of Securities Dealers, Inc., having a capitalization of at
least $15,000,000 and, in either case, authorized by law to perform all the
duties imposed upon it under the Auction Agent Agreement. The Auction Agent may
at any time resign and be discharged of the duties and obligations created by
this Indenture by giving at least 45 days’ notice to the Trustee, the Company,
the Market Agent and the Issuer. The Auction Agent may be removed at any time by
the Company upon at least 45 days’ notice; provided that, the Company shall have
entered into an agreement in substantially the form of the Auction Agent
Agreement with a successor Auction Agent.
 
 
93

--------------------------------------------------------------------------------



 
Section 13.05.  Market Agent. On or before the effective date of a Conversion to
a Dutch Auction Rate, or upon the resignation or removal of the Market Agent, a
Market Agent shall be appointed by the Company. Any such Market Agent shall be a
Broker-Dealer, and shall signify its acceptance of the duties and obligations
imposed on it hereunder as Market Agent by the execution of the Broker-Dealer
Agreement. The Market Agent may at any time resign and be discharged of the
duties and obligations created by this Indenture by giving at least 45 days’
notice to the Trustee, the Company, the Auction Agent and the Issuer. The Market
Agent may be removed at any time by the Company upon at least 45 days’ notice;
provided that, the Company shall have entered into an agreement in substantially
the form of the Broker-Dealer Agreement with a successor Market Agent. During an
Auction Period, all references in this Indenture to the Remarketing Agent shall,
to the extent not inconsistent with the rights, duties and obligations of the
Market Agent per se, be deemed to refer to the Market Agent.


Section 13.06.  Several Capacities. Anything herein to the contrary
notwithstanding, the same entity may serve hereunder as the Trustee, the Paying
Agent or a Co-Paying Agent, the Bond Registrar, the Tender Agent, the Auction
Agent, the Remarketing Agent and the Market Agent, and in any combination of
such capacities to the extent permitted by law. Any such entity may in good
faith buy, sell, own, hold and deal in any of the Bonds and may join in any
action which any Bondholders may be entitled to take with like effect as if such
entity were not appointed to act in such capacity under this Indenture.


(End of Article XIII)

 

94

--------------------------------------------------------------------------------



ARTICLE XIV
ACTS OF BONDHOLDERS; EVIDENCE OF OWNERSHIP OF BONDS


Section 14.01.  Acts of Bondholders; Evidence of Ownership. Any action to be
taken by Bondholders may be evidenced by one or more concurrent written
instruments of similar tenor signed or executed by such Bondholders in person or
by their agents appointed in writing. The fact and date of the execution by any
Person of any such instrument may be proved by acknowledgement before a notary
public or other officer empowered to take acknowledgements or by an affidavit of
a witness to such execution. Where such execution is by an officer of a
corporation or a member of a partnership, on behalf of such corporation or
partnership, such acknowledgement or affidavit shall also constitute sufficient
proof of his authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient. The
ownership of Bonds shall be proved by the Bond Register. Any action by the owner
of any Bond shall bind all future owners of the same Bond in respect of anything
done or suffered by the Issuer, the Company or the Trustee in pursuance thereof.


(End of Article XIV)

 

95

--------------------------------------------------------------------------------



ARTICLE XV
AMENDMENTS AND SUPPLEMENTS


Section 15.01.  Amendments and Supplements Without Bondholders’ Consent. This
Indenture may be amended or supplemented at any time and from time to time,
without the consent of the Bondholders, and if the amendment or supplement would
affect or alter the duties or obligations of the Remarketing Agent, the Auction
Agent, the Market Agent or the Tender Agent under this Indenture, with the
consent of the Remarketing Agent, the Auction Agent, the Market Agent or the
Tender Agent, as the case may be, which consent shall not be unreasonably
withheld, by a supplemental indenture authorized by a resolution of the Issuer
filed with the Trustee, for one or more of the following purposes:


(a) to add additional covenants of the Issuer or to surrender any right or power
herein conferred upon the Issuer;


(b) for any purpose not inconsistent with the terms of this Indenture or to cure
any ambiguity or to correct or supplement any provision contained herein or in
any supplemental indenture which may be defective or inconsistent with any other
provision contained herein or in any supplemental indenture, or to make such
other provisions in regard to matters or questions arising under this Indenture
which shall not adversely affect the interests of the Bondholders;


(c) to grant to or confer or impose upon the Trustee for the benefit of the
owners of the Bonds any additional rights, remedies, powers, authority,
security, liabilities or duties which may lawfully be granted, conferred or
imposed and which are not contrary to or inconsistent with this Indenture as
theretofore in effect;


(d) to facilitate (i) the transfer of Bonds from one Depository to another and
the succession of Depositories, or (ii) the withdrawal from a Depository of
Bonds held in a Book-Entry System and the issuance of replacement Bonds in fully
registered form to Persons other than a Depository;


(e) to permit the appointment of a co-trustee under this Indenture;


(f) to authorize different authorized denominations of the Bonds and to make
correlative amendments and modifications to this Indenture regarding
exchangeability of Bonds of different authorized denominations, redemptions of
portions of Bonds of particular authorized denominations similar amendments and
modifications of a technical nature;


(g) to modify, alter, supplement or amend this Indenture to comply with changes
in the Code affecting the status of interest on the Bonds as excluded from gross
income for federal income purposes or the obligations of the Issuer or the
Company in respect of Section 148 of the Code;


(h) to make any amendments appropriate or necessary to provide for any Credit
Facility, any bond insurance policy or any insurance policy, letter of credit,
guaranty, surety bond, line of credit, revolving credit agreement, standby bond
purchase agreement or other agreement or security device delivered to the
Trustee and providing for (i) payment of the principal, interest and redemption
premium on the Bonds or a portion thereof, (ii) payment of the purchase price of
the Bonds or (iii) both (i) and (ii);


(i) to make any changes required by a Rating Agency in order to obtain or
maintain a rating for the Bonds;
(j) in connection with any mandatory purchase pursuant to Section 5.01(b) of all
of the Bonds or any purchase in lieu of redemption pursuant to Section 9.01(c)
of all of the Bonds, to amend this Indenture in any respect (even if to the
adverse interest of the Bondholders) provided that such amendment shall not be
effective until after such mandatory purchase or purchase in lieu of redemption
and the payment of the purchase price in connection therewith; and
 
 
96

--------------------------------------------------------------------------------



 
(k) to modify, alter, amend or supplement this Indenture in any other respect
which is not materially adverse to the Bondholders.


Section 15.02.  Amendments With Bondholders’ Consent. This Indenture may be
amended from time to time, except with respect to (1) the principal or
redemption price, purchase price or interest payable upon any Bond (without the
consent of the holder of the affected Bond), (2) the Interest Payment Dates, the
dates of maturity or the redemption or purchase provisions of any Bond (without
the consent of the holder of the affected Bond), provided, however, that
revision of the redemption periods and redemption prices in accordance with the
last paragraph of Section 9.01(a)(viii) when the Interest Rate Mode for Bonds is
the Long-Term Rate shall not be considered an amendment of or a supplement to
this Indenture, (3) this Article XV (without the consent of all holders of
Bonds) and (4) the definition of the term “Outstanding”, by a supplemental
indenture consented to by the Credit Facility Issuer and the Company, which
consents shall not be unreasonably withheld, and if the amendment or supplement
would affect or alter the duties or obligations of the Remarketing Agent, the
Auction Agent, the Market Agent or the Tender Agent under this Indenture, with
the written consent of the Remarketing Agent, the Auction Agent, the Market
Agent or the Tender Agent, as the case may be, which consent shall not be
unreasonably withheld, approved by the holders of at least a majority in
aggregate principal amount of the Bonds then Outstanding; provided, that no
amendment shall be made which adversely affects the rights of some but less than
all of the holders of the Outstanding Bonds without the consent of the holders
of a majority in aggregate principal amount of the Bonds so affected.


Section 15.03.  Amendment of Agreement or Note. If the Issuer and the Company
propose to amend the Agreement, or the Company proposes to amend the Note, the
Trustee may consent to or execute, as applicable, any proposed amendment to the
Agreement or the Note; provided, that if such amendment would, in the opinion of
the Trustee, adversely affect the interests of the Bondholders, the Trustee
shall notify the Bondholders of the proposed amendment and may consent thereto
with the consent of the Credit Facility Issuer and the holders of at least a
majority in aggregate principal amount of the Bonds then Outstanding; provided,
that the Trustee shall not, without the unanimous consent of all holders of
Bonds then Outstanding, consent to any amendment which would (1) decrease the
amounts payable on the Note, (2) change the date of payment or prepayment
provisions of the Note, or (3) change any provisions with respect to amendment;
and further provided, that no amendment shall be consented to which adversely
affects the rights of some but less than all of the holders of the Outstanding
Bonds without the consent of the holders of at least a majority in aggregate
principal amount of the Bonds so affected; provided, however, that
notwithstanding the foregoing, in connection with any mandatory purchase
pursuant to Section 5.01(b) of all of the Bonds or any purchase in lieu of
redemption pursuant to Section 9.01(c) of all of the Bonds, the Trustee may
consent to or execute, as applicable, any amendment to the Agreement or the Note
in any respect (even if to the adverse interest of the Bondholders) provided
that such amendment shall not be effective until after such mandatory purchase
or purchase in lieu of redemption and the payment of the purchase price in
connection therewith.


Section 15.04.  Amendment of Credit Facility. The Trustee shall notify
Bondholders of a proposed amendment of the Credit Facility which would adversely
affect the interests of the Bondholders and may consent thereto with the consent
of the owners of at least a majority in aggregate principal amount of the Bonds
then Outstanding which would be affected by the action proposed to be taken;
provided, that the Trustee shall not, without the unanimous consent of the
owners of all Bonds then Outstanding, consent to any amendment which would (i)
decrease the amount payable under the Credit Facility or (ii) reduce the term of
the Credit Facility; provided, however, that notwithstanding the foregoing, in
connection with any mandatory purchase pursuant to Section 5.01(b) of all of the
Bonds or any purchase in lieu of redemption pursuant to Section 9.01(c) of all
of the Bonds, the Trustee may consent to any amendment to the Credit Facility in
any respect (even if to the adverse interest of the Bondholders) provided that
such amendment shall not be effective until after such mandatory purchase or
purchase in lieu of redemption and the payment of the purchase price in
connection therewith. Before the Trustee shall consent to any amendment of the
Credit Facility, there shall have been delivered to the Trustee an opinion of
Bond Counsel addressed to the Trustee and the Credit Facility Issuer that such
amendment will not adversely affect the exclusion from gross income of the
interest on the Bonds for federal income tax purposes and that such amendment is
authorized by this Indenture. Nothing in this Section 15.04 shall require the
Issuer or the Company to maintain the Letter of Credit or any Credit Facility
with respect to the Bonds.
 
 
97

--------------------------------------------------------------------------------


 
Section 15.05.  Trustee Authorized to Join in Amendments and Supplements;
Reliance on Counsel. The Trustee is authorized to join with the Issuer in the
execution and delivery of any supplemental indenture or amendment permitted by
this Article XV and in so doing shall be fully protected by an opinion of
Counsel addressed to the Trustee that such supplemental indenture or amendment
is so permitted and has been duly authorized and that all things necessary to
make it a valid and binding agreement have been done.


Section 15.06.  Opinion of Bond Counsel. Before the Issuer and the Trustee shall
enter into any supplement to this Indenture, or the Trustee consents to or
executes any other amendment to any other instrument or agreement pursuant to
Section 15.03, there shall have been delivered to the Trustee an opinion of Bond
Counsel addressed to the Trustee and the Credit Facility Issuer that such
supplement to this Indenture or any such amendment is authorized or permitted by
the Act and is authorized under this Indenture, that such supplement to this
Indenture or any such amendment will, upon the execution and delivery thereof,
be valid and binding in accordance with its terms, and that such supplement to
this Indenture or any such amendment will not adversely affect the exclusion
from gross income of interest on the Bonds for federal income tax purposes.


(End of Article XV)

 

98

--------------------------------------------------------------------------------



ARTICLE XVI
DEFEASANCE


Section 16.01.  Defeasance.


(a) When the principal or redemption price, as the case may be, of, and interest
on, all Bonds issued hereunder have been paid, or provision has been made for
payment of the same, together with all amounts due to the Trustee and all other
sums payable hereunder by the Issuer, and all obligations owed to the Credit
Facility Issuer have been paid and the Credit Facility has been returned to the
Credit Facility Issuer for cancellation, the right, title and interest of the
Trustee in the Agreement, the Note and the moneys payable thereunder shall
thereupon cease and the Trustee, on demand of the Issuer, shall release this
Indenture and shall execute such documents to evidence such release as may be
reasonably required by the Issuer and shall turn over to the Company all
balances then held by it hereunder; provided, however, that notwithstanding any
other provision in this Indenture, any money in the Credit Facility Account
shall be paid solely to the Credit Facility Issuer and not to the Company. If
payment or provision therefor is made with respect to less than all of the
Bonds, the particular Bonds (or portion thereof) for which provision for payment
shall have been considered made shall be selected by lot by the Bond Registrar,
and thereupon the Trustee shall take similar action for the release of this
Indenture with respect to such Bonds.


(b) Provision for the payment of Bonds shall be deemed to have been made when
the Trustee holds in the Bond Fund, in trust and irrevocably set aside
exclusively for such payment, (i) moneys sufficient to make such payment and any
payment of the purchase price of Bonds pursuant to Section 5.01 and/or (ii)
Governmental Obligations (but only of the type set forth in subdivision (a) of
the definition thereof unless the Credit Facility Issuer and the Bond Insurer
consent in writing to investments of the type set forth in subdivisions (b) and
(c) of the definition thereof) maturing as to principal and interest in such
amounts and at such times as will provide sufficient moneys (without
consideration of any investment earnings thereof) to make such payment and any
payment of the purchase price of Bonds pursuant to Section 5.01, and which are
not subject to prepayment, redemption or call prior to their stated maturity;
provided that if a Credit Facility is then held by the Trustee, such payment and
any payment of the purchase price of Bonds pursuant to Section 5.01 shall be
made only from proceeds of the Credit Facility deposited directly into the
Credit Facility Account or the Credit Facility Proceeds Account, as applicable,
or the Company shall have caused to be delivered to the Trustee both a
certification as to whether the Bonds are then rated and an opinion of
Bankruptcy Counsel which opinion, if the Bonds are then rated, shall be
satisfactory to the Rating Agency, that any such payment and the payment of the
purchase price of any Bonds pursuant to Section 5.01 will not be considered an
avoidable “preferential transfer” by the Company or the Issuer under Section 547
of the United States Bankruptcy Code or any other applicable state or federal
bankruptcy law, in the event of the occurrence of an Event of Bankruptcy.
 
 
99

--------------------------------------------------------------------------------



 
No Bonds in respect of which a deposit under clause (i) or (ii) above has been
made shall be deemed paid within the meaning of this Article unless (A) the
Bonds mature on the last day of the current Rate Period and no Bonds are
required to be purchased upon demand of the owners pursuant to Section 5.01(a)
or subject to mandatory purchase pursuant to Section 5.01(b) between the date of
such deposit and the Maturity Date of the Bonds, or (B) the Bonds may be
redeemed on or before the last day of the then current Rate Period and provision
has been irrevocably made for such redemption on or before such date and no
Bonds are required to be purchased upon demand of the owners pursuant to Section
5.01(a) or subject to mandatory purchase pursuant to Section 5.01(b) between the
date of such deposit and the redemption date of the Bonds, or (C) the Trustee
has received (i) a certificate from a firm of independent certified public
accountants to the effect that the amounts deposited are sufficient, without the
need to reinvest any principal or interest, to make all payments that might
become due on the Bonds (a copy of such certificate to be forwarded to the
Rating Agency) and (ii) the Trustee shall thereafter have received a written
confirmation from the Rating Agency that such action would not result in (x) a
permanent withdrawal of its rating on the Bonds or (y) a reduction in the then
current rating on the Bonds; provided that notwithstanding any other provision
of this Indenture, any Bonds purchased pursuant to Section 5.01 after such a
deposit shall be surrendered to the Trustee for cancellation and shall not be
remarketed. Notwithstanding the foregoing, no delivery to the Trustee under this
subsection (b) shall be deemed a payment of any Bonds which are to be redeemed
prior to their stated maturity until such Bonds shall have been irrevocably
called or designated for redemption on a date thereafter on which such Bonds may
be redeemed in accordance with the provisions of this Indenture and proper
notice of such redemption shall have been given in accordance with Article IX or
the Issuer shall have given the Trustee, in form satisfactory to the Trustee,
irrevocable instructions to give, in the manner and at the times prescribed by
Article IX, notice of redemption. Neither the obligations nor moneys deposited
with the Trustee pursuant to this Section shall be withdrawn or used for any
purpose other than, and shall be segregated and held in trust for, the payment
of the principal or redemption price of and interest on the Bonds with respect
to which such deposit has been made. In the event that such moneys or
obligations are to be applied to the payment of principal or redemption price of
any Bonds more than sixty (60) days following the deposit thereof with the
Trustee, the Trustee shall mail a notice to all owners of Bonds for the payment
of which such moneys or obligations are being held, to their registered
addresses, stating that moneys or obligations have been deposited with the
Trustee and identifying the Bonds for the payment of which such moneys or
obligations are being held and shall also mail a copy of that notice to the
Rating Agency; provided, however, that the Trustee shall have no liability or
obligation to the Rating Agency if it shall fail to give such organization such
notice.


(c) Anything in Article XVI to the contrary notwithstanding, if moneys or
Governmental Obligations have been deposited or set aside with the Trustee
pursuant to this Article for the payment of the principal or redemption price of
the Bonds and the interest thereon and the principal or redemption price of such
Bonds and the interest thereon shall not have in fact been actually paid in
full, no amendment to the provisions of this Article shall be made without the
consent of the owner of each of the Bonds affected thereby.


Notwithstanding the foregoing, those provisions relating to the purchase of
Bonds, the maturity of Bonds, the Depository and the Book-Entry System interest
payments and dates thereof, drawings upon the Credit Facility, if any, and the
Trustee’s remedies with respect thereto, and provisions relating to exchange,
transfer and registration of Bonds, replacement of mutilated, destroyed, lost or
stolen Bonds, the safekeeping and cancellation of Bonds, non-presentment of
Bonds, the Rebate Fund and arbitrage matters under Section 148(f) of the Code,
the holding of moneys in trust, and repayments to the Credit Facility Issuer or
the Company from the Bond Fund and the duties of the Trustee in connection with
all of the foregoing and the fees, expenses and indemnities of the Trustee,
shall remain in effect and shall be binding upon the Trustee, the Issuer, the
Company and the Bondholders notwithstanding the release and discharge of the
lien of this Indenture.


(End of Article XVI)

 

100

--------------------------------------------------------------------------------



ARTICLE XVII
MISCELLANEOUS PROVISIONS


Section 17.01.  No Personal Recourse. No recourse shall be had for any claim
based on this Indenture or the Bonds, including but not limited to the payment
of the principal or redemption price of, or interest on, the Bonds, against any
member, officer, agent or employee, past, present or future, of the Issuer or of
any successor body, as such, either directly or through the Issuer or any such
successor body, under any constitutional provision, statute or rule of law or by
the enforcement of any assessment or penalty or by any legal or equitable
proceeding or otherwise.


Section 17.02.  Deposit of Funds for Payment of Bonds. If the Issuer deposits
with the Trustee funds sufficient to pay the principal or redemption price of
any Bonds becoming due, either at maturity or by call for redemption or
otherwise, together with all interest accruing thereon to the due date, then all
interest on such Bonds shall cease to accrue on the due date and all liability
of the Issuer with respect to such Bonds shall likewise cease, except as
hereinafter provided. Thereafter the holders of such Bonds shall be restricted
exclusively to the funds so deposited for any claim of whatsoever nature with
respect to such Bonds and the Trustee shall hold such funds in trust for such
holders.


Moneys (other than moneys in the Credit Facility Account) so deposited with the
Trustee which remain unclaimed two years after the date payment thereof becomes
due shall, if the Issuer is not at the time to the knowledge of the Trustee in
default with respect to any covenant contained in this Indenture or the Bonds,
be paid to the Company upon receipt by the Trustee of indemnity satisfactory to
it; and the holders of the Bonds for which the deposit was made shall thereafter
be limited to a claim against the Company; provided, however, that the Trustee,
before making payment to the Company, shall cause a notice to be published once
in an Authorized Newspaper, stating that the moneys remaining unclaimed will be
returned to the Company after a specified date. The obligation of the Trustee,
under this Section, to pay such moneys to the Company shall be subject to any
provisions of law applicable to the Trustee or such moneys, providing other
requirements for disposition of unclaimed property. Before making any payment to
the Company, the Trustee or the Issuer shall be entitled to receive, at the
Company’s expense, an opinion of counsel that there is no legal restriction or
prohibition on such payment.


Section 17.03.  Effect of Purchase of Bonds. No purchase of Bonds pursuant to
Section 5.01 shall be deemed to be a payment or redemption of such Bonds or any
portion thereof and such purchase will not operate to extinguish or discharge
the indebtedness evidenced by such Bonds.


Section 17.04.  No Rights Conferred on Others. Except as expressly provided
herein, nothing herein contained shall confer any right upon any Person other
than the parties hereto, the Bond Insurer, the Credit Facility Issuer and the
holders of the Bonds.


Section 17.05.  Illegal, etc., Provisions Disregarded. In case any provision in
this Indenture or the Bonds shall for any reason be held invalid, illegal or
unenforceable in any respect, this Indenture and the Bonds shall be construed as
if such provision had never been contained herein.


Section 17.06.  Substitute Notice. If for any reason it shall be impossible to
make publication of any notice required hereby in a newspaper or newspapers,
then such publication in lieu thereof as shall be made with the approval of the
Trustee shall constitute a sufficient publication of such notice.


Section 17.07.  Notices to Trustee and Issuer. Any notice to or demand upon the
Trustee may be served, presented or made at the Designated Office of the Trustee
at 525 Vine Street, Suite 900, Cincinnati, Ohio 45202. Any notice to or demand
upon the Issuer shall be deemed to have been sufficiently given or served by the
Trustee for all purposes by being sent by registered mail, by telegram, by
telecopy or other similar facsimile transmission or by telephone confirmed in
writing, to Ohio Water Development Authority, 480 South High Street, Columbus,
Ohio 43215, Attention: Executive Director, or such other address as may be filed
in writing by the Issuer with the Trustee. Any notice to the Company shall be
given as provided in Section 6.1 of the Agreement.
 
 
101

--------------------------------------------------------------------------------



 
Section 17.08.  Successors and Assigns. All the covenants, promises and
agreements in this Indenture contained by or on behalf of the Issuer, or by or
on behalf of the Trustee, and all provisions relating to the Company and the
Credit Facility Issuer, shall bind and inure to the benefit of their respective
successors and assigns, whether so expressed or not.


Section 17.09.  Headings for Convenience Only. The descriptive headings in this
Indenture are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.


Section 17.10.  Counterparts. This Indenture may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original;
but such counterparts shall together constitute but one and the same instrument.


Section 17.11.  Information Under Commercial Code. The following information is
stated in order to facilitate filings under the Uniform Commercial Code:


The secured party is The Bank of New York Trust Company, N.A., Trustee. Its
address from which information concerning the security interest may be obtained
is The Bank of New York Trust Company, N.A., 525 Vine Street, Suite 900,
Cincinnati, Ohio 45202, Attention: Corporate Trust Department. The debtor is
Ohio Water Development Authority. Its mailing address is Ohio Water Development
Authority, 480 South High Street, Columbus, Ohio 43215, Attention: Executive
Director.


Section 17.12.  Credits on Note. In addition to any credit, payment or
satisfaction expressly provided for under the provisions of this Indenture in
respect of the Note, the Trustee shall make credits against amounts otherwise
payable in respect of the Note in an amount corresponding to the principal
amount of any Bond surrendered to the Trustee by the Company or the Issuer, or
purchased by the Trustee, for cancellation and to the extent that provision for
payment of the Bonds has been made pursuant to Section 16.01. The Trustee shall
promptly notify the Company when such credits arise.


Section 17.13.  Payments Due on Saturdays, Sundays and Holidays. In any case
where an Interest Payment Date, date of maturity of principal of the Bonds, the
date fixed for redemption of any Bonds or Purchase Date shall be a Saturday or
Sunday or a legal holiday or a day on which banking institutions in the city of
payment are authorized by law to close, then payment of interest or principal or
redemption price need not be made on such date but may be made on the next
succeeding Business Day with the same force and effect as if made on the
Interest Payment Date, date of maturity, the date fixed for redemption or the
Purchase Date, and no interest on such payment shall accrue for the period after
such date.
 
Section 17.14.  Applicable Law. This Indenture shall be governed by and
construed in accordance with the laws of the State of Ohio.


Section 17.15.  Notice of Change. The Trustee shall give notice to the Rating
Agency, at the address or addresses set forth in Article I hereof, of any of the
following events:
 
 
102

--------------------------------------------------------------------------------


 
                                (a) a change in the Trustee;


(b) a change in the Remarketing Agent;


(c) a change in the Tender Agent;


(d) a change in the Paying Agent;


(e) the expiration, cancellation, renewal or substitution of the term of the
Credit Facility;


(f) the delivery of an Alternate Credit Facility or of an Additional Credit
Facility;


(g) an amendment or supplement to the Indenture, the Agreement, the Note, the
Reimbursement Agreement or the Credit Facility at least 15 days in advance of
the execution thereof;


(h) payment or provision therefor of all the Bonds;


(i) any declaration of acceleration of the Bonds under Section 11.02; and


(j) any Conversion of the Interest Rate Mode applicable to the Bonds or any
change in the length of the Long-Term Rate Period.


The Trustee shall have no liability or obligation to the Rating Agency or to any
other Person if it shall fail to give such notice.




(End of Article XVII)







 

103

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Ohio Water Development Authority has caused this
Indenture to be executed by its Executive Director and The Bank of New York
Trust Company, N.A. has caused this Indenture to be executed by one of its
authorized officers, all as of the day and year first above written.



 
OHIO WATER DEVELOPMENT
 
AUTHORITY
               
By: _______________________________________________
 
                                         Executive Director
             
THE BANK OF NEW YORK TRUST COMPANY,
 
N.A., as Trustee
               
By: ________________________________________________
 
                                     Assistant Vice President



104

--------------------------------------------------------------------------------

